Exhibit 10.1

EXECUTION VERSION

 

 

 

Deal CUSIP Number: 39152EAA1

Term B Facility CUSIP Number: 39152EAB9

Revolving Facility CUSIP Number: 39152EAC7

$420,000,000

CREDIT AGREEMENT

Dated as of August 6, 2013

Among

GREAT WOLF RESORTS INTERMEDIATE HOLDINGS, LLC,

As Holdings,

GREAT WOLF RESORTS, INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent, Swingline Lender and L/C Issuer

 

 

DEUTSCHE BANK SECURITIES INC.,

BARCLAYS BANK PLC, and

GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers,

DEUTSCHE BANK SECURITIES INC.,

BARCLAYS BANK PLC, and

GOLDMAN SACHS BANK USA,

as Joint Bookrunners,

BARCLAYS BANK PLC and

GOLDMAN SACHS BANK USA,

as Co-Documentation Agents and Co-Syndication Agents,

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS

  

Section 1.01.

  Defined Terms      1   

Section 1.02.

  Terms Generally      51   

Section 1.03.

  Effectuation of Transactions      51   

Section 1.04.

  Exchange Rates; Currency Equivalents      51   

Section 1.05.

  Additional Alternative Currencies      52   

Section 1.06.

  Change of Currency      52   

Section 1.07.

  Times of Day      53   

Section 1.08.

  Letter of Credit Amounts      53   

ARTICLE II

  

THE CREDITS

  

Section 2.01.

  Commitments      53   

Section 2.02.

  Loans and Borrowings      54   

Section 2.03.

  Requests for Borrowings      54   

Section 2.04.

  Swingline Loans      55   

Section 2.05.

  The Letter of Credit Commitment      57   

Section 2.06.

  [Reserved]      66   

Section 2.07.

  Funding of Borrowings      66   

Section 2.08.

  Interest Elections      67   

Section 2.09.

  Termination and Reduction of Commitments      68   

Section 2.10.

  Repayment of Loans; Evidence of Debt      69   

Section 2.11.

  Repayment of Term Loans and Revolving Facility Loans      69   

Section 2.12.

  Prepayment of Loans      70   

Section 2.13.

  Fees      74   

Section 2.14.

  Interest      75   

Section 2.15.

  Alternate Rate of Interest      75   

Section 2.16.

  Increased Costs      76   

Section 2.17.

  Break Funding Payments      77   

Section 2.18.

  Taxes      78   

Section 2.19.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      81   

Section 2.20.

  Mitigation Obligations; Replacement of Lenders      82   

Section 2.21.

  Illegality      83   

Section 2.22.

  Incremental Commitments      84   

Section 2.23.

  Refinancing Term Loans      85   

Section 2.24.

  [Reserved]      87   

Section 2.25.

  Replacement Revolving Facility Commitments      87   

 

-i-



--------------------------------------------------------------------------------

ARTICLE III

  

REPRESENTATIONS AND WARRANTIES

  

Section 3.01.

  Organization; Powers      89   

Section 3.02.

  Authorization      89   

Section 3.03.

  Enforceability      89   

Section 3.04.

  Governmental Approvals      89   

Section 3.05.

  Financial Statements      90   

Section 3.06.

  No Material Adverse Effect      90   

Section 3.07.

  Title to Properties; Possession Under Leases      90   

Section 3.08.

  Subsidiaries      90   

Section 3.09.

  Litigation; Compliance with Laws      91   

Section 3.10.

  Federal Reserve Regulations      91   

Section 3.11.

  Investment Company Act      91   

Section 3.12.

  Use of Proceeds      91   

Section 3.13.

  Taxes      91   

Section 3.14.

  No Material Misstatements      92   

Section 3.15.

  Employee Benefit Plans      92   

Section 3.16.

  Environmental Matters      93   

Section 3.17.

  Security Documents      93   

Section 3.18.

  Location of Real Property and Leased Premises      94   

Section 3.19.

  Solvency      95   

Section 3.20.

  Labor Matters      95   

Section 3.21.

  No Default      95   

Section 3.22.

  Intellectual Property; Licenses, Etc.      95   

Section 3.23.

  Senior Debt      95   

Section 3.24.

  Insurance      96   

Section 3.25.

  Anti-Money Laundering and Economic Sanctions Laws      96   

Section 3.26.

  Anti-Corruption Laws      96   

ARTICLE IV

  

CONDITIONS OF LENDING

  

Section 4.01.

  All Credit Events      96   

Section 4.02.

  First Credit Event      97   

ARTICLE V

  

AFFIRMATIVE COVENANTS

  

Section 5.01.

  Existence; Businesses and Properties      99   

Section 5.02.

  Insurance      100   

Section 5.03.

  Taxes      101   

Section 5.04.

  Financial Statements, Reports, etc.      101   

Section 5.05.

  Litigation and Other Notices      102   

Section 5.06.

  Compliance with Laws      103   

Section 5.07.

  Maintaining Records; Access to Properties and Inspections      103   

Section 5.08.

  Use of Proceeds      103   

Section 5.09.

  Compliance with Environmental Laws      103   

Section 5.10.

  Further Assurances; Additional Security      103   

Section 5.11.

  Rating      106   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VI

  

NEGATIVE COVENANTS

  

Section 6.01.

  Indebtedness      106   

Section 6.02.

  Liens      111   

Section 6.03.

  Sale and Lease-Back Transactions      115   

Section 6.04.

  Investments, Loans and Advances      116   

Section 6.05.

  Mergers, Consolidations, Sales of Assets and Acquisitions      119   

Section 6.06.

  Restricted Payments      122   

Section 6.07.

  Transactions with Affiliates      124   

Section 6.08.

  Business of Holdings, the Borrower and the Subsidiaries      127   

Section 6.09.

  Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.     
127   

Section 6.10.

  Financial Performance Covenant      129   

Section 6.11.

  [Reserved]      130   

Section 6.12.

  No Other “Designated Senior Debt”      130   

Section 6.13.

  Changes in Fiscal Year      130   

ARTICLE VII

  

EVENTS OF DEFAULT

  

Section 7.01.

  Events of Default      130   

Section 7.02.

  Right to Cure      133   

Section 7.03.

  Treatment of Certain Payments      133   

ARTICLE VIII

  

THE AGENTS

  

Section 8.01.

  Appointment      134   

Section 8.02.

  Delegation of Duties      135   

Section 8.03.

  Exculpatory Provisions      135   

Section 8.04.

  Reliance by Agents      136   

Section 8.05.

  Notice of Default      137   

Section 8.06.

  Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders     
137   

Section 8.07.

  Indemnification      137   

Section 8.08.

  Agents in their Individual Capacity      138   

Section 8.09.

  Successor Agents      138   

Section 8.10.

  Payments Set Aside      139   

Section 8.11.

  Administrative Agent May File Proofs of Claim      139   

Section 8.12.

  Collateral and Guaranty Matters      140   

Section 8.13.

  Additional Agents      140   

Section 8.14.

  Intercreditor Agreements and Collateral Matters      140   

Section 8.15.

  Withholding Taxes      140   

 

-iii-



--------------------------------------------------------------------------------

ARTICLE IX

  

MISCELLANEOUS

  

Section 9.01.

  Notices; Communications      141   

Section 9.02.

  Survival of Agreement      142   

Section 9.03.

  Effectiveness      142   

Section 9.04.

  Successors and Assigns      143   

Section 9.05.

  Expenses; Indemnity      147   

Section 9.06.

  Right of Set-off      149   

Section 9.07.

  Applicable Law      149   

Section 9.08.

  Waivers; Amendment      150   

Section 9.09.

  Interest Rate Limitation      153   

Section 9.10.

  Entire Agreement      153   

Section 9.11.

  WAIVER OF JURY TRIAL      153   

Section 9.12.

  Severability      153   

Section 9.13.

  Counterparts      153   

Section 9.14.

  Headings      153   

Section 9.15.

  Jurisdiction; Consent to Service of Process      153   

Section 9.16.

  Confidentiality      155   

Section 9.17.

  Platform; Borrower Materials      155   

Section 9.18.

  Release of Liens, Guarantees and Pledges      156   

Section 9.19.

  Judgment Currency      156   

Section 9.20.

  USA PATRIOT Act Notice      157   

Section 9.21.

  No Advisory or Fiduciary Responsibility      157   

Section 9.22.

  Affiliated Lenders      158   

 

-iv-



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A   Form of Letter of Credit Request Exhibit B   Form of Assignment and
Acceptance Exhibit C   Auction Procedures Exhibit D   Form of Borrowing
Request/Interest Rate Request Exhibit E   Form of Swingline Borrowing Request
Exhibit F-1   Form of Non-Debt Fund Affiliate Assignment and Acceptance Exhibit
F-2   Form of Debt Fund Affiliate Assignment Notice Exhibit G   Form of
Guarantee Agreement Exhibit H   Form of Collateral Agreement Exhibit I  
Non-Bank Tax Certificate Schedule 1.01A   Closing Date Security Documents
Schedule 1.01B   Subsidiary Loan Parties Schedule 1.01C   Excluded Subsidiaries
Schedule 1.01D   Unrestricted Subsidiaries Schedule 2.01   Commitments Schedule
3.01   Organization and Good Standing Schedule 3.04   Governmental Approvals
Schedule 3.07(b)   Possession under Leases Schedule 3.07(c)   Intellectual
Property Schedule 3.08(a)   Subsidiaries Schedule 3.08(b)   Subscriptions
Schedule 3.09(a)   Litigation Schedule 3.09(b)   Compliance with Laws Schedule
3.16   Environmental Matters Schedule 3.20   Labor Matters Schedule 3.22  
Intellectual Property Schedule 3.24   Insurance Schedule 3.25   Anti-Money
Laundering, Economic Sanctions Laws Schedule 4.02(b)   Local Counsel
Schedule 5.10(h)   Certain Collateral Matters Schedule 6.01   Indebtedness
Schedule 6.02(a)   Liens Schedule 6.04   Investments Schedule 6.07  
Transactions with Affiliates Schedule 9.01   Notice Information

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 6, 2013 (this “Agreement”), among Great Wolf
Resorts Intermediate Holdings, LLC (“Holdings”), GREAT WOLF RESORTS, INC., a
Delaware corporation (“Borrower”), the Lenders party hereto from time to time
and Deutsche Bank AG New York Branch, as administrative agent and collateral
agent for the Lenders, Swingline Lender and L/C Issuer.

WHEREAS, the Borrower has requested the Lenders to extend (a) tranche B term
loans on the Closing Date, in an aggregate principal amount not in excess of
$320 million and (b) revolving credit loans, swingline loans and letters of
credit in an aggregate principal amount at any time outstanding not in excess of
$100 million;

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as announced from time to time by Deutsche Bank as its
“prime rate”; provided that, notwithstanding the foregoing, in no event shall
the ABR for any Term B Loan at any time be less than 2.00% per annum. The “prime
rate” is a rate set by Deutsche Bank based upon various factors including
Deutsche Bank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Deutsche Bank shall take effect at the opening of business on the
day specified in the public announcement of such change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Accepting Lender” shall have the meaning assigned to such term in
Section 2.12(e).

“Acquisition” shall mean the acquisition of the Equity Interests of the Borrower
by funds affiliated with the Sponsor pursuant to the Agreement and Plan of
Merger, dated as of March 12, 2012, as amended from time to time, among K-9
Holdings, Inc., K-9 Acquisition, Inc. and the Borrower.



--------------------------------------------------------------------------------

“Additional Agents” shall mean the persons identified as the Joint Lead
Arrangers, Joint Bookrunners, Co-Syndication Agents and Co-Documentation Agents
on the cover page of this Agreement.

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

“Administrative Agent” shall mean Deutsche Bank in its capacity as
administrative agent under any of the Loan Documents or any successor
administrative agent.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.13(e).

“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliated Lender” shall mean, at any time, any Lender that is a Sponsor or an
Affiliate thereof (other than Holdings, the Borrower or any of its Subsidiaries)
at such time.

“Agent Parties” shall have the meaning assigned to such term in Section 9.17.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternative Currency” shall mean any currency (other than Dollars) that is
approved in accordance with Section 1.05.

“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Anti-Money Laundering Laws” shall mean any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
the USA PATRIOT Act and The Currency and Foreign Transactions Reporting Act
(also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C.
§§ 1818(s), 1820(b) and 1951-1959), as amended from time to time and any
successors thereto.

 

-2-



--------------------------------------------------------------------------------

“Applicable Commitment Fee” shall mean for any day 0.375% per annum; provided,
that on and after the first Adjustment Date occurring after delivery of the
financial statements and certificates required by Section 5.04 upon the
completion of one full fiscal quarter of the Borrower after the Closing Date,
the Applicable Commitment Fee will be determined pursuant to the Pricing Grid.

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
3.50% per annum in the case of any Eurocurrency Loan and 2.50% per annum in the
case of any ABR Loan, (ii) with respect to any Revolving Facility Loan,
3.50% per annum in the case of any Eurocurrency Loan and 2.50% per annum in the
case of any ABR Loan and (iii) with respect to Swingline Loans, 2.50% per annum;
provided, that on and after the first Adjustment Date occurring after delivery
of the financial statements and certificates required by Section 5.04 upon the
completion of one full fiscal quarter of the Borrower after the Closing Date,
the Applicable Margin will be determined pursuant to the Pricing Grid.

“Applicable Period” means an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

“Applicable Percentage” shall mean, with respect to any Applicable Period, 100%;
provided, that if the Senior Secured Leverage Ratio at the end of the Applicable
Period is greater than 3.50:1.00 and a Qualified IPO has not occurred, such
percentage shall be 75%.

“Applicable Time” shall mean, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets)
to any person of any asset or assets of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit B or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Auction” shall have the meaning assigned to such term in Section 2.12(g).

“Auction Manager” shall mean any of the Joint Lead Arrangers or another
investment bank of recognized standing selected by the Borrower and reasonably
satisfactory to the Administrative Agent that will manage the Auction Prepayment
Offer.

“Auction Notice” shall mean an auction notice given by the Borrower in
accordance with the Auction Procedures with respect to an Auction Prepayment
Offer.

“Auction Prepayment” shall have the meaning assigned to such term in
Section 2.12(g).

“Auction Prepayment Offer” shall have the meaning assigned to such term in
Section 2.12(g).

 

-3-



--------------------------------------------------------------------------------

“Auction Procedures” shall mean the auction procedures with respect to Auction
Prepayment Offers set forth in Exhibit C hereto.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.05(b).

“Auto-Reinstatement Letter of Credit” shall have the meaning assigned to such
term in Section 2.05(b).

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Revolving Facility Maturity Date and, in the
case of each of the Revolving Facility Loans, Revolving Facility Borrowings,
Swingline Loans, Swingline Borrowings and Letters of Credit, the date of
termination of the Revolving Facility Commitments.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the Dollar Equivalent of the amount by
which (a) the Revolving Facility Commitment of such Revolving Facility Lender at
such time exceeds (b) the Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

“Bankruptcy Code” shall mean Title 11 of the United State Code, as amended, or
any similar federal or state law for the relief of debtors.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of “Cumulative Credit.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing
or, in each case, any duly authorized committee of such body.

“Borrower” shall have the meaning assigned to such term in the preamble hereto,
together with its permitted successors and assigns.

“Borrowing” shall mean a group of Loans of a single Type in a single currency
under a single Facility and made on a single date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean $1.0 million.

“Borrowing Multiple” shall mean $1.0 million.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

-4-



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in the state where the Administrative Agent’s Office with respect to
Loans denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day on which dealings in deposits in Dollars
are conducted by and between banks in the London interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include:

(a) expenditures to the extent made with proceeds of the issuance of Qualified
Equity Interests (other than Disqualified Stock) of Holdings or capital
contributions to Holdings or funds that would have constituted Net Proceeds
under clause (a) of the definition of the term “Net Proceeds” (but that will not
constitute Net Proceeds as a result of the first or second proviso to such
clause (a)); provided that (i) this clause (a) shall exclude expenditures made
with the proceeds of Permitted Cure Securities, proceeds of Equity Interests
referred to in Section 6.01(gg), proceeds from sales of Equity Interests
financed as contemplated by Section 6.04(e)(iii), proceeds of Equity Interests
used to make Investments pursuant to Section 6.04(z), proceeds of Equity
Interests used to make a Restricted Payment in reliance on clause (x) of the
proviso to Section 6.06(c) and any proceeds used to finance the payments or
distributions in respect of any Junior Financing pursuant to
Section 6.09(b)(i)(C) and (D) and (ii) such proceeds are not included in any
determination of the Cumulative Credit;

(b) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries to the extent such proceeds are not then required to be applied to
prepay Term Loans pursuant to Section 2.12(b);

 

-5-



--------------------------------------------------------------------------------

(c) interest capitalized during such period;

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary) and for which none of Holdings, the Borrower or any
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

(g) Investments in respect of a Permitted Business Acquisition; or

(h) the purchase of property, plant or equipment made with proceeds from any
Asset Sale to the extent such proceeds are not then required to be applied to
prepay Term Loans pursuant to Section 2.12(b).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.

“Cash Collateralize” shall have the meaning assigned to such term in
Section 2.05(g).

 

-6-



--------------------------------------------------------------------------------

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period to the extent such amounts are paid in cash for such period, excluding,
without duplication, in any event (a) pay in kind Interest Expense or other
non-cash Interest Expense (including as a result of the effects of purchase
accounting), (b) to the extent included in Interest Expense, the amortization
and write-off of any debt issuance costs, commissions, financing fees paid by,
or on behalf of, the Borrower or any Subsidiary, including such fees paid in
connection with the Transactions, and the expensing of any bridge, commitment or
other financing fees, including those paid in connection with the Transactions,
or any amendment of this Agreement, (c) the amortization of debt discounts, if
any, or fees in respect of Swap Agreements and (d) any other expenses included
in Interest Expense not paid in cash.

“Cash Management Agreement” shall mean a “Cash Management Agreement” as defined
in the Collateral Agreement.

A “Change in Control” shall be deemed to occur if:

(a) any person or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act as in effect on the Closing Date), other than any combination of
the Permitted Holders, shall have beneficial ownership (as defined in Rules
13d-3 and 13d-5 under the Exchange Act) of Voting Stock of the Borrower
representing 50% or more of the voting power of the Voting Stock of the Borrower
entitled to vote for the election of directors of the Borrower; or

(b) Holdings shall cease to directly or indirectly own 100% of the Equity
Interests of Borrower.

“Change in Law” shall mean (a) the adoption of any law, treaty, rule or
regulation after the Closing Date, (b) any change in law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender or L/C Issuer
(or, for purposes of Section 2.05(a)(iii)(A) or 2.16(b), by any Lending Office
of such Lender or by such Lender’s or L/C Issuer’s holding company, if any) with
any written request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing Date;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Facility Loans,
Term B Loans, Incremental Term Loans, Incremental Revolving Loans, Swingline
Loans, Refinancing Term Loans, or Replacement Revolving Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Facility Commitment, Term B Loan Commitment, an Incremental Term Loan
Commitment, an Incremental Revolving Facility Commitment, a Swingline
Commitment, or a Replacement Revolving Facility Commitment.

“Closing Date” shall mean August 6, 2013.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties and all
other property that is now or hereafter subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to any Security
Document and which has not been released from such Lien in accordance with the
Loan Documents at the time of determination.

 

-7-



--------------------------------------------------------------------------------

“Collateral Agent” shall mean, with respect to references to such term in this
Agreement, Deutsche Bank in its capacity as collateral agent for the Secured
Parties under this Agreement in accordance with the terms of this Agreement, and
with respect to references to such term in the Security Documents, Deutsche Bank
in its capacity as collateral agent for the First Lien Secured Parties under the
Security Documents in accordance with the terms of the Security Documents, or
any successor collateral agent pursuant to any such document.

“Collateral Agreement” shall mean the Collateral Agreement, dated as of the
Closing Date, among Holdings, the Borrower, the Subsidiary Loan Parties, and the
Collateral Agent, as amended, amended and restated, supplemented or otherwise
modified from time to time, substantially in the form of Exhibit H.

“Collateral Requirement” shall mean the requirement that (in each case subject
to Section 5.10(g)):

(a) on the Closing Date, the Collateral Agent shall have received (x) the
Security Documents set forth on Schedule 1.01A from the parties set forth
thereon and (y) from each of Holdings, the Borrower and each Subsidiary Loan
Party, a counterpart of the Guarantee Agreement duly executed and delivered on
behalf of such person;

(b) on the Closing Date, (i) the Collateral Agent shall have received a pledge
of all the issued and outstanding Equity Interests of (x) the Borrower and
(y) each wholly-owned Subsidiary owned on the Closing Date directly by the
Borrower or any Subsidiary Loan Party and (ii) the Collateral Agent shall have
received all certificates or other instruments (if any) representing the Equity
Interests of each wholly-owned Subsidiary, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank (to the extent
appropriate in the applicable jurisdiction);

(c) (i) on the Closing Date and at all times thereafter, all Indebtedness of the
Borrower and each Subsidiary having, in the case of each instance of
Indebtedness, an aggregate principal amount in excess of $5.0 million (other
than (A) intercompany current liabilities in connection with the cash management
operations of the Borrower and its Subsidiaries or (B) to the extent that a
pledge of such promissory note or instrument would violate applicable law) that
is owing to Holdings, the Borrower or a Subsidiary Loan Party shall be evidenced
by a promissory note or an instrument and shall have been pledged pursuant to
the Collateral Agreement (or other applicable Security Document as reasonably
required by the Collateral Agent), and (ii) the Collateral Agent shall have
received all such promissory notes or instruments, together with note powers or
other instruments of transfer with respect thereto endorsed in blank (to the
extent appropriate in the applicable jurisdiction);

(d) in the case of any person that becomes a Subsidiary after the Closing Date,
subject to Section 5.10(d), the Collateral Agent shall have received (i) a
supplement to the applicable Guarantee Agreement and (ii) a supplement to the
Collateral Agreement (or other applicable Security Document as reasonably
required by the Collateral Agent), as applicable, in the form specified therein
or otherwise reasonably acceptable to the Administrative Agent, duly executed
and delivered on behalf of such Subsidiary;

 

-8-



--------------------------------------------------------------------------------

(e) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(d), all the Equity Interests that are acquired by
the Borrower or a Subsidiary Loan Party after the Closing Date, shall have been
pledged pursuant to the Collateral Agreement (or other applicable Security
Document as reasonably required by the Collateral Agent) and (ii) the Collateral
Agent shall have received all certificates or other instruments (if any)
representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank (to the extent
appropriate in the applicable jurisdiction);

(f) on the Closing Date and at all times thereafter, except as otherwise
contemplated by any Security Document, all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(g) after the Closing Date (solely to the extent required by Section 5.10(c),
5.10(d) or 5.10(h)), the Collateral Agent shall have received (i) counterparts
of each Mortgage to be entered into with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property and
suitable for recording or filing and (ii) such other documents including, but
not limited to, any consents, agreements and confirmations of third parties, as
the Collateral Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property and evidence that all filing and recording taxes and fees
have been paid or otherwise provided for in a manner reasonably acceptable to
the Collateral Agent;

(h) after the Closing Date, the Collateral Agent shall have received, in the
case of any Mortgaged Property, a policy or policies or marked up unconditional
binder of title insurance paid for by the Borrower or its Subsidiaries, issued
by one or more title insurance companies reasonably acceptable to the Collateral
Agent insuring the Liens of each Mortgage as a valid first lien on the Mortgaged
Property described therein, free of other Liens except Permitted Liens,
together, with such customary endorsements (to the extent available in the
subject jurisdiction and including zoning endorsements where reasonably
appropriate and available) as the Collateral Agent may reasonably request;

(i) after the Closing Date (solely to the extent a Mortgage on such property is
required by Section 5.10(c) or 5.10(d)), the Collateral Agent shall have
received a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance) duly executed by the Borrower and/or each Subsidiary Loan Party
relating thereto;

(j) after the Closing Date (solely to the extent required by Section 5.10(c) or
5.10(d)), the Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.02 and any applicable provisions of the Security Documents, including,
without limitation, flood insurance policies, each of which shall be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement or other similar endorsement in each applicable
jurisdiction (to the extent applicable) and shall name the Collateral Agent as
loss payee, mortgagee, and/or additional insured, as applicable, in form and
substance reasonably satisfactory to the Administrative Agent;

 

-9-



--------------------------------------------------------------------------------

(k) on the Closing Date, the Collateral Agent shall have received evidence of
the insurance required by the terms of this Agreement and the Mortgages;

(l) except as otherwise contemplated by this Agreement or any Security Document,
each Loan Party shall have obtained all consents and approvals required to be
obtained by it in connection with (i) the execution and delivery of all Security
Documents (or supplements thereto) to which it is a party and the granting by it
of the Liens thereunder and (ii) the performance of its obligations thereunder;
and

(m) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Section 5.10.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.13(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment, Incremental Revolving Facility Commitment, Replacement
Revolving Facility Commitment, Term B Loan Commitment and/or Incremental Term
Loan Commitment and (b) with respect to any Swingline Lender, its Swingline
Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor thereto.

“Concord Loan Agreement” shall mean the Loan Agreement, dated July 15, 2011 (as
amended from time to time), among Great Wolf Lodge of The Carolinas, LLC, the
lenders party thereto and Credit Agricole Corporate and Investment Bank, as
agent for the lenders.

“Conduit Lender” shall mean any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that a Conduit Lender shall be entitled to the benefits of
Sections 2.16, 2.17, 2.18 and 9.05 (subject to the limitations and requirements
of those Sections) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 9.04(b) but no Conduit Lender
shall (a) be entitled to receive any greater amount pursuant to Section 2.16,
2.17, 2.18 or 9.05 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender
unless the designation of such Conduit Lender was made with the prior written
consent of the Borrower (not to be unreasonably withheld or delayed) or (b) be
deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money and Disqualified Stock of the Borrower and the Subsidiaries determined on
a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

 

-10-



--------------------------------------------------------------------------------

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto),
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facilities closing costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities or project opening
costs, project start-up costs, costs incurred prior to the opening of a
facility, business optimization costs, signing, retention or completion bonuses,
costs and transition expenses incurred by the Borrower in connection with the
Acquisition or charges related to any offering of Equity Interests or debt
securities of Holdings, the Borrower or any Parent, any Investment, acquisition,
disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), and any
fees, expenses, charges or change in control payments related to the
Transactions or Acquisition, in each case, shall be excluded,

(ii) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations, shall be
excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any person that is not a Subsidiary of
such person, or is an Unrestricted Subsidiary or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent person or a Subsidiary thereof (other than
an Unrestricted Subsidiary of such referent person) in respect of such period
and (B) the Net Income for such period shall include any ordinary course
dividend, distribution or other payment in cash received from any person in
excess of the amounts included in clause (A) which is distributed within six
months of the end of the fiscal year in which it is earned,

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Acquisition or any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

(viii) any impairment charges or asset write-offs (other than write-offs of
inventory and accounts receivable), in each case pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP, shall be excluded,

(ix) any (a) non-cash compensation charges or expenses, (b) costs and expenses
after the Closing Date related to employment of terminated employees that have
been terminated prior to or on the Closing Date, or (c) costs or expenses
realized in connection with or resulting from stock appreciation or similar
rights, stock options or other rights shall be excluded,

 

-11-



--------------------------------------------------------------------------------

(x) accruals and reserves that are established or adjusted within twelve months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded,

(xii) any currency translation gains and losses related to currency
remeasurements, including but not limited to, Indebtedness, and any net loss or
gain resulting from Swap Agreements for currency exchange risk, shall be
excluded,

(xiii) the non-cash portion of “straight-line” rent expense shall be excluded,
and the cash portion of “straight-line” rent expense which exceeds the amount
expensed in respect of such rent expense shall be included,

(xiv) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), expenses with respect to liability or casualty events or
business interruption shall be excluded,

(xv) [Reserved], and

(xvi) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries without giving effect to any
amortization or write-off of the amount of intangible assets (including, without
limitation, goodwill) since the Closing Date (or with respect to assets acquired
after the Closing Date, the date such assets were acquired by the Borrower or a
consolidated Subsidiary), determined in accordance with GAAP, as set forth on
the consolidated balance sheet of the Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controls” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication
(and without duplication of amounts that otherwise increased the amount
available for Investments pursuant to Section 6.04):

(a) the Cumulative Excess Cash Flow Amount on such date of determination, plus

 

-12-



--------------------------------------------------------------------------------

(b) the cumulative amount of proceeds (including cash and the fair market value
(as determined in good faith by the Borrower) of property other than cash) from
the sale of Equity Interests (other than Disqualified Stock) of Holdings or any
Parent Entity after the Closing Date and on or prior to such time (including
upon exercise of warrants or options) which proceeds have been contributed as
common equity to the capital of the Borrower and common Equity Interests of the
Borrower issued upon conversion of Indebtedness incurred after the Closing Date
of the Borrower or any Subsidiary owed to a person other than the Borrower or a
Subsidiary not previously applied for a purpose other than use in the Cumulative
Credit; provided, that this clause (b) shall exclude any Permitted Cure
Securities and the proceeds thereof, proceeds of Equity Interests referred to in
Section 6.01(gg), sales of Equity Interests financed as contemplated by
Section 6.04(e)(iii), proceeds of Equity Interests used to make Investments
pursuant to Section 6.04(z), proceeds of Equity Interests used to make a
Restricted Payment in reliance on clause (x) of the proviso to Section 6.06(c)
and any amounts used to finance the payments or distributions in respect of any
Junior Financing pursuant to Section 6.09(b)(i)(C) and (D) and the proceeds of
Equity Interests that are used to make expenditures as contemplated in clause
(a) of the definition of “Capital Expenditures,” plus

(c) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value (as determined in good
faith by the Borrower) of property other than cash) after the Closing Date
(subject to the same exclusions as are applicable to clause (b) above), plus

(d) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Borrower, Holdings or any Parent Entity; provided that this clause
(d) shall exclude the conversion or exchange of any Junior Financing to Equity
Interests pursuant to Section 6.09(b)(i)(D), plus

(e) without duplication of any increase to another investment basket, 100% of
the aggregate amount received by the Borrower or any Subsidiary in cash (and the
fair market value (as determined in good faith by the Borrower) of property
other than cash received by the Borrower or any Subsidiary) after the Closing
Date from:

(A) the sale (other than to the Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

(B) any dividend or other distribution by an Unrestricted Subsidiary, plus

(f) without duplication of any increase to another investment basket, in the
event any Unrestricted Subsidiary has been redesignated as a Subsidiary or has
been merged, consolidated or amalgamated with or into, or transfers or conveys
its assets to, or is liquidated into, the Borrower or any Subsidiary, the fair
market value (as determined in good faith by the Borrower) of the Investments of
the Borrower or any Subsidiary in such Unrestricted Subsidiary at the time of
such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), plus

(g) the amount of any Declined Proceeds and the proceeds of any Asset Sale
subject to clause (z) of the second proviso of the definition of “Net Proceeds”
(the “Below Threshold Asset Sale Proceeds”), plus

 

-13-



--------------------------------------------------------------------------------

(h) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j), minus

(i) any amounts thereof used to make Investments pursuant to 6.04(j)(ii) after
the Closing Date prior to such time, minus

(j) any amounts thereof used to make Restricted Payments pursuant to
Section 6.06(e) after the Closing Date prior to such time, minus

(k) any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E)(y) (other than payments made
with proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (b) above), minus

(l) the amount of dividends paid pursuant to Section 6.06(h) or (n).

“Cumulative Excess Cash Flow Amount” shall mean, at any date, the sum of an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to (1) the aggregate cumulative sum of the Applicable Percentage of Excess
Cash Flow for each Excess Cash Flow Period ending after the Closing Date and
prior to such date for which financial statements have been delivered pursuant
to Section 5.04(a), plus (2) an amount equal to Excess Cash Flow for the period
commencing on July 1, 2013 and ending December 31, 2013, plus (3) an amount
equal to the Applicable Percentage of Excess Cash Flow for the Excess Cash Flow
Interim Period last ended prior to such date and after the latest Excess Cash
Flow Period (or, if the first Excess Cash Flow Period after the Closing Date has
not occurred, for the Excess Cash Flow Interim Period last ended prior to such
date and after the Closing Date), for which financial statements have been
delivered pursuant to Section 5.04(b), minus (3) the cumulative amount of all
Excess Cash Flow Overages as of such date.

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Cure Right” shall have the meaning assigned to such term in Section 7.02.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Permitted Investments or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits.

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv) through (a)(vi) of the definition of such
term.

 

-14-



--------------------------------------------------------------------------------

“Debt Fund Affiliate” shall mean any Affiliate of Holdings that is a bona fide
diversified debt fund identified by such Affiliate to the Administrative Agent
and reasonably acceptable to the Administrative Agent.

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.12(e).

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer, setting forth the basis of such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent sale
of such Designated Non-Cash Consideration.

“Deutsche Bank” shall mean Deutsche Bank AG New York Branch.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provides for the scheduled payments of
dividends in cash or (d) at the option of the holders thereof, is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in each case, prior to the date that
is ninety-one (91) days after the earlier of (x) the then Latest Maturity Date
and (y) the date on which the Loans and all other Obligations that are accrued
and payable are repaid in full and the Commitments are terminated; provided,
however, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Equity Interests
are issued to any employee or to any plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, however, that any class of
Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

 

-15-



--------------------------------------------------------------------------------

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Restricted Subsidiary of the Borrower that
was formed under the laws of the United States, any state thereof or the
District of Columbia.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (x) of this clause (a) otherwise reduced such Consolidated Net Income
for the respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations),

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrower and its
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including, without limitation, the amortization of
intangible assets, deferred financing fees and Capitalized Software Expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (x) such fees, expenses or charges related to the execution and
delivery of this Agreement and the Loan Documents, and the incurrence of the
Obligations and (y) any amendment or other modification of the Obligations or
other Indebtedness,

(v) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, facility closure, facility
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges),

 

-16-



--------------------------------------------------------------------------------

(vi) any other non-cash charges (excluding the write off of any receivables or
inventory); provided that, for purposes of this subclause (vi) of this clause
(a), any non-cash charges or losses shall be treated as cash charges or losses
in any subsequent period during which cash disbursements attributable thereto
are made (but excluding, for the avoidance of doubt, amortization of a prepaid
cash item that was paid in a prior period),

(vii) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid to the Sponsors (or any accruals related to such
fees and related expenses) during such period,

(viii) [Reserved],

(ix) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or a Subsidiary Loan Party (other than contributions received from
another Subsidiary Loan Party) or net cash proceeds of an issuance of Equity
Interests of the Borrower (other than Disqualified Stock) solely to the extent
that such net cash proceeds are excluded from the calculation of the Cumulative
Credit, and

(x) any deductions (less any additions) attributable to minority interests
except, in each case, to the extent of cash paid (or received),

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (c) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding the recognition of deferred revenue or any such items
(A) in respect of which cash was received in a prior period or will be received
in a future period or (B) which represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges that reduced EBITDA in any prior
period).

For purposes of determining EBITDA under this Agreement, EBITDA for the fiscal
quarter ended December 31, 2012 shall be deemed to be $17,620,000 and EBITDA for
the fiscal quarter ended March 31, 2013 shall be deemed to be $25,165,000.

“Economic Sanctions Laws” means (i) the Trading with the Enemy Act (50 U.S.C.
App. §§ 5(b) and 16, as amended), the International Emergency Economic Powers
Act, (50 U.S.C. §§ 1701-1706, as amended), Executive Order 13224 (effective
September 24, 2001), as amended from time to time and any successor thereto, and
the regulations administered and enforced by OFAC and (ii) any and all other
laws, judgments, orders, executive orders, decrees, ordinances, rules,
regulations, statutes, case law or treaties applicable to a Loan Party, its
Subsidiaries or Affiliates relating to economic sanctions and terrorism
financing.

“Embargoed Person” shall mean (i) any country or territory that is the subject
of a comprehensive sanctions program administered by OFAC, Syria, and North
Korea or (ii) any Person that (x) is publicly identified on the most current
list of “Specially Designated Nationals and Blocked Persons” published by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(y) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of a comprehensive sanctions program
administered by OFAC. As of the Closing Date, comprehensive sanctions programs
administered by OFAC are the Iran, Sudan, and Cuba sanctions programs.

 

-17-



--------------------------------------------------------------------------------

“EMU” shall mean the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water), the land surface or subsurface strata, natural
resources such as flora and fauna , and wetlands, the workplace or as otherwise
defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
Environment, the generation, management, Release or threatened Release of, or
exposure to, any Hazardous Material or to human health and safety (to the extent
relating to the Environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the failure to meet
the minimum funding standard under Section 412 of the Code or Section 302 of
ERISA with respect to a Plan, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by Holdings, the Borrower, any of its
Subsidiaries or any ERISA Affiliate of any liability under Title IV of ERISA
with respect to the termination of any Plan or Multiemployer Plan; (e) the
receipt by Holdings, the Borrower, any of its Subsidiaries or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (f) the incurrence by Holdings, the Borrower, any
of its Subsidiaries or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan (including a cessation of
operations that is treated as a withdrawal under Section 4062(e) of ERISA) or
Multiemployer Plan; (g) the receipt by Holdings, the Borrower, any of its
Subsidiaries or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Holdings, the Borrower, any of its Subsidiaries or any
ERISA Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); (h) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or (i) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA (as in effect prior to the effective date
of the Pension Act).

 

-18-



--------------------------------------------------------------------------------

“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Rate” shall mean, for any Interest Period with respect to a
Eurocurrency Loan, the rate appearing on Reuters BBA Libor Rates Page 3750 (or
on any successor or substitute page of such page) providing rate quotations
comparable to those currently provided on such page of such page, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two London Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that, notwithstanding the
foregoing, in no event shall the Eurocurrency Rate for any Term B Loan at any
time be less than 1.00% per annum. If such rate is not available at such time
for any reason, then the “Eurocurrency Rate” for such Interest Period shall be
the rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent or its Affiliates in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two London
Business Days prior to the commencement of such Interest Period.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication,

(a) Debt Service for such Applicable Period,

(b) the amount of cash paid to prepay the principal of Term Loans pursuant to an
Auction Prepayment and any voluntary prepayment permitted hereunder of term
Indebtedness during such Applicable Period (other than any voluntary prepayment
of the Loans), so long as the amount of such prepayment is not already included
in Debt Service,

(c) Capital Expenditures by the Borrower and the Subsidiaries on a consolidated
basis during such Applicable Period that are paid in cash,

 

-19-



--------------------------------------------------------------------------------

(d) Taxes paid in cash by the Borrower and its Subsidiaries on a consolidated
basis during such Applicable Period,

(e) an amount equal to any increase in Working Capital of the Borrower and its
Subsidiaries for such Applicable Period,

(f) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as non-cash reductions of Net Income in determining
Consolidated Net Income or as non-cash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and its Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,

(g) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith, and

(h) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrower and its Subsidiaries or did not represent cash received by the
Borrower and its Subsidiaries, in each case on a consolidated basis during such
Applicable Period,

plus, without duplication,

(i) an amount equal to any decrease in Working Capital for such Applicable
Period,

(j) all amounts referred to in clauses (b) and (c) above to the extent funded
with the proceeds of the issuance or the incurrence of Indebtedness (including
Capital Lease Obligations and purchase money Indebtedness, but excluding, solely
as relating to Capital Expenditures, proceeds of Revolving Facility Loans), the
sale or issuance of any Equity Interests (including any capital contributions)
and any loss, damage, destruction or condemnation of, or any sale, transfer or
other disposition (including any sale and leaseback of assets and any mortgage
or lease of Real Property) to any person of any asset or assets, in each case to
the extent there is a corresponding deduction from Excess Cash Flow above,

(k) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.12(b)),

(l) to the extent deducted in the computation of EBITDA, cash interest income,
and

(m) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

 

-20-



--------------------------------------------------------------------------------

“Excess Cash Flow Interim Period” shall mean, for any Excess Cash Flow Period,
each period commencing with the first day of such Excess Cash Flow Period and
ending on the last day of each fiscal quarter (other than the last fiscal
quarter) within such Excess Cash Flow Period.

“Excess Cash Flow Overage” shall mean, at any time, in respect of any Excess
Cash Flow Period, the amount, if any, by which the portion of the Cumulative
Credit attributable to the Applicable Percentage of Excess Cash Flow for all
Excess Cash Flow Interim Periods used in such Excess Cash Flow Period exceeds
the actual Applicable Percentage of Excess Cash Flow for such Excess Cash Flow
Period.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2014.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time and any successor thereto.

“Excluded Contributions” shall mean the cash and Permitted Investments received
by the Borrower after the Closing Date from:

(a) contributions to its common Equity Interests, and

(b) the sale (other than to a Subsidiary of the Borrower or to any Subsidiary
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Equity Interests (other than Disqualified Stock)
of the Borrower,

in each case designated as Excluded Contributions pursuant to an officer’s
certificate on or promptly after the date such capital contributions are made or
the date such Equity Interests is sold, as the case may be. Excluded
Contributions shall not be counted toward any purpose under the Loan Documents
(including, for the avoidance of doubt, any basket, the Cure Right or the
Cumulative Credit) other than Section 6.06(m).

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01 (other than clause (i) of Section 6.01(w)).

“Excluded Subsidiary” shall mean each Subsidiary of the Borrower that (i) is an
obligor on debt secured by a mortgage on the real property held by such Person
and/or security interests in other assets held by such Person, which debt is
without recourse (other than customary non-recourse and environmental guarantees
or indemnities) to the assets of the Borrower or the Subsidiary Loan Parties
(other than the Equity Interests of Excluded Subsidiaries) and (ii) has no
material assets other than those encumbered by the mortgages and/or security
interests referred to in clause (i) above. The Excluded Subsidiaries on the
Closing Date are set forth on Schedule 1.01C.

“Excluded Swap Obligation” shall mean “Excluded Swap Obligation” as defined in
the Collateral Agreement.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender (including, for the avoidance of doubt, any Swingline Lender or any L/C
Issuer) or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, the
following Taxes:

 

-21-



--------------------------------------------------------------------------------

(a) Taxes imposed on (or measured by) its net income or franchise Taxes imposed
on (or measured by) its overall gross income by a jurisdiction, in each case, as
a result of such recipient being organized in, having its principal office
located in or, in the case of any Lender, having its applicable Lending Office
located in such jurisdiction or as a result of any other present or former
connection with such jurisdiction (including as a result of such Lender engaging
in a trade or business in (or being resident in) such jurisdiction for tax
purposes, but excluding any connection with such jurisdiction arising solely
from such recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, and/or engaged in any other transaction pursuant to,
any Loan Document),

(b) any Taxes in the nature of the branch profits tax imposed by Section 884(a)
of the Code that are imposed by any jurisdiction described in clause (a) above,

(c) any withholding Tax that is attributable to a Lender’s, Swingline Lender’s
or L/C Issuer’s failure to comply with Section 2.18(e),

(d) with respect to any Lender (other than a Lender that became a Lender
pursuant to a request by the Borrower pursuant to Section 2.20(b)), any U.S.
federal withholding Tax imposed pursuant to any law in effect on the date such
Lender acquires its applicable interest in the applicable Commitment (or, in the
case of any loan not funded pursuant to a prior Commitment, on the date such
Lender acquires its applicable interest in such Loan), or changes its applicable
lending office, except to the extent that such Lender’s assignee (if any) was
entitled immediately prior to the assignment to such Lender, or such Lender was
entitled immediately prior to its change in applicable lending office, to
receive additional amounts or indemnification payments in respect of such
withholding Tax pursuant to Section 2.18, and

(e) any U.S. federal withholding Tax imposed pursuant to FATCA.

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there are two Facilities, i.e., the Term B Facility and the
Revolving Facility (and no Incremental Term Facility or Incremental Revolving
Facility), and thereafter, may include any Incremental Term Facility, any
Incremental Revolving Facility, any Refinancing Term Facility and any
Replacement Revolving Facility.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended from time to
time, and the rules and regulations thereunder, and any successor thereto.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Deutsche
Bank on such day on such transactions as determined by the Administrative Agent.

“Fee Letter” shall mean that certain Fee Letter dated August 6, 2013 by and
among the Borrower and the Administrative Agent.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the L/C
Issuer Fees and the Administrative Agent Fees.

 

-22-



--------------------------------------------------------------------------------

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.10.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“First Lien Intercreditor Agreement” shall mean an intercreditor agreement among
the holders of First Lien Obligations or their representatives, substantially in
the form of Exhibit III to the Collateral Agreement.

“First Lien Obligations” shall mean the Obligations and the Other First Lien
Obligations.

“First Lien Secured Parties” shall mean the Secured Parties and the Other First
Lien Secured Parties.

“First Mortgage Notes” shall mean the 10.875% First Mortgage Notes due 2017
issued pursuant to the First Mortgage Notes Indenture.

“First Mortgage Notes Indenture” shall mean the Indenture dated as of April 7,
2010, among GWR Operating Partnership, L.L.L.P., Great Wolf Finance Corp., the
guarantors party thereto and U.S. Bank National Association, as trustee.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a U.S.
Person or (b) that is disregarded as separate from its owner for U.S. federal
income tax purposes and whose regarded owner is not a U.S. person.

“Fronting Exposure” shall mean at any time there is a Defaulting Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender’s Revolving Facility
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Facility Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.

“Governmental Authority” shall mean any federal, state, commonwealth,
provincial, municipality, local or foreign court or governmental agency,
authority, instrumentality or regulatory, administrative or legislative body.

 

-23-



--------------------------------------------------------------------------------

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, the term
“Guarantee” shall not include endorsements for deposit or collection in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
disposition of assets permitted by this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the Indebtedness in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith.

“Guarantee Agreement” shall mean the Guarantee Agreement, dated as of the
Closing Date, among Holdings, the Borrower, each Subsidiary Loan Party party
thereto and the Collateral Agent, substantially in the form of Exhibit G.

“Guarantors” shall mean, collectively, (a) Holdings, (b) the Subsidiary Loan
Parties and (c) with respect to the payment and performance by each Loan Party
of its obligations under its Guarantee Agreement with respect to all Secured
Obligations under Swap Agreements and Cash Management Agreements, the Borrower.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation, or which can give
rise to liability under, any Environmental Law.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, together with its permitted successors and assigns.

“Honor Date” shall have the meaning assigned to such term in Section 2.05(c)(i).

“Immaterial Subsidiary” shall mean any subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 4.0% of the Consolidated Total Assets or EBITDA
representing in excess of 4.0% of EBITDA (for the Borrower and its Subsidiaries
on a consolidated basis) as of such date for the Test Period most recently ended
and (b) taken together with all Immaterial Subsidiaries as of the last day of
the fiscal quarter of the Borrower most recently ended, did not have assets with
a value in excess of 20.0% of Consolidated Total Assets or EBITDA representing
in excess of 20.0% of EBITDA (for the Borrower and its Subsidiaries on a
consolidated basis) as of such date for the Test Period most recently ended.

 

-24-



--------------------------------------------------------------------------------

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.22(a).

“Incremental Amount” shall mean, on or after the Closing Date, the greater of
(a) $125 million and (b) the maximum principal amount of Indebtedness that may
be incurred at such time that would not cause the Senior Secured Leverage Ratio
on a Pro Forma Basis to exceed 4.50 to 1.00; provided that in calculating the
Senior Secured Leverage Ratio for purposes of this definition only, (i) all
Indebtedness (whether or not unsecured or secured on a pari passu basis with the
Liens securing the Obligations or by a junior Lien) incurred or being incurred
pursuant to Section 2.22 or Section 6.01(bb) shall be included in Total First
Lien Senior Secured Debt, (ii) any Incremental Revolving Facility Commitments
being implemented shall be assumed to be fully drawn and (iii) the cash proceeds
of any Incremental Revolving Facility or any Incremental Term Facility shall be
excluded solely for purposes of calculating the Senior Secured Leverage Ratio
pursuant to clause (b) above and only at the time of incurrence of such
Indebtedness.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent among the Borrower, the Administrative Agent and one or more Incremental
Term Lenders and/or Incremental Revolving Facility Lenders entered into pursuant
to Section 2.22.

“Incremental Request Notice” shall have the meaning assigned to such term in
Section 2.22(a).

“Incremental Revolving Facility” shall mean the Incremental Revolving Facility
Commitments and the Incremental Revolving Loans made thereunder.

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.22.

“Incremental Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Loan as a result of an
Incremental Revolving Facility Commitment.

“Incremental Revolving Loans” shall mean Revolving Facility Loans made by one or
more Lenders to the Borrower pursuant to Section 2.22. Incremental Revolving
Loans may be made in the form of additional Revolving Facility Loans or, to the
extent permitted by Section 2.22 and provided for in the relevant Incremental
Assumption Agreement, Other Revolving Loans.

“Incremental Term B Loan” means any term loans made pursuant to Section 2.22 and
the Incremental Term B Loan Commitment and designated in the applicable
Incremental Request Notice as “Incremental Term B Loan.”

“Incremental Term B Loan Commitment” shall have the meaning assigned to such
term in Section 2.22(a).

“Incremental Term Facility” shall mean the Incremental Term Loan Commitments and
the Incremental Term Loans made hereunder.

 

-25-



--------------------------------------------------------------------------------

“Incremental Term Facility Maturity Date” shall mean, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date for such series or tranche as set forth
in such Incremental Assumption Agreement.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean Incremental Term B Loan Commitment
and the commitment of any Lender, established pursuant to Section 2.22, to make
Incremental Term Loans to the Borrower.

“Incremental Term Loan Installment Date” shall have, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.11(a)(iii).

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.22. Incremental Term Loans may be made in the
form of additional Term B Loans or, to the extent permitted by Section 2.22 and
provided for in the relevant Incremental Assumption Agreement, Other Term Loans.

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (h) below) the same would constitute indebtedness or a
liability in accordance with GAAP, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person issued or assumed as the deferred purchase price of property or services
(other than such obligations accrued in the ordinary course), to the extent the
same would be required to be shown as a long-term liability on a balance sheet
prepared in accordance with GAAP, (d) all Capital Lease Obligations of such
person, (e) all net payments that such person would have to make in the event of
an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Swap Agreements, (f) the principal
component of all obligations, contingent or otherwise, of such person as an
account party in respect of letters of credit, (g) the principal component of
all obligations of such person in respect of bankers’ acceptances, (h) all
Guarantees by such person of Indebtedness described in clauses (a) to (g) above
and (i) the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock); provided, that Indebtedness shall not include (A) trade
payables, accrued expenses and intercompany liabilities arising in the ordinary
course of business, (B) prepaid or deferred revenue arising in the ordinary
course of business, (C) purchase price holdbacks arising in the ordinary course
of business in respect of a portion of the purchase prices of an asset to
satisfy unperformed obligations of the seller of such asset or (D) earn-out
obligations until such obligations become a liability on the balance sheet of
such person in accordance with GAAP. The Indebtedness of any person shall
include the Indebtedness of any partnership in which such person is a general
partner, other than to the extent that the instrument or agreement evidencing
such Indebtedness expressly limits the liability of such person in respect
thereof.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(a).

“Ineligible Institution” shall mean the persons identified in writing to the
Joint Lead Arrangers by the Borrower on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the Borrower from time
to time thereafter, with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

 

-26-



--------------------------------------------------------------------------------

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated July 17, 2013, as modified or supplemented prior to the Closing Date.

“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.08.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to interest rate Swap
Agreements) payable in connection with the incurrence of Indebtedness to the
extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (b) capitalized interest of such person. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by the Borrower and the
Subsidiaries with respect to interest rate Swap Agreements, and interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by the Borrower to be the rate of interest implicit in
such Capital Lease Obligation in accordance with GAAP; provided that, for
purposes of calculating Interest Expense, no effect shall be given to the
discount and/or premium resulting from the bifurcation of derivatives under FASB
ASC 815 and related interpretations as a result of the terms of the Indebtedness
to which such Interest Expense relates.

“Interest Payment Date” shall mean, (a) as to any Eurocurrency Loan, the last
day of each Interest Period applicable to such Loan and the scheduled maturity
date of such Loan; provided, however, that if any Interest Period for a
Eurocurrency Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any ABR Loan (including a Swingline Loan), the last
Business Day of each March, June, September and December and the scheduled
maturity date of such Loan.

“Interest Period” shall mean, as to each Eurocurrency Loan, the period
commencing on the date such Eurocurrency Loan is disbursed or converted to or
continued as a Eurocurrency Loan and ending on the date one, two, three or six
months (or twelve months if agreed to by each applicable Lender or such period
of shorter than one month (i) if agreed to by each applicable Lender in the case
of any Revolving Facility Loan or (ii) as may be consented to by the
Administrative Agent in the case of any Term Loan) thereafter, as selected by
the Borrower; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

-27-



--------------------------------------------------------------------------------

(c) no Interest Period for any Loan shall extend beyond the maturity date of
such Loan.

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joint Lead Arrangers” shall mean Deutsche Bank Securities Inc., Barclays Bank
PLC and Goldman Sachs Bank USA in their capacities as joint lead arrangers.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Junior Liens” shall mean Liens (other than Liens securing the Obligations) that
are subordinated to the Liens granted under the Loan Documents on customary
terms pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent (it being understood that Junior Liens are not required to
be pari passu with other Junior Liens, and that Indebtedness secured by Junior
Liens may have Liens that are senior in priority to, or pari passu with, or
junior in priority to, other Liens constituting Junior Liens).

“KC” shall mean Great Wolf Kansas SPE, LLC a Delaware limited liability company.

“Latest Maturity Date” shall mean, at any time of determination, the latest of
(i) the Revolving Facility Maturity Date, (ii) the Term B Facility Maturity
Date, (iii) any Incremental Term Facility Maturity Date, (iv) the maturity date
of any Refinancing Term Loans and (v) the maturity date of any Replacement
Revolving Facility Commitments.

“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Revolving Facility
Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as an ABR Revolving Loan. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

“L/C Issuer” shall mean Deutsche Bank, each other L/C Issuer designated pursuant
to Section 2.05(k) and any Replacement L/C Issuer, in each case in its capacity
as an issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 8.09. An L/C Issuer may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate. In the event that there is more
than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

 

-28-



--------------------------------------------------------------------------------

“L/C Issuer Fees” shall have the meaning assigned to such term in
Section 2.13(b).

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.08. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.13(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04, 2.22, 2.23 or
2.25.

“Lender Default” shall mean (i) the refusal (which has not been retracted), or
failure for two (2) or more Business Days, of a Lender to make available its
portion of any Borrowing required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s reasonable, good faith determination that
one or more conditions precedent to funding (which conditions precedent,
together with the applicable default, if any, shall be specifically identified
in such writing) has not been satisfied, to acquire participations in a
Swingline Loan pursuant to Section 2.04(c) or to fund its portion of any
unreimbursed payment under Section 2.05(c), (ii) a Lender having notified in
writing to the Borrower and/or the Administrative Agent that it does not intend
to comply with its obligations under Section 2.04, 2.05 or 2.07 (unless such
writing states that such position is based on such Lender’s reasonable, good
faith determination that a condition precedent to funding (which condition
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) cannot be satisfied), (iii) a Lender has admitted in
writing that it is insolvent or such Lender becomes subject to a Lender-Related
Distress Event, (iv) any Lender has failed, within three (3) Business Days after
written request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
borrowings and participations in then outstanding Letters of Credit and/or
Swingline Loans, provided that a Lender Default shall cease to exist under this
clause (iv) upon receipt of such confirmation or (v) any Lender has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within five (5) Business Days of the
date when due.

“Lender-Related Distress Event” shall mean, with respect to any Lender or any
person that directly or indirectly controls such Lender (each, a “Distressed
Person”), as the case may be, a voluntary or involuntary case with respect to
such Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any governmental authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Equity Interest in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof.

 

-29-



--------------------------------------------------------------------------------

“Lending Office” shall mean, as to any Lender or Swingline Lender, the
applicable branch, office or Affiliate of such Lender or Swingline Lender
designated by such Lender or Swingline Lender to make Loans or Swingline Loans
to the Borrower.

“Letter of Credit” shall mean any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Letters of Credit shall be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” shall mean a request to issue a Letter of Credit
in the form attached hereto as Exhibit A or such other form from time to time in
use by the L/C Issuer.

“Letter of Credit Expiration Date” shall mean the day that is five days prior to
the Revolving Facility Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” shall mean an amount equal to the lesser of (a) $40
million and (b) the aggregate amount of the Revolving Facility Commitments. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Facility.

“Lien” shall mean, with respect to any asset, (a) any mortgage, preferred
mortgage, deed of trust, lien, notice of claim of lien, hypothecation, pledge,
charge, security interest or similar encumbrance in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset;
provided that in no event shall an operating lease or an agreement to sell be
deemed to constitute a Lien.

“Loan Documents” shall mean this (i) Agreement, (ii) the Guarantee Agreements,
(iii) the Letters of Credit, (iv) each Issuer Document, (v) the Security
Documents, (vi) any Notes issued under Section 2.10(e) and (vii) amendments and
joinders to the Loan Documents.

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

“Loans” shall mean the Term B Loans, the Incremental Term Loans (if any), the
Refinancing Term Loans (if any), Replacement Term B Loan (if any), the Revolving
Facility Loans, the Incremental Revolving Loans (if any), the Replacement
Revolving Loans (if any) and the Swingline Loans.

“Local Time” shall mean, with respect to a Loan or Borrowing made to the
Borrower, New York City time (daylight or standard, as applicable).

“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.

“Majority Covenant Lenders” shall mean, at any time, the Lenders under the
Revolving Facility having Revolving Facility Commitments (and, if the Revolving
Facility Commitments have been terminated, Lenders having Revolving Credit
Exposures under the Revolving Facility) representing more than 50% of all
Revolving Facility Commitments (and, if the Revolving Facility Commitments have
been terminated, all Revolving Credit Exposures under the Revolving Facility).

 

-30-



--------------------------------------------------------------------------------

“Majority Lenders” shall mean, at any time, (i) with respect to any Term
Facility, Lenders having Loans and unused Commitments under such Term Facility
representing more than 50% of the sum of all Loans and unused Commitments under
such Term Facility at such time and (ii) with respect to any Revolving Facility,
Lenders having Revolving Facility Commitments under such Revolving Facility
representing more than 50% of all Revolving Credit Commitments under such
Revolving Facility at such time (and, if the Revolving Facility Commitments
under such Revolving Facility have been terminated, Lenders having Revolving
Credit Exposures under such Revolving Facility representing more than 50% of all
Revolving Credit Exposures under such Revolving Facility at such time).

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Holdings, Parent, the Borrower and
their Subsidiaries, as the case may be, on the Closing Date together with
(x) any new directors whose election by such boards of directors or whose
nomination for election by the shareholders of Holdings, the Borrower or a
Parent, as the case may be, was approved by a vote of a majority of the
directors of Holdings, the Borrower or a Parent, as the case may be, then still
in office who were either directors on the Closing Date or whose election or
nomination was previously so approved and (y) executive officers and other
management personnel of Holdings, the Borrower, a Parent and their Subsidiaries,
as the case may be, hired at a time when the directors on the Closing Date
together with the directors so approved constituted a majority of the directors
of Holdings, the Borrower or a Parent, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of the IPO Entity on the date
of the declaration of the relevant Restricted Payment multiplied by (ii) the
arithmetic mean of the closing prices per share of such common Equity Interests
for the 30 consecutive trading days immediately preceding the date of
declaration of such Restricted Payment.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Agents and the Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount exceeding $50 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Owned Real Properties owned by the
Borrower or any Subsidiary Loan Party that are encumbered by a Mortgage pursuant
to Section 5.10(c), 5.10(d) or 5.10(h).

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, charges and other
security documents delivered with respect to Mortgaged Properties in a form and
substance reasonably acceptable to the Administrative Agent, as amended,
supplemented or otherwise modified from time to time.

 

-31-



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings, the Borrower, any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received) from any Asset Sale
(other than those pursuant to Section 6.05(a), (b), (c) (except as contemplated
by clause (b)(ii) of the proviso to Section 6.03), (d), (e), (g), (h), (i) or
(l)), net of (i) attorneys’ fees, accountants’ fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, required debt
payments and required payments of other obligations relating to the applicable
asset to the extent such debt or obligations are secured by a Lien permitted
hereunder (other than pursuant to the Loan Documents) on such asset which Lien
ranks prior to the Liens securing the Obligations, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable as a result thereof, and (iii) the amount
of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) related to any of the applicable assets and
(y) retained by the Borrower or any of the Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be cash proceeds of such Asset Sale occurring on the date of such
reduction); provided that, if the Borrower shall deliver a certificate of a
Responsible Officer of the Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Borrower’s intention to
use any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Borrower and the
Subsidiaries or to make investments in Permitted Business Acquisitions, in each
case within 12 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 12 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 12-month period
but within such 12-month period are contractually committed to be used, then
such remaining portion if not so used within 18 months of such receipt shall
constitute Net Proceeds as of such date without giving effect to this proviso);
provided, further, that (x) no net cash proceeds calculated in accordance with
the foregoing realized in any fiscal year shall constitute Net Proceeds in such
fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $15 million (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds), (y) no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such net
cash proceeds shall exceed $5 million and (z) if at the time of receipt of such
net cash proceeds or at any time during the 12-month (or 18-month, as
applicable) reinvestment period contemplated by the immediately preceding
proviso, the Borrower shall deliver a certificate of a Responsible Officer of
the Borrower to the Administrative Agent certifying that on a Pro Forma Basis,
after giving effect to the Asset Sale and the application of the proceeds
thereof, (i) the Senior Secured Leverage Ratio is less than or equal to
4.50:1.00 but greater than 3.50:1.00, 50% of such proceeds shall not constitute
Net Proceeds, or (ii) the Senior Secured Leverage Ratio is less than or equal to
3.50:1.00, such proceeds shall not constitute Net Proceeds; and

 

-32-



--------------------------------------------------------------------------------

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

“New York Courts” shall have the meaning assigned to such term in Section 9.15.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.20(c).

“Non-Debt Fund Affiliate” shall mean an Affiliate of the Borrower that is not a
Debt Fund Affiliate.

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.05(b).

“Non-Reinstatement Deadline” shall have the meaning assigned to such term in
Section 2.05(b).

“Note” shall have the meaning assigned to such term in Section 2.10(e).

“Obligations” shall mean the “Loan Document Obligations” as defined in the
Collateral Agreement, including any interest, fees and other amounts accruing
after commencement of any bankruptcy or insolvency proceeding with respect to
any Loan Party whether or not allowed in such proceeding.

“OFAC” shall have meaning set forth in the definition of “Embargoed Person.”

“OID” shall have the meaning assigned to such term in Section 2.22(b).

“Other First Lien Obligations” shall mean the “Other First Lien Obligations” as
defined in the First Lien Intercreditor Agreement, including any interest
accruing after commencement of any bankruptcy or insolvency proceeding with
respect to any holder of Other First Lien Obligations whether or not allowed in
such proceeding.

“Other First Lien Secured Parties” shall mean the “Other First Lien Secured
Parties” as defined in the First Lien Intercreditor Agreement.

“Other First Liens” shall mean Liens on the Collateral securing loans or notes
on a pari passu basis with the Liens securing the Obligations (such loans or
notes, the “Other First Lien Debt”), which may be granted under the Loan
Documents to the Collateral Agent for the benefit of the holders of such Other
First Lien Debt or under separate security documents to a collateral agent for
the benefit of the holders of the Other First Lien Debt and, in each case, shall
be subject to the First Lien Intercreditor Agreement.

“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.22(a).

“Other Taxes” shall mean all present or future stamp, recording, filing or
documentary Taxes or any other excise or similar Taxes, charges or similar
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to the Loan
Documents.

 

-33-



--------------------------------------------------------------------------------

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.22(a).

“Outstanding Amount” shall mean (i) with respect to any Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Loans occurring on such date; (ii) with respect to Swingline Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Overnight Rate” shall mean, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swingline Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Deutsche Bank in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Owned Real Property” shall mean each parcel of Real Property that is owned in
fee by the Borrower or any Subsidiary Loan Party that has an individual fair
market value (as determined by the Borrower in good faith) of at least $10
million (provided that such $10 million threshold shall not be applicable in the
case of Real Property that is integrally related to the ownership or operation
of a Mortgaged Property or otherwise necessary for such Mortgaged Property to be
in compliance with all requirements of law applicable to such Mortgaged
Property); provided that, with respect to any Real Property that is partially
owned in fee and partially leased by the Borrower or any Subsidiary Loan Party,
Owned Real Property will include only that portion of such Real Property that is
owned in fee and only if (i) such portion that is owned in fee has an individual
fair market value (as determined by the Borrower in good faith) of at least $10
million (provided that such $10 million threshold shall not be applicable in the
case of Real Property that is integrally related to the ownership or operation
of a Mortgaged Property or otherwise necessary for such Mortgaged Property to be
in compliance with all requirements of law applicable to such Mortgaged
Property) and (ii) a mortgage in favor of the Collateral Agent (for the benefit
of the Secured Parties) is permitted on such portion of Real Property owned in
fee by applicable law and by the terms of any lease, or other applicable
document governing any leased portion of such Real Property.

“Parent” shall mean any Person that, directly or indirectly, owns 100% of the
Equity Interests of Borrower.

“Parent Entity” shall mean any entity that, directly or indirectly, owns or
Controls 10% or more of the Voting Stock of Holdings.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time and any successor thereto.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

 

-34-



--------------------------------------------------------------------------------

“Permitted Business Acquisition” shall mean any acquisition by the Borrower or
any Subsidiary of all or substantially all of the assets of, or 80% of all the
Equity Interests (other than directors’ qualifying shares) in, or merger,
consolidation or amalgamation with, a person or division or line of business of
a person (or any subsequent investment made in a person, division or line of
business previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with applicable laws;
(iii) any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Indebtedness permitted by Section 6.01; (iv) to the
extent required by Section 5.10, any person acquired in such acquisition, if
acquired by the Borrower or a Subsidiary Loan Party, shall be merged into the
Borrower or a Subsidiary Loan Party or become, following the consummation of
such acquisition in accordance with Section 5.10, a Subsidiary Loan Party; and
(v) (I) the Total Leverage Ratio would not exceed 6.00:1.00 or (II) if the Total
Leverage Ratio exceeds 6.00:1.00, the aggregate amount outstanding of such
acquisitions and investments in assets that are not owned by the Borrower or
Subsidiary Loan Parties or in Equity Interests in persons that are not
Subsidiary Loan Parties or do not become Subsidiary Loan Parties following the
consummation of such acquisition, in each case, as a result of a Permitted
Business Acquisition, shall not exceed the greater of (X) $100 million and
(Y) at the time of any such acquisition, 100% of the EBITDA on a Pro Forma Basis
for the Test Period most recently ended.

“Permitted Cure Securities” shall mean any equity securities of Holdings, the
Borrower or a Parent issued pursuant to the Cure Right other than Disqualified
Stock.

“Permitted Holder” shall mean each of (i) the Sponsors, (ii) the Management
Group, with respect to not more than 10% of the Voting Stock of the Borrower,
(iii) any Person (x) that has no material assets other than the capital stock of
the Borrower, (y) that, directly or indirectly, holds or acquires beneficial
ownership of 100% on a fully diluted basis of the Voting Stock of the Borrower,
and (z) of which, no other Person or “group” (within the meaning of Rules 13d-3
and 13d-5 under the Exchange Act as in effect on the Closing Date) other than
any of the other Permitted Holders specified in clauses (i) and (ii),
beneficially owns Voting Stock of such Person representing more than the greater
of (A) 50% and (B) the percentage beneficially owned by the Permitted Holders
specified in clauses (i) and (ii)) of the voting power of the Voting Stock
thereof, and (iv) any “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date) the members of which include
any of the other Permitted Holders specified in clauses (i) and (ii) and that,
directly or indirectly, hold or acquire beneficial ownership of the Voting Stock
of the Borrower (a “Permitted Holder Group”), so long as (1) each member of the
Permitted Holder Group has voting rights proportional to the percentage of
ownership interests held or acquired by such member, and (2) no other Person or
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as
in effect on the Closing Date) other than any of the other Permitted Holders
specified in clauses (i) and (ii), beneficially owns Voting Stock of the
Borrower representing more than the greater of (A) 50% of the Voting Stock of
the Borrower and (B) the percentage of the Voting Stock of the Borrower
beneficially owned by the Permitted Holders specified in clauses (i) and (ii))
of the Voting Stock held by the Permitted Holder Group. “Beneficial ownership”
has the meaning given in Rules 13d-3 and 13d-5 under the Exchange Act.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

 

-35-



--------------------------------------------------------------------------------

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

-36-



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness) (and, in the case of revolving Indebtedness being
Refinanced, to effect a corresponding reduction in the commitments with respect
to such revolving Indebtedness being Refinanced); provided that with respect to
any Indebtedness being Refinanced: (a) the principal amount (or accreted value,
if applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), the weighted average life
to maturity of such Permitted Refinancing Indebtedness is greater than or equal
to the shorter of (i) the weighted average life to maturity of the Indebtedness
being Refinanced and (ii) the weighted average life to maturity that would
result if all payments of principal on the Indebtedness being Refinanced that
were due on or after the date that is one year following the then Latest
Maturity Date were instead due on the date that is one year following the then
Latest Maturity Date, (c) if the Indebtedness being Refinanced is subordinated
in right of payment to the Obligations under this Agreement, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, (d) if the
Indebtedness being Refinanced is Indebtedness of the Borrower or a Subsidiary
Loan Party, such Permitted Refinancing Indebtedness shall not be incurred by
Subsidiaries that are not Loan Parties, (e) the maturity date of such Permitted
Refinancing Indebtedness is no earlier than that of the Indebtedness being
refinanced, (f) no Permitted Refinancing Indebtedness shall have greater
guarantees or security than the Indebtedness being Refinanced; provided that any
Indebtedness secured by a Junior Lien may be Refinanced with Indebtedness that
is secured by other Junior Liens that are senior in priority to the Junior Liens
securing such Indebtedness being Refinanced, so long as the Liens securing such
refinancing Indebtedness are subject to intercreditor terms that, vis-à-vis the
Obligations, are no less favorable to the Lenders than those set forth in the
intercreditor agreement governing such Indebtedness being Refinanced.

“person” or “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by
Holdings, the Borrower, any of its Subsidiaries or any ERISA Affiliate, and
(iii) in respect of which Holdings, the Borrower, any of its Subsidiaries or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Poconos” shall mean Great Wolf Lodge of the Poconos, LLC, a Delaware limited
liability company.

“Poconos Mortgage Loan” shall mean the Indebtedness under the loan agreement,
dated as of December 6, 2006, between Poconos, as borrower, and Citigroup Global
Markets Realty Corp., as lender, as amended, amended and restated, supplemented
or otherwise modified from time to time.

“Pricing Grid” shall mean, with respect to the Term B Loans, Revolving Facility
Loans and the Applicable Commitment Fee, the table set forth below:

 

-37-



--------------------------------------------------------------------------------

Term B Loans:

 

Senior Secured

Leverage Ratio

   Applicable
Margin for
Eurocurrency
Loans     Applicable
Margin
for ABR
Loans  

Greater than 3.50 to 1.00

     3.50 %      2.50 % 

Less than or equal to 3.50 to 1.00

     3.25 %      2.25 % 

Revolving Facility Loans:

 

Senior Secured

Leverage Ratio

   Applicable
Margin for
Eurocurrency
Loans     Applicable
Margin
for ABR
Loans  

Greater than 3.50 to 1.00

     3.50 %      2.50 % 

Less than or equal to 3.50 to 1.00 and greater than 3.00 to 1.00

     3.25 %      2.25 % 

Less than or equal to 3.00 to 1.00

     3.00 %      2.00 % 

Applicable Commitment Fee:

 

Senior Secured

Leverage Ratio

   Applicable
Commitment
Fee  

Greater than 4.00 to 1.00

     0.375 % 

Less than or equal to 4.00 to 1.00 and greater than 3.00 to 1.00

     0.250 % 

Less than or equal to 3.00 to 1.00

     0.125 % 

For the purposes of the Pricing Grid, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Senior Secured Leverage
Ratio shall become effective on the date (the “Adjustment Date”) of delivery of
the relevant financial statements pursuant to Section 5.04 for each fiscal
quarter beginning with the first full fiscal quarter of the Borrower ended after
the Closing Date, and shall remain in effect until the next change to be
effected pursuant to this paragraph. If any financial statements referred to
above are not delivered within the time periods specified in Section 5.04, then,
at the option of the Administrative Agent or the Required Lenders, until the
date that is three Business Days after the date on which such financial
statements are delivered, the pricing level that is one pricing level higher
than the pricing level theretofore in effect shall apply as of the first
Business Day after the date on which such financial statements were to have been
delivered but were not delivered. Each determination of the Senior Secured
Leverage Ratio pursuant to the Pricing Grid shall be made in a manner consistent
with the determination thereof pursuant to Section 6.10 (but not, for the
avoidance of doubt, including any Cure Amount).

 

-38-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any compliance certificate delivered to the
Administrative Agent pursuant to Section 5.04(c) is inaccurate as a result of
any fraud, intentional misrepresentation or willful misconduct of the Borrower
or any officer thereof and the result is that the Lenders received interest or
fees for any period based on an Applicable Margin and the Applicable Commitment
Fee that is less than that which would have been applicable had the Senior
Secured Leverage Ratio been accurately determined, then, for all purposes of
this Agreement, the “Applicable Margin” and the “Applicable Commitment Fee” for
any day occurring within the period covered by such compliance certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Senior Secured Leverage Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrower for the
relevant period pursuant to this Agreement as a result of the miscalculation of
the Senior Secured Leverage Ratio shall be deemed to be (and shall be) due and
payable under the relevant provisions of this Agreement, as applicable, at the
time the interest or fees for such period were required to be paid pursuant to
said Section (and shall remain due and payable until paid in full, together with
all amounts owing under Section 2.14, in accordance with the terms of this
Agreement), but shall be paid for the ratable account of the Lenders at the time
that such determination is made.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation, consolidation (or any similar transaction or
transactions not otherwise permitted under Section 6.04 or 6.05 that require a
waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, any designation
of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, and any restructurings of the business of the Borrower or any of
its Subsidiaries that the Borrower or any of its Subsidiaries has made and/or
has determined to make during the Reference Period or subsequent to such
Reference Period and on or prior to or simultaneously with the date of
calculation of EBITDA and are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition,” “Pro Forma Compliance” or pursuant to Sections
2.12(g), 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 and 6.09, occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or relevant transaction is
consummated), (ii) in making any determination of Total Leverage Ratio, Total
Secured Leverage Ratio and Senior Secured Leverage Ratio on a Pro Forma Basis,
all Indebtedness (including Indebtedness issued, incurred or assumed as a result
of, or to finance, any relevant transactions and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted Business
Acquisition,” “Pro Forma Compliance” or pursuant to Sections 2.12(g), 6.01,
6.02, 6.03, 6.04, 6.05, 6.06 and 6.09, occurring during the Reference Period or
thereafter and through and including the date upon which the respective
Permitted Business Acquisition or relevant transaction is consummated) shall be
deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period, and (iii) (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

 

-39-



--------------------------------------------------------------------------------

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, (i) for any fiscal period ending on or prior to the
first anniversary of any relevant pro forma event (but not for any fiscal period
ending after such first anniversary), adjustments to reflect (1) operating
expense reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event and (2) all
adjustments used in connection with the calculation of Adjusted EBITDA as set
forth in the Information Memorandum to the extent such adjustments, without
duplication, continue to be applicable. The Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements, synergies or cost savings and information and
calculations supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Performance Covenant recomputed as at the last day of the
most recently ended fiscal quarter of the Borrower and its Subsidiaries for
which the financial statements and certificates required pursuant to
Section 5.04 have been or were required to have been delivered(provided, that
prior to delivery of financial statements for the first full fiscal quarter
ended after the Closing Date, such covenant shall be deemed to have applied to
the Borrower’s most recently completed fiscal quarter).

“Projections” shall mean the projections of the Holdings and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings or any of the Subsidiaries prior to the Closing
Date.

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Qualified Eligible Contract Participant Guarantor” shall mean “Qualified
Eligible Contract Participant Guarantor” as defined in the Collateral Agreement.

“Qualified Equity Interests” shall mean any Equity Interests of Holdings, the
Borrower or any Parent Entity other than Disqualified Stock.

“Qualified IPO” means the issuance by Holdings, the Borrower or a Parent (the
“IPO Entity”) of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) (i) pursuant to an effective registration statement filed with the
U.S. Securities and Exchange Commission in accordance with the Securities Act,
(ii) after which the common Equity Interests of the IPO Entity are listed on an
internationally recognized securities exchange or dealer quotation system and
(iii) which generates cash proceeds of at least $50 million.

 

-40-



--------------------------------------------------------------------------------

“Real Property” shall mean, collectively, all right, title and interest
(including, without limitation, any leasehold estate) in and to any and all
parcels of or interests in real property owned in fee or leased by the Borrower
or any Subsidiary Loan Party, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, and all improvements situated,
placed or constructed upon, or fixed to or incorporated into, or which becomes a
component part of or which is permanently moored to, such real property, and
appurtenant fixtures incidental to the ownership or lease thereof.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).

“Refinancing Term Lender” shall have the meaning assigned to such term in
Section 2.23(b).

“Refinancing Term Loan Amendment” shall have the meaning assigned to such term
in Section 2.23(c).

“Refinancing Term Loan Installment Date” shall have, with respect to any series
or tranche of Incremental Term Loans established pursuant to a Refinancing Term
Loan Amendment, the meaning assigned to such term in Section 2.11(a)(ii)

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Replaced Term B Loans” shall have the meaning assigned to such term in
Section 9.08(f).

 

-41-



--------------------------------------------------------------------------------

“Replacement L/C Issuer” shall mean, with respect to any Replacement Revolving
Facility, any Replacement Revolving Lender thereunder from time to time
designated by the Borrower as the Replacement L/C Issuer under such Replacement
Revolving Facility with the consent of such Replacement Revolving Lender and the
Administrative Agent.

“Replacement L/C Obligations” shall mean, at any time with respect to any
Replacement Revolving Facility, an amount equal to the sum of (a) the then
aggregate undrawn and unexpired amount of the then outstanding Replacement
Letters of Credit under such Replacement Revolving Facility and (b) the
aggregate amount of drawings under the Replacement Letters of Credit under such
Replacement Revolving Facility that have not then been reimbursed.

“Replacement Revolving Credit Percentage” shall mean, as to any Replacement
Revolving Lender at any time under any Replacement Revolving Facility, the
percentage which such Lender’s Replacement Revolving Facility Commitment under
such Replacement Revolving Facility then constitutes of the aggregate
Replacement Revolving Facility Commitments under such Replacement Revolving
Facility (or, at any time after such Replacement Revolving Facility Commitments
shall have expired or terminated, the percentage which the aggregate amount of
such Lender’s Replacement Revolving Extensions of Credit then outstanding
pursuant to such Replacement Revolving Facility constitutes of the amount of the
aggregate Replacement Revolving Extensions of Credit then outstanding pursuant
to such Replacement Revolving Facility).

“Replacement Revolving Extensions of Credit” shall mean, as to any Replacement
Revolving Lender at any time under any Replacement Revolving Facility, an amount
equal to the sum of (a) the aggregate principal amount of all Replacement
Revolving Loans made by such Lender pursuant to such Replacement Revolving
Facility then outstanding, (b) such Lender’s Replacement Revolving Credit
Percentage of the outstanding Replacement L/C Obligations under any Replacement
Letters of Credit under such Replacement Revolving Facility and (c) such
Lender’s Replacement Revolving Credit Percentage of the Replacement Swingline
Loans then outstanding under such Replacement Revolving Facility.

“Replacement Revolving Facility” shall mean each Replacement Revolving
Commitment Series of Replacement Revolving Facility Commitments and the
Replacement Revolving Extensions of Credit made hereunder.

“Replacement Revolving Facility Amendment” shall have the meaning assigned to
such term in Section 2.25(c).

“Replacement Revolving Facility Commitment” shall have the meaning assigned to
such term in Section 2.25(a).

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.25(a).

“Replacement Revolving Lender” shall have the meaning assigned to such term in
Section 2.25(b).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.25(a).

“Replacement Swingline Lender” shall mean, with respect to any Replacement
Revolving Facility, any Replacement Revolving Lender thereunder from time to
time designated by the Borrower as the Replacement Swingline Lender under such
Replacement Revolving Facility with the consent of such Replacement Revolving
Lender and the Administrative Agent.

 

-42-



--------------------------------------------------------------------------------

“Replacement Swingline Loans” shall mean any swingline loan made to the Borrower
pursuant to a Replacement Revolving Facility.

“Replacement Term B Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term Loans with the incurrence by any Loan Party of any long-term bank
debt financing incurred to repay, refinance, substitute or replace the Term
Loans (other than in connection with a Change in Control, excluding a Change in
Control as a result of Holdings’ failure to directly or indirectly own 100% of
the Equity Interests of the Borrower) and having an effective interest cost or
weighted average yield (as determined by the Administrative Agent consistent
with generally accepted financial practice and, in any event, excluding any
arrangement or commitment fees in connection therewith) that is less than the
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of the Term Loans, including, without limitation, as
may be effected through any Incremental Term Loans or any other new or
additional loans under this Agreement or by an amendment of any provisions of
this Agreement relating to the Applicable Margin for, or weighted average yield
of, the Term Loans.

“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Commitments (and, if the Revolving Facility Commitments have been terminated,
Revolving Facility Credit Exposures) that, taken together, represent more than
50% of the sum of all Term Loans and Commitments (and, if the Revolving Facility
Commitments have been terminated, Revolving Facility Credit Exposures) at such
time. The Loans, Commitments and Revolving Facility Credit Exposures of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period,
25%; provided, that if the Senior Secured Leverage Ratio at the end of the
applicable Excess Cash Flow Period (or Excess Cash Flow Interim Period) is less
than or equal to 3.50:1.00 or a Qualified IPO shall have occurred, such
percentage shall be 0%.

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.12(e).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

“Revaluation Date” shall mean (a) with respect to any Loan denominated in an
Alternative Currency, each of the following: (i) each date of a Borrowing of a
Eurocurrency Revolving Loan denominated in an Alternative Currency, (ii) each
date of a continuation of a Eurocurrency Revolving Loan denominated in an
Alternative Currency pursuant to Section 2.08, and (iii) such additional dates
as the Administrative Agent shall determine or the Majority Lenders under the
Revolving Facility shall require; and (b) with respect to any Letter of Credit
denominated in an Alternative Currency, each of the following: (i) each date of
issuance of any such Letter of Credit, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the L/C Issuer under any such Letter of
Credit, and (iv) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Majority Lenders under the Revolving Facility
shall require.

 

-43-



--------------------------------------------------------------------------------

“Revolving Facility” shall mean the Revolving Facility Commitments (including
any Incremental Revolving Facility Commitments and any Replacement Revolving
Facility Commitments) and the extensions of credit made hereunder by the
Revolving Facility Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to any Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(c), as such commitment may be
(a) reduced from time to time pursuant to Section 2.09, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased as provided under Section 2.22. The initial
amount of each Revolving Facility Lender’s Revolving Facility Commitment is set
forth on Schedule 2.01, or in the Assignment and Acceptance or Incremental
Assumption Agreement pursuant to which such Lender shall have assumed its
Revolving Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable. The initial aggregate amount of the Revolving Facility Lenders’
Revolving Facility Commitment (prior to any Incremental Revolving Facility
Commitments) is $100 million.

“Revolving Facility Credit Exposure” shall mean, with respect to any Revolving
Facility Lender, the sum of (a) the aggregate Outstanding Amount of the
Revolving Facility Loans at such time, (b) the Outstanding Amount of Swingline
Loans at such time and (c) the Outstanding Amount of the L/C Obligations at such
time. The Revolving Facility Credit Exposure of any Lender at any time shall be
the product of (x) such Revolving Facility Lender’s Revolving Facility
Percentage and (y) the aggregate Revolving Facility Credit Exposure of all
Revolving Facility Lenders, collectively, at such time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

“Revolving Facility Loans” shall mean loans made by a Lender pursuant to
Section 2.01(c), any Incremental Revolving Loans and any Replacement Revolving
Loans. Each Revolving Facility Loan shall be a Eurocurrency Loan or an ABR Loan.

“Revolving Facility Maturity Date” shall mean the date that is five years after
the Closing Date.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
representing such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Same Day Funds” shall mean (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

-44-



--------------------------------------------------------------------------------

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party or a Subsidiary of
a Loan Party under each Swap Agreement that (i) is in effect on the Closing Date
with a counterparty that is a Lender, an Agent, a Joint Lead Arranger or an
Affiliate of a Lender, an Agent or a Joint Lead Arranger as of the Closing Date
or (ii) is entered into after the Closing Date with any counterparty that is a
Lender or an Agent, or an Affiliate of a Lender or an Agent at the time such
Swap Agreement is entered into, and (c) the due and punctual payment and
performance of all obligations of each Loan Party or a Subsidiary of a Loan
Party under each Cash Management Agreement that (i) is in effect on the Closing
Date with a counterparty that is a Lender, an Agent or a Joint Lead Arranger, or
an Affiliate of a Lender, an Agent or a Joint Lead Arranger as of the Closing
Date or (ii) is entered into after the Closing Date with any counterparty that
is a Lender or an Agent, or an Affiliate of a Lender or an Agent at the time
such Cash Management Agreement is entered into, but excluding, with respect to
each Guarantor that is not a Qualified Eligible Contract Participant Guarantor,
the Excluded Swap Obligations of such Guarantor.

“Secured Parties” shall mean (a) the Lenders, (b) the Agent, (c) the
Administrative Agent, (d) each L/C Issuer, (e) each counterparty to any Swap
Agreement or Cash Management Agreement with a Loan Party or any of their
respective Subsidiaries the obligations under which constitute Secured
Obligations, (f) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (g) the successors and permitted
assigns of each of the foregoing.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time and any successor thereto.

“Security Documents” shall mean collectively, the Collateral Agreement, the
Mortgages granted by Holdings, the Borrower or any Subsidiary Loan Party and
each of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 4.02 or 5.10.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
First Lien Senior Secured Debt as of the last day of the Test Period most
recently ended as of such date to (b) EBITDA for the Test Period most recently
ended as of such date, all determined on a consolidated basis in accordance with
GAAP; provided that the Senior Secured Leverage Ratio shall be determined for
the relevant Test Period on a Pro Forma Basis.

“Series” shall have the meaning assigned to such term in Section 2.23(b).

“Similar Business” shall mean a business, the majority of whose revenues are
derived from the activities of the Borrower and its Subsidiaries as of the
Closing Date or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.

“Specified Prepayment Debt” shall mean any senior unsecured, senior secured or
subordinated loans and/or notes of the Borrower or any Subsidiary Loan Party, no
part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise), prior to the date that is six months after the then Latest Maturity
Date (it being understood that any required offer to purchase such Indebtedness
as a result of a change of control or asset sale shall not violate the foregoing
restriction) and the terms and conditions of which (other than with respect to
pricing, amortization, final maturity and collateral), taken as a whole, are not
materially less favorable to the Borrower and its Subsidiaries than this
Agreement or are otherwise reasonably acceptable to the Administrative Agent;
provided that, in respect of any senior secured Indebtedness with Liens on the
Collateral (which may be Liens that are pari passu with, or junior to, the Liens
on the Collateral securing the Obligations) such Liens shall be Other First
Liens or Junior Liens; provided, further, that, in respect of any subordinated
Indebtedness, such Indebtedness shall be subject to customary subordination
provisions reasonably satisfactory to the Administrative Agent.

 

-45-



--------------------------------------------------------------------------------

“Sponsor” shall mean any of Apollo Global Management, LLC or any of its
Affiliates (but not including, however, any of their respective portfolio
companies).

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the person
acting in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; provided, further, that
the L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any Person (1) any corporation,
association or other business entity (other than a partnership, joint venture or
limited liability company) of which more than 50% of the total voting power of
the Voting Stock is at the time of determination owned or controlled, directly
or indirectly, by such Person or one or more of the other subsidiaries of that
Person or a combination thereof, (2) any partnership, joint venture or limited
liability company of which (x) more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other subsidiaries of that
Person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (y) such Person or
any subsidiary of such Person is a controlling general partner or otherwise
Controls such entity and (3) any Person that is consolidated in the consolidated
financial statements of the specified Person in accordance with GAAP.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of Unrestricted Subsidiary contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Subsidiary of the
Borrower on the Closing Date that is a Domestic Subsidiary, other than Excluded
Subsidiaries and Unrestricted Subsidiaries, and (b) each Subsidiary of the
Borrower that becomes, or is required pursuant to Section 5.10 to become, a
party to a Guarantee Agreement after the Closing Date, in each case, until
released from such Guarantee Agreement in accordance with the Loan Documents.
The Subsidiary Loan Parties on the Closing Date are set forth on Schedule 1.01B.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

 

-46-



--------------------------------------------------------------------------------

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of the Subsidiaries shall be a Swap Agreement.

“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit E.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Closing
Date is $20 million. The Swingline Commitment is part of, and not in addition
to, the Revolving Facility Commitments.

“Swingline Lender” shall mean Deutsche Bank, in its capacity as a lender of
Swingline Loans and its successors in such capacity.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“TARGET Day” shall mean any day on which the Trans European Automated Real time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Taxes” shall mean all present or future sales, use, income, gross receipts,
volume of business, excise and property and other taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest,
additions to tax and penalties related thereto.

“TC” shall mean Great Wolf Traverse SPE, LLC a Delaware limited liability
company.

“TC/KC Mortgage Loan” shall mean the Indebtedness under the loan agreement,
dated as of December 4, 2004, among TC and KC, as borrowers, Citigroup Global
Markets Realty Corp. and Travelers Insurance Company, as lenders, as amended,
amended and restated, supplemented or otherwise modified from time to time.

“Term B Loan Commitment” shall mean with respect to each Lender, the commitment
of such Lender to make Term B Loans as set forth in Section 2.01. The initial
amount of each Lender’s Term B Loan Commitment is set forth on Schedule 2.01, or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Term B Loan Commitment, as applicable. The aggregate amount of the
Term B Loan Commitments on the Closing Date is $320 million.

 

-47-



--------------------------------------------------------------------------------

“Term B Facility” shall mean the Term B Loan Commitments and the Term B Loans
made hereunder.

“Term B Facility Maturity Date” shall mean the date that is seven years after
the Closing Date.

“Term B Lenders” shall mean a Lender with a Term B Loan Commitment or an
outstanding Term B Loan.

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.11(a)(ii).

“Term B Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(b) and any Incremental Term Loans in the form of Term B
Loans made by the Incremental Term Lenders pursuant to Section 2.01(d).

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities and Refinancing Term Facilities.

“Term Facility Maturity Date” shall mean (i) with respect to the Term B
Facility, the Term B Facility Maturity Date and (ii) with respect to any
Incremental Term Facility, any Incremental Term Facility Maturity Date.

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

“Term Loan Commitment” shall mean any Term B Loan Commitment or any Incremental
Term Loan Commitment.

“Term Loan Installment Date” shall mean any Term B Loan Installment Date, any
Refinancing Term Loan Installment Date or any Incremental Term Loan Installment
Date.

“Term Loans” shall mean the Term B Loans, the Incremental Term Loans and/or the
Refinancing Term Loans.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b).

“Total Debt” at any date shall mean the aggregate principal amount of
Consolidated Debt of the Borrower and its Subsidiaries outstanding at such date
that consists of, without duplication, (i) Capital Lease Obligations and
(ii) other Indebtedness (other than Indebtedness that is expressly subordinated
in right of payment to the Obligations), less unrestricted cash and cash
equivalents (determined in accordance with GAAP) of the Borrower and its
Subsidiaries on such date.

“Total First Lien Senior Secured Debt” at any date shall mean the aggregate
principal amount of Consolidated Debt of the Borrower and its Subsidiaries
outstanding at such date that consists of, without duplication, (i) Capital
Lease Obligations and (ii) other Indebtedness that in each case is then secured
by Liens on property or assets of the Borrower or its Subsidiaries (other than
(x) property or assets held in a defeasance or similar trust or arrangement for
the benefit of the Indebtedness secured thereby and (y) Liens that are expressly
subordinated to the Liens securing the Obligations), less unrestricted cash and
cash equivalents (determined in accordance with GAAP) of the Borrower and its
Subsidiaries on such date.

 

-48-



--------------------------------------------------------------------------------

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) Total Debt as
of the last day of the Test Period most recently ended as of such date to
(b) EBITDA for the Test Period most recently ended as of such date, all
determined on a consolidated basis in accordance with GAAP; provided that the
Total Leverage Ratio shall be determined for the relevant Test Period on a Pro
Forma Basis.

“Total Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Secured Debt as of the last day of the Test Period most recently ended as of
such date to (b) EBITDA for the Test Period most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided that
the Total Secured Leverage Ratio shall be determined for the relevant Test
Period on a Pro Forma Basis.

“Total Secured Debt” at any date shall mean the aggregate principal amount of
Consolidated Debt of the Borrower and its Subsidiaries outstanding at such date
that consists of, without duplication, (i) Capital Lease Obligations and
(ii) other Indebtedness that in each case is then secured by Liens on property
or assets of the Borrower or its Subsidiaries (other than property or assets
held in a defeasance or similar trust or arrangement for the benefit of the
Indebtedness secured thereby), less unrestricted cash and cash equivalents
(determined in accordance with GAAP) of the Borrower and its Subsidiaries on
such date.

“Transactions” shall mean, collectively, (a) the execution and delivery of the
Loan Documents, the creation of the Liens pursuant to the Security Documents,
and the initial borrowings hereunder; (b) the defeasance of the First Mortgage
Notes and the discharge of the First Mortgage Notes Indenture; (c) the repayment
in full of the Indebtedness outstanding under the Concord Loan Agreement and
(d) the payment of all fees and expenses to be paid in connection with the
foregoing.

“Type” shall mean, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” shall mean the United States of America.

“Unreimbursed Amount” shall have the meaning specified in Section 2.05(c).

 

-49-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean (1) the subsidiaries set forth on Schedule
1.01D, (2) any Subsidiary of the Borrower (other than the Borrower) designated
by the Borrower after the Closing Date as an Unrestricted Subsidiary hereunder
by written notice to the Administrative Agent; provided that the Borrower shall
only be permitted to so designate a Subsidiary as an Unrestricted Subsidiary so
long as (a) no Default or Event of Default has occurred and is continuing or
would result therefrom, (b) immediately after giving effect to such designation,
the Borrower shall be in Pro Forma Compliance, (c) such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by the Borrower or any of its
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 6.04, (d) without duplication of clause (c), the designation shall be
treated as an Investment, with the fair market value of such Unrestricted
Subsidiary at the time of the initial designation thereof being treated as the
amount of such Investment, and shall be permitted only if such Investment would
be permitted pursuant to Section 6.04 and (e) such Subsidiary shall not have
been previously designated an Unrestricted Subsidiary and (3) any subsidiary of
an Unrestricted Subsidiary. The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, (ii) immediately after
giving effect to such Subsidiary Redesignation, the Borrower shall be in Pro
Forma Compliance and (iii) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying to the best of such officer’s knowledge, compliance
with the requirements of preceding clauses (i) and (ii), and containing the
calculations and information required by the preceding clause (ii).

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time and any successor thereto.

“Voting Stock” shall mean for any Person, Equity Interests of that Person
generally entitled to vote for the election of the Board of Directors of such
Person.

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.12(e).

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, shall mean the number of years obtained by dividing (1) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (2) the then outstanding principal
amount of such Indebtedness.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

-50-



--------------------------------------------------------------------------------

Section 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, (i) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any of its Subsidiaries at “fair value,”
as defined therein and (ii) the accounting for operating leases and capital
leases under GAAP as in effect on the date hereof (including Accounting
Standards Codification 840) shall apply for the purposes of determining
compliance with the provisions of this Agreement, including the definition of
Capital Lease Obligations.

Section 1.03. Effectuation of Transactions. Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

Section 1.04. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable. No Default or Event
of Default shall arise as a result of any limitation or threshold set forth in
Dollars in Article VI or paragraph (f) or (j) of Section 7.01 being exceeded
solely as a result of changes in currency exchange rates from those rates
applicable on the first day of the fiscal quarter in which such determination
occurs or in respect of which such determination is being made.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the L/C Issuer, as
the case may be.

 

-51-



--------------------------------------------------------------------------------

Section 1.05. Additional Alternative Currencies.

(a) The Borrower may from time to time request that Eurocurrency Revolving Loans
be made and/or Letters of Credit be issued in a currency other than Dollars;
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars.
In the case of any such request with respect to the making of Eurocurrency
Revolving Loans, such request shall be subject to the approval of the
Administrative Agent; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Event (or
such other time or date as may be agreed by the Administrative Agent and, in the
case of any such request pertaining to Letters of Credit, the L/C Issuer, in its
or their sole discretion). In the case of any such request pertaining to
Eurocurrency Loans, the Administrative Agent shall promptly notify each
Revolving Facility Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each Revolving Facility Lender (in the case of any such
request pertaining to Eurocurrency Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., 10 Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Loans
or the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Revolving Facility Lender or the L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Revolving Facility
Lender or the L/C Issuer, as the case may be, to permit Eurocurrency Loans to be
made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Facility Lenders consent to making
Eurocurrency Loans in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Borrowings of
Eurocurrency Revolving Loans; and if the Administrative Agent and the L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.05, the Administrative Agent shall promptly so notify the Borrower.

Section 1.06. Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

-52-



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

Section 1.07. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Local Time.

Section 1.08. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

ARTICLE II

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) [Reserved];

(b) each Term B Lender agrees to make Term B Loans in Dollars to the Borrower on
the Closing Date in a principal amount not to exceed such Lender’s Term B Loan
Commitment;

(c) each Revolving Facility Lender agrees to make Revolving Facility Loans to
the Borrower from time to time during the Availability Period in Dollars in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Facility Credit Exposure exceeding such Lender’s Revolving Facility Commitment
or (ii) the total Revolving Facility Credit Exposure exceeding the total
Revolving Facility Commitment. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow the Revolving Facility Loans;

(d) each Lender having an Incremental Term Loan Commitment or an Incremental
Revolving Facility Commitment agrees, subject to the terms and conditions set
forth in the applicable Incremental Assumption Agreement, to make Incremental
Term Loans and/or Incremental Revolving Facility Loans to the Borrower in an
aggregate principal amount not to exceed its Incremental Term Loan Commitment
and/or Incremental Revolving Facility Commitment, as the case may be; and

(e) within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Facility
Loans. Amounts repaid in respect of Term Loans may not be reborrowed.

 

-53-



--------------------------------------------------------------------------------

Section 2.02. Loans and Borrowings.

(a) Each Revolving Facility Loan and Term Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided, that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.15, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that (i) any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement, (ii) such Lender shall not be entitled to any amounts payable
under Section 2.16 solely in respect of increased costs resulting from such
exercise and existing at the time of such exercise, (iii) each such Lender
remains liable and responsible for the performance of all obligations assumed by
any domestic or foreign branch or Affiliate of such Lender so nominated by it
and (iv) the non-performance of a Lender’s obligations by any domestic or
foreign branch or Affiliate of such Lender so nominated by it shall not relieve
the Lender from its obligations under this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple. Subject to Section 2.04(c) and
Section 2.05(c), at the time that each Term Borrowing or Revolving Facility
Borrowing is made, such Borrowing shall be in an aggregate amount that is not
less than the Borrowing Minimum and, in the case of a Eurocurrency Revolving
Facility Borrowing, that is an integral multiple of the Borrowing Multiple;
provided that an ABR Revolving Facility Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Commitments. Borrowings of
more than one Type and under more than one Facility may be outstanding at the
same time; provided that there shall not at any time be more than a total of
(i) 5 Eurocurrency Borrowings outstanding under any Term Facility and (ii) 5
Eurocurrency Borrowings outstanding under any Revolving Facility.

Section 2.03. Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Term Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurocurrency Borrowing, not later
than 10:00 a.m. (x) three Business Days before the date of any proposed
Borrowing denominated in Dollars and (y) four Business Days before the date of
any proposed Borrowing denominated in an Alternative Currency or (b) in the case
of an ABR Borrowing, not later than 10:00 a.m., on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or electronic means to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by a Responsible Officer of the Borrower. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Revolving Facility Loans,
Term B Loans, Other Term Loans or Other Revolving Loans;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

 

-54-



--------------------------------------------------------------------------------

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) in the case of a Eurocurrency Revolving Facility Borrowing, the currency in
which such Borrowing is to be denominated (which shall be Dollars or an
Alternative Currency); and

(vii) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the currency of any Revolving Facility Borrowing is made,
then the requested Borrowing shall be made in Dollars. If no election as to the
Type of Revolving Facility Borrowing or Term Borrowing is specified, then the
requested Borrowing shall be (x) an ABR Borrowing in the case of Loans
denominated in Dollars or (y) a Eurocurrency Borrowing with an Interest Period
of one month’s duration in the case of Revolving Facility Loans denominated in
an Alternative Currency. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender may, in its sole discretion, agree, in reliance upon the
agreements of the other Revolving Facility Lenders set forth in this
Section 2.04, to make loans in Dollars (each such loan, a “Swingline Loan”) to
the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the
aggregate amount of the Swingline Commitments, notwithstanding the fact that
such Swingline Loans, when aggregated with the Revolving Facility Percentage of
the Outstanding Amount of Revolving Facility Loans and L/C Obligations of the
Revolving Facility Lender acting as Swingline Lender, may exceed the amount of
such Lender’s Revolving Facility Commitment; provided, however, that after
giving effect to any Swingline Loan, (i) the Revolving Facility Credit Exposure
shall not exceed the total Revolving Facility Commitments, and (ii) the
aggregate Revolving Facility Credit Exposure of any Revolving Facility Lender
(other than the Swingline Lender) shall not exceed such Revolving Facility
Lender’s Revolving Facility Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.12, and reborrow under this Section 2.04. Each Swingline Loan shall be
an ABR Loan. Immediately upon the making of a Swingline Loan, each Revolving
Facility Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swingline Lender a risk participation in such
Swingline Loan in an amount equal to the product of such Lender’s Revolving
Facility Percentage times the amount of such Swingline Loan.

 

-55-



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swingline Lender and the Administrative Agent of a written
Swingline Borrowing Request, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swingline Lender of any
telephonic Swingline Loan request, the Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swingline Loan request and, if not, the Swingline Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swingline Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swingline Borrowing
(A) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in the provisos to the first sentence of
Section 2.04(a) or (B) that one or more of the applicable conditions specified
in Section 4.01 is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swingline Borrowing Request, make the amount of its
Swingline Loan available to the Borrower at the account of the Borrower
specified in such Swingline Borrowing Request.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Facility
Lender make an ABR Revolving Loan in an amount equal to such Revolving Facility
Lender’s Revolving Facility Percentage of the amount of Swingline Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Borrowing Request for purposes hereof) and in accordance with
the requirements of Section 2.02, without regard to the Borrowing Minimum and
Borrowing Multiples, but subject to the unutilized portion of the Revolving
Facility Commitments and the conditions set forth in Section 4.01. The Swingline
Lender shall furnish the Borrower with a copy of the applicable Borrowing
Request promptly after delivering such notice to the Administrative Agent. Each
Revolving Facility Lender shall make an amount equal to its Revolving Facility
Percentage of the amount specified in such Borrowing Request available to the
Administrative Agent in Same Day Funds for the account of the Swingline Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 1:00 p.m. on the day specified in such Borrowing Request, whereupon,
subject to Section 2.04(c)(ii), each Revolving Facility Lender that so makes
funds available shall be deemed to have made an ABR Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such an ABR
Revolving Facility Borrowing in accordance with Section 2.04(c)(i), the request
for ABR Revolving Loans submitted by the Swingline Lender as set forth herein
shall be deemed to be a request by the Swingline Lender that each of the
Revolving Facility Lenders fund its risk participation in the relevant Swingline
Loan and each Revolving Facility Lender’s payment to the Administrative Agent
for the account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Facility Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swingline Lender shall be entitled to recover from such Revolving Facility
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swingline Lender at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swingline Lender in connection with the foregoing. If such Revolving
Facility Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s ABR Revolving Loan included in the
relevant ABR Revolving Facility Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Revolving Facility Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

 

-56-



--------------------------------------------------------------------------------

(iv) Each Revolving Facility Lender’s obligation to make ABR Revolving Loans or
to purchase and fund risk participations in Swingline Loans pursuant to
Section 2.04(c)(i) shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the Swingline Lender, the
Borrower or any other person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make ABR Revolving Loans pursuant to this Section 2.04(c)
is subject to the conditions set forth in Section 4.01. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Facility Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Facility Lender its Revolving Facility Percentage thereof in
the same funds as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 8.10 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Facility Lender shall pay to the Swingline Lender
its Revolving Facility Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Revolving Facility Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Facility Lender funds its ABR Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Facility
Lender’s Revolving Facility Percentage of any Swingline Loan, interest in
respect of such Revolving Facility Percentage shall be solely for the account of
the Swingline Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

Section 2.05. The Letter of Credit Commitment.

(a) General.

 

-57-



--------------------------------------------------------------------------------

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Facility Lenders set
forth in this Section 2.05, (1) from time to time on any Business Day during the
period from and including the Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit denominated in Dollars or in one or more
Alternative Currencies for the account of the Borrower or any Subsidiary, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.05(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Facility Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or any Subsidiary and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Outstanding Amount of all L/C
Obligations shall not exceed the Letter of Credit Sublimit, (y) the total
Revolving Facility Credit Exposure shall not exceed the total Revolving Facility
Commitments and (z) no Lender’s Revolving Facility Credit Exposure shall exceed
such Lender’s Revolving Facility Commitments. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower or any Subsidiary may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the L/C Issuer and the Majority Lenders under the Revolving
Facility have approved such expiry date (such approval not to be unreasonably
withheld or delayed); or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) the L/C Issuer and all the
Revolving Facility Lenders have approved such expiry date or (y) the L/C Issuer
agrees and such Letter of Credit is cash collateralized or backstopped on terms
and pursuant to arrangements satisfactory to the L/C Issuer.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Change in Law shall prohibit, or request that the
L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

 

-58-



--------------------------------------------------------------------------------

(F) a default of any Revolving Facility Lender’s obligations to fund under
Section 2.05(c) exists or any Revolving Facility Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Revolving Facility Lender to eliminate
the L/C Issuer’s risk with respect to such Revolving Facility Lender, including
the delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to Section 2.05(l))
with respect to the Defaulting Lender arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which the L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Facility Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article VIII with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article VIII included the L/C Issuer with respect to such acts
or omissions and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the amount and currency of each Letter of Credit that
is, to the Borrower’s knowledge, outstanding immediately prior to such request;
and (H) such other matters as the L/C Issuer may reasonably request. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
request. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably request.

 

-59-



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Facility Lender, the Administrative Agent or any Loan Party,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Section 4.01 shall not then be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Facility
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer, without recourse or warranty, a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s
Revolving Facility Percentage times the amount of such Letter of Credit. Upon
any change in the Revolving Facility Commitments pursuant to Section 9.04, there
shall be an automatic adjustment to the risk participation in all outstanding
Letters of Credit and all L/C Obligations to reflect the adjusted Revolving
Facility Commitments of the assigning and assignee Lenders or of all Lenders
having Revolving Facility Commitments, as the case may be.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Facility Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted at such time to issue such Letter of Credit in
its revised form (as extended) under the terms hereof (by reason of the
provisions of 2.05(a)(ii) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is five Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Majority Lenders under the Revolving Facility have elected not to permit
such extension or (2) from the Administrative Agent, any Revolving Facility
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.01 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Facility Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Majority Lenders under the Revolving Facility have elected not to permit such
reinstatement or (B) from the Administrative Agent, any Revolving Facility
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.01 is not then satisfied (treating such reinstatement as an L/C
Credit Extension for purposes of this clause) and, in each case, directing the
L/C Issuer not to permit such reinstatement.

 

-60-



--------------------------------------------------------------------------------

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in Dollars, unless the L/C Issuer shall have specified in such notice
that it will accept reimbursement in the Alternative Currency in which such
Letter of Credit was so denominated. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than (1) 1:00 p.m. on the date that the L/C Issuer provides notice to the
Borrower of any payment by the L/C Issuer under a Letter of Credit denominated
in Dollars or the Applicable Time in the case of any Letter of Credit
denominated in an Alternative Currency (if such notice is provided by 10:00 a.m.
on such date) or (2) 11:00 a.m. on the next succeeding Business Day or the
Applicable Time on such next succeeding Business Day, as the case may be (if
such notice is provided after 10:00 a.m. on the date such notice is given) (each
such applicable date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer (and the L/C Issuer shall promptly notify the Administrative Agent of any
failure by the Borrower to so reimburse the L/C Issuer by such time) in an
amount equal to the amount of such drawing and in the applicable currency. If
the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Facility Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Revolving Facility Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Borrowing of ABR Revolving
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum Borrowing Minimums or Borrowing Multiples,
but subject to the amount of the unutilized portion of the applicable Revolving
Facility Commitments and the conditions set forth in Section 4.01 (other than
the delivery of a Borrowing Request). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.05(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Facility Lender shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Revolving Facility
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.05(c)(iii), each Revolving Facility Lender that so
makes funds available shall be deemed to have made an ABR Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

 

-61-



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Revolving Loans because the conditions set forth in
Section 4.01 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the rate specified in Section 2.14(c). In such event, each Revolving Facility
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Facility Lender in satisfaction of its participation obligation
under this Section 2.05.

(iv) Until each Revolving Facility Lender funds its ABR Revolving Loan or L/C
Advance pursuant to this Section 2.05(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Revolving Facility Percentage of such amount shall be solely for the account of
the L/C Issuer.

(v) Each Revolving Facility Lender’s obligation to make ABR Revolving Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.05(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Facility Lender may have against the L/C Issuer, the Borrower, any Subsidiary,
or any other person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make ABR Revolving Loans pursuant to this Section 2.05(c) is
subject to the conditions set forth in Section 4.01 (other than delivery by the
Borrower of a Borrowing Request). No such making of an L/C Advance shall relieve
or otherwise impair the obligation of the Borrower to reimburse the L/C Issuer
for the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.05(c)
by the time specified in Section 2.05(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. Any
payment made by any Lender after 3:00 pm on any Business Day shall be deemed for
purposes of the preceding sentence to have been made on the next succeeding
Business Day. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s ABR Revolving Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Revolving Facility Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Facility Lender such Revolving
Facility Lender’s L/C Advance in respect of such payment in accordance with
Section 2.05(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Facility Lender its Revolving Facility
Percentage in Dollars and in the same funds as those received by the
Administrative Agent.

 

-62-



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.05(c)(i) is required to be returned under any
of the circumstances described in Section 8.10 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Facility Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Revolving Facility Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Facility Lender, at a rate per annum equal
to the applicable Overnight Rate from time to time in effect. The obligations of
the Revolving Facility Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit that appears on its face to be valid proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally;

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary’s obligations hereunder;

(vii) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement, any Letter of Credit or any other Loan
Document; or

 

-63-



--------------------------------------------------------------------------------

(viii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting).

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Facility Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Facility Lenders or the Majority
Lenders under the Revolving Facility, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final nonappealable judgment; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to their use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower
from pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.05(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which are determined by a court of competent
jurisdiction in a final nonappealable judgment to have been caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall promptly Cash Collateralize the then Outstanding Amount of all
L/C Obligations.

 

-64-



--------------------------------------------------------------------------------

(ii) Sections 2.12(d) and 7.01 set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.05,
Section 2.12(d) and Section 7.01, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Revolving Facility Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby consented to by the Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Facility Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Except as otherwise agreed
to by the Administrative Agent, Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at Deutsche Bank. Such deposit shall be
held by the Collateral Agent as collateral for the payment and performance of
the L/C Obligations. The Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Moneys
in such account shall be applied by the Collateral Agent to reimburse the L/C
Issuer immediately for drawings under the applicable Letters of Credit and, if
the maturity of the Loans has been accelerated, to satisfy the L/C Obligations.
If the Borrower is required to provide an amount of cash collateral hereunder as
a result of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to this Section 2.05 or
Section 2.12(d), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower upon demand; provided that, after giving effect to such
return, (i) the aggregate amount of Revolving Facility Credit Exposure shall not
exceed the amount of Revolving Facility Commitments and (ii) no Event of Default
shall have occurred and be continuing. If the Borrower is required to deposit an
amount of cash collateral hereunder pursuant to Section 2.12(d) interest or
profits thereon (to the extent not applied as aforesaid) shall be returned to
the Borrower after the full amount of such deposit has been applied by the
Collateral Agent to reimburse the L/C Issuer for drawings under Letters of
Credit. The Borrower hereby pledges and assigns to the Collateral Agent, for its
benefit and the benefit of the Secured Parties, the cash collateral account
established hereunder (and all monies and investments held therein) to secure
the Obligations.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(k) Additional L/C Issuers. From time to time, the Borrower may by notice to the
Administrative Agent with the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) and the applicable Revolving
Facility Lender designate such Revolving Facility Lender (in addition to
Deutsche Bank) to act as an L/C Issuer hereunder. In the event that there shall
be more than one L/C Issuer hereunder, each reference to “the L/C Issuer”
hereunder with respect to any L/C Issuer shall refer to the person that issued
such Letter of Credit and each such additional L/C Issuer shall be entitled to
the benefits of this Agreement as an L/C Issuer to the same extent as if it had
been originally named as the L/C Issuer hereunder. Promptly after its delivery
of any Letter of Credit or any amendment to a Letter of Credit to an advising
bank with respect thereto or to the beneficiary thereof, each L/C Issuer (other
than Deutsche Bank) will also deliver to the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

 

-65-



--------------------------------------------------------------------------------

(l) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swingline Loans or Letters of Credit pursuant to
Sections 2.04 and 2.05, the “Revolving Facility Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate principal amount of Loans and L/C Advances of that Lender.

(m) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each month (and on such other dates as
the Administrative Agent may request), the aggregate face amount of Letters of
Credit issued by it and outstanding, (ii) on or prior to each Business Day on
which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C disbursement, the date and amount of such L/C
disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

(n) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender should no longer be deemed to be a Defaulting Lender
(provided that, solely with respect to a Defaulting Lender that is a Revolving
Facility Lender, the Swingline Lender and each L/C Issuer must also so agree in
writing), the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral), such Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.05(l)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Lender’s having been a Defaulting Lender.

Section 2.06. [Reserved].

Section 2.07. Funding of Borrowings.

(a) Each Lender shall make each Term Loan or Revolving Facility Loan to be made
by it hereunder available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Revolving Facility Loan denominated in an Alternative Currency, in each case on
the Business Day specified in the applicable Borrowing Request. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
as specified in the Borrowing Request; provided, however, that if, on the date
the Borrowing Request with respect to a Revolving Facility Borrowing denominated
in Dollars is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and, second, shall be made available to the Borrower
as provided above.

 

-66-



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.07(a) (or, in the case of a Borrowing of ABR Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.07(a)) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans under the applicable Facility. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

Section 2.08. Interest Elections.

(a) Each Borrowing of Revolving Facility Loans or Term Loans initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section; provided, that except as otherwise provided herein, a
Eurocurrency Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Loan. The Borrower may elect different
options with respect to different portions of the affected Revolving Facility
Borrowing or Term Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic means
to the Administrative Agent of a written Interest Election Request in the form
of Exhibit D and signed by a Responsible Officer of the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

 

-67-



--------------------------------------------------------------------------------

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(c) regarding the maximum number of Borrowings of the
relevant Type.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing; provided that any Loan denominated in an Alternative Currency shall
instead be continued as a Eurocurrency Borrowing with an Interest Period of one
month’s duration. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
(A) in the case of such a Borrowing made in Dollars, be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (B) in the
case of such a Borrowing made in an Alternative Currency be continued as a
Eurocurrency Revolving Facility Borrowing with an Interest Period of one month’s
duration.

Section 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Revolving Facility Commitments shall
terminate on the Revolving Facility Maturity Date and (ii) the Term B Loan
Commitments shall be automatically and permanently reduced to $0 upon the
funding of the Term B Loans on the Closing Date.

(b) The Borrower may at any time terminate, or from time to time reduce the
Revolving Facility Commitments; provided that (i) each such reduction shall be
in an amount that is an integral multiple of $1.0 million and not less than $5.0
million (or, if less, the remaining amount of the Revolving Facility
Commitments) and (ii) the Borrower shall not terminate or reduce the Revolving
Facility Commitments if, after giving effect to any concurrent prepayment of the
Revolving Facility Loans in accordance with Section 2.12, the total Revolving
Facility Credit Exposure would exceed the total Revolving Facility Commitments.

 

-68-



--------------------------------------------------------------------------------

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under clause (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination or reduction of the Revolving Facility
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other financing, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the applicable Lenders in
accordance with their respective Commitments.

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan to the Borrower on the
Revolving Facility Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.11, and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the Revolving Facility
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Facility and Type
thereof, the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender or its registered
assigns and in a form approved by the Administrative Agent and reasonably
acceptable to the Borrower. Thereafter, unless otherwise agreed to by the
applicable Lender, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein or its registered assigns.

Section 2.11. Repayment of Term Loans and Revolving Facility Loans.

(a) Subject to the other paragraphs of this Section,

 

-69-



--------------------------------------------------------------------------------

(i) [Reserved]:

(ii) The Borrower shall repay to the Administrative Agent, in Dollars, for the
ratable account of the Term B Lenders, (A) on the last Business Day of each
March, June, September and December, commencing with the September 30, 2013
(each, a “Term B Loan Installment Date”), a principal amount in respect of the
Term B Loans equal to 0.25% of the original aggregate principal amount of Term B
Loans and (B) on the Term B Facility Maturity Date, the remaining outstanding
principal amount of all Term B Loans;

(iii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the Incremental Assumption Agreement (each such
date being referred to as an “Incremental Term Loan Installment Date”);

(iv) in the event that any Refinancing Term Loans are made on a Refinancing
Effective Date, the Borrower shall repay such Refinancing Term Loans on the
dates and in the amounts set forth in the Refinancing Term Loan Amendment (each
such date being referred to as a “Refinancing Term Loan Installment Date”); and

(v) the Refinancing Term Loans of any Series shall mature as provided in the
applicable Refinancing Term Loan Amendment.

(b) To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the Revolving Facility Maturity Date.

(c) (i) Any mandatory prepayment of Term Loans pursuant to Section 2.12(b) shall
be applied so that the aggregate amount of such prepayment is allocated among
each Class of Term Loans pro rata based on the aggregate principal amount of
outstanding Term Loans, irrespective of whether such outstanding Term Loans are
ABR Loans or Eurocurrency Loans, with the application of such mandatory
prepayment within each Class of Term Loans applied to the remaining installments
of such Class as the Borrower may direct; provided that if no Lenders exercise
the right to waive a given mandatory prepayment of the Term Loans pursuant to
Section 2.12(e), then, with respect to such mandatory prepayment, prior to the
repayment of any Term Loan, the Borrower may select the Borrowing or Borrowings
to be repaid and shall notify the Administrative Agent by telephone (confirmed
by electronic means) of such selection not later than 1:00 p.m. (i) in the case
of an ABR Borrowing, one Business Day before the scheduled date of such
repayment and (ii) in the case of a Eurocurrency Borrowing, three Business Days
before the scheduled date of such repayment; and

(ii) Any optional prepayments of the Term Loans pursuant to Section 2.12(a)
shall be applied to the remaining installments of the Term Loans as the Borrower
may direct under the applicable Class or Classes as the Borrower may direct.

Section 2.12. Prepayment of Loans.

 

-70-



--------------------------------------------------------------------------------

(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (except as set
forth in this Section and Section 2.17), in an aggregate principal amount that
is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum or, if less, the amount outstanding, upon prior notice to the
Administrative Agent by telephone (confirmed by electronic means) (x) in the
case of an ABR Loan, not less than one Business Day prior to the date of
prepayment, (y) in the case of Eurocurrency Loans denominated in Dollars, not
less than three Business Days prior to the date of prepayment and (z) in the
case of a Eurocurrency Revolving Loan denominated in an Alternative Currency,
not less than four Business Days prior to the date of prepayment, which notice
shall be irrevocable except to the extent conditioned on a refinancing of all or
any portion of the Facilities. Each such notice shall be signed by a Responsible
Officer of the Borrower and shall specify the date and amount of such prepayment
and the Class(es) and the Type(s) of Loans to be prepaid and, if Eurocurrency
Loans are to be prepaid, the Interest Period(s) of such Loans; provided that in
the event that, on or prior to the earlier of (x) the consummation of a
Qualified IPO and (y) the date which is the six months after the Closing Date,
the Borrower makes any prepayment or amendment of Term B Loans in connection
with any Repricing Transaction, the Borrower shall pay to the Administrative
Agent, for the ratable account of the Term B Lenders, a prepayment premium of 1%
of the amount of the Term B Loans being so prepaid, refinanced, substituted or
replaced or amended. The Administrative Agent will promptly notify each
applicable Lender of its receipt of each such notice, and of the amount of such
Lender’s pro rata share of such prepayment.

(b) Subject to Section 2.12(e), the Borrower shall apply 100% of all Net
Proceeds promptly upon receipt thereof to prepay Loans in accordance with clause
(c) of Section 2.11; provided that, with respect to Net Proceeds from Asset
Sales, the Borrower may use a portion of such Net Proceeds to prepay or
repurchase Other First Lien Debt (to the extent required by the terms of such
Other First Lien Debt) in an amount not to exceed the product of (x) the amount
of such Net Proceeds multiplied by (y) a fraction, the numerator of which is the
outstanding principal amount of the Other First Lien Debt and the denominator of
which is the sum of the outstanding principal amount of such Other First Lien
Debt and the outstanding principal amount of Term Loans.

(c) Subject to Section 2.12(e), within five (5) Business Days after financial
statements are delivered under Section 5.04(a) with respect to each Excess Cash
Flow Period, the Borrower shall calculate Excess Cash Flow for such Excess Cash
Flow Period and shall apply an amount equal to (i) the Required Percentage of
such Excess Cash Flow, minus (to the extent not financed using the proceeds of
funded term Indebtedness) (ii) the sum of (A) the amount of any voluntary
prepayments (other than an Auction Prepayment) of principal during such Excess
Cash Flow Period of (x) the Term Loans or (y) any term Indebtedness that
constitutes Other First Lien Obligations, but only to the extent the Term Loans
have been prepaid during such Excess Cash Flow Period on at least a pro rata
basis and (B) the amount of any permanent voluntary reductions during such
Excess Cash Flow Period of Revolving Facility Commitments to the extent that an
equal amount of Revolving Facility Loans was simultaneously repaid, to prepay
Term Loans in accordance with clauses (c) and (d) of Section 2.11. Not later
than the date on which the payment is required to be made pursuant to the
foregoing sentence for each applicable Excess Cash Flow Period, the Borrower
will deliver to the Administrative Agent a certificate signed by a Financial
Officer of the Borrower setting forth the amount, if any, of Excess Cash Flow
for such fiscal year and the calculation thereof in reasonable detail.

(d) If the Administrative Agent notifies the Borrower at any time (including,
without limitation, any Revaluation Date) that the Revolving Facility Credit
Exposure at such time exceeds an amount equal to 105% of the Revolving Facility
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall prepay the Revolving Facility Loans and/or the
Swingline Loans and/or the Borrower shall Cash Collateralize the L/C Obligations
in an aggregate amount (allocated among the Revolving Facility Loans, Swingline
Loans and/or L/C Obligations as selected by the Borrower) sufficient to reduce
the Revolving Facility Credit Exposure as of such date of payment to an amount
not to exceed 100% of the Revolving Facility Commitments then in effect. The
Administrative Agent may, at any time and from time to time after any such
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of further exchange rate
fluctuations.

 

-71-



--------------------------------------------------------------------------------

(e) Anything contained herein to the contrary notwithstanding, in the event the
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which the Borrower elects (or is
otherwise required) to make such Waivable Mandatory Prepayment, the Borrower
shall notify Administrative Agent of the amount of such prepayment, and
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Term Loan of the amount of such Lender’s pro rata share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to the
Administrative Agent of its election to do so on or before the second Business
Day prior to the Required Prepayment Date (it being understood that any Lender
which does not notify the Administrative Agent of its election to exercise such
option on or before the first Business Day prior to the Required Prepayment Date
shall be deemed to have elected, as of such date, not to exercise such option).
On the Required Prepayment Date, the Borrower shall pay to the Administrative
Agent the amount of the Waivable Mandatory Prepayment less the amount of the
Declined Proceeds, which amount shall be applied by the Administrative Agent to
prepay the Term Loans of those Lenders that have elected to accept such Waivable
Mandatory Prepayment (each, an “Accepting Lender”) (which prepayment shall be
applied to the scheduled installments of principal of the Term Loans in the
applicable Class(es) of Term Loans in accordance with paragraphs (c) and (d) of
Section 2.11), and (ii) the Borrower may retain a portion of the Waivable
Mandatory Prepayment in an amount equal to that portion of the Waivable
Mandatory Prepayment otherwise payable to those Lenders that have elected to
exercise such option and decline such Waivable Mandatory Prepayment (such
declined amounts, the “Declined Proceeds”). Such Declined Proceeds retained by
the Borrower may be used for any purpose not otherwise prohibited by this
Agreement.

(f) [Reserved].

(g) Notwithstanding anything to the contrary contained in this Section 2.12 or
any other provision of this Agreement, the Borrower may prepay any Class or
Classes of outstanding Term Loans (each, an “Auction Prepayment Offer”) at a
discount to par pursuant to one or more auctions (each, an “Auction”) on the
following basis (any such prepayment, an “Auction Prepayment”):

(i) All Term Lenders (other than Defaulting Lenders) of the applicable Class or
Classes shall be permitted (but not required) to participate in each Auction.
Any such Lender who elects to participate in an Auction may choose to offer all
or part of such Lender’s Term Loans of the applicable Class for prepayment. Each
Term Lender shall notify the Administrative Agent at least five days prior to
each Auction of its decision whether or not to participate in such Auction.

(ii) Each Auction Prepayment shall be subject to the conditions that (A) the
Administrative Agent shall have received a certificate to the effect that
(I) immediately prior to and after giving effect to the Auction Prepayment and
on the date of any delivery of an Auction Notice (as defined in Exhibit C), no
Default or Event of Default shall have occurred and be continuing, (II) as of
the date of the Auction Notice, the Borrower is not in possession of any
material non-public information with respect to itself or any of its
subsidiaries that (x) has not been disclosed to the Lenders (other than Lenders
that do not wish to receive material non-public information with respect to
Borrower or any of its subsidiaries) prior to such date and (y) if not disclosed
to the Lenders, could reasonably be expected to have a material effect (whether
negative or positive) upon, or otherwise be material to, (1) a Lender’s decision
to participate in any Auction or (2) the market price of the Term Loans subject
to such Auction, (III) each of the conditions to such Auction Prepayment has
been satisfied and (IV) the Borrower shall be in Pro Forma Compliance after
giving effect to the Auction Prepayment, (B) immediately prior to and after
giving effect to the Auction Prepayment, the sum of the unused Revolving
Facility Commitments plus unrestricted cash and cash equivalents held by Loan
Parties shall not be less than $25 million, (C) each offer of prepayment made
pursuant to this Section 2.12(g) must be in an amount not less than $1.0 million
in principal amount of Term Loans, calculated on the face amount thereof unless
another amount is agreed to by the Administrative Agent, (D) no Auction
Prepayment shall be made from the proceeds of any Revolving Facility Loan or
Swingline Loan, (E) any Auction Prepayment shall be offered to all Lenders with
Term Loans of such Class on a pro rata basis, (F) all Term Loans so prepaid by
the Borrower shall automatically be canceled and retired by the Borrower on the
applicable settlement date (and for the avoidance of doubt, may not be
reborrowed) and (G) no more than one Auction Prepayment Offer may be ongoing at
any one time and no more than five Auction Prepayment Offers may be made in any
one fiscal year (unless the Administrative Agent consents in its reasonable
discretion).

 

-72-



--------------------------------------------------------------------------------

(iii) The Borrower must terminate any Auction Prepayment Offer if it fails to
satisfy one or more of the conditions set forth above in Section 2.12(g)(ii)
that are required to be met at the time at which the Term Loans would have been
prepaid pursuant to such Auction Prepayment Offer. If the Borrower commences any
Auction Prepayment Offer (and all relevant requirements set forth above that are
required to be satisfied at the time of the commencement of such Auction
Prepayment Offer have in fact been satisfied), and if at such time of
commencement the Borrower reasonably believes that all required conditions set
forth above that are required to be satisfied at the time of the consummation of
such Auction Prepayment Offer shall be satisfied, then the Borrower shall have
no liability to any Term Lender or any other person for any termination of such
Auction Prepayment Offer as a result of its failure to satisfy one or more of
the conditions set forth above that are required to be met at the time that
otherwise would have been the time of consummation of such Auction Prepayment
Offer, and any such failure shall not result in any Default or Event of Default
hereunder. All Term Loans prepaid by the Borrower pursuant to this
Section 2.12(g) shall be accompanied by all accrued interest on the par
principal amount so prepaid to, but not including, the date of the Auction
Prepayment. The par principal amount of Term Loans prepaid pursuant to this
Section 2.12(g) shall be applied to reduce the final installment payment of
principal thereof pursuant to Section 2.11(a)(i), (ii), (iii) or (iv), as
applicable.

(iv) Each Auction shall comply with the Auction Procedures and any such other
procedures established by the Administrative Agent in its reasonable discretion
and agreed to by the Borrower.

(v) The Auction Manager (as defined in Exhibit C) acting in its capacity as such
hereunder shall be entitled to the benefits of the provisions of Article VIII
and Section 9.05 to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction Prepayment Offer.

(vi) This Section 2.12(g) shall neither (A) require the Borrower to undertake
any Auction nor (B) limit or restrict the Borrower from making voluntary
prepayments of Term Loans in accordance with Section 2.12(a).

 

-73-



--------------------------------------------------------------------------------

Section 2.13. Fees.

(a) The Borrower agrees to pay to each Revolving Facility Lender (other than any
Defaulting Lender), through the Administrative Agent, on the date that is one
Business Day after the last Business Day of March, June, September and December
in each year, and the date on which the Revolving Facility Commitments of all
the Revolving Facility Lenders shall be terminated as provided herein, a
commitment fee (the “Commitment Fee”) in Dollars on the daily amount of the
Available Unused Commitment of such Lender under the Revolving Facility during
the preceding quarter (or other period commencing with the Closing Date or
ending with the date on which the last of the Revolving Facility Commitments of
such Lender shall be terminated) at a rate equal to the Applicable Commitment
Fee. All Commitment Fees shall be computed on the basis of the actual number of
days elapsed in a year of 360 days. For the purpose of calculating any Revolving
Facility Lender’s Commitment Fee, the outstanding Swingline Loans during the
period for which such Revolving Facility Lender’s Commitment Fee is calculated
shall be deemed to be zero. The Commitment Fee due to each Revolving Facility
Lender shall commence to accrue on the Closing Date and shall cease to accrue on
the date on which the last of the Commitments of such Revolving Facility Lender
shall be terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent, one
Business Day after the last day of March, June, September and December of each
year and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a fee in Dollars (an “L/C
Participation Fee”) on such Lender’s Revolving Facility Percentage of the daily
aggregate Outstanding Amount of L/C Obligations (excluding the portion thereof
attributable to Unreimbursed Amounts in respect of Letters of Credit) during the
preceding quarter (or shorter period commencing with the Closing Date or ending
with the Revolving Facility Maturity Date or the date on which the applicable
Revolving Facility Commitments shall be terminated) at the rate per annum equal
to the Applicable Margin for Eurocurrency Revolving Facility Borrowings
effective for each day in such period; provided, however, any L/C Participation
Fee otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer, shall be payable, to the maximum
extent permitted by applicable law, to the other Lenders in accordance with the
upward adjustments in their respective Revolving Facility Percentage allocable
to such Letter of Credit pursuant to Section 2.05(l), with the balance of such
fee, if any, payable to the L/C Issuer for its own account and (ii) to each L/C
Issuer, for its own account (x) one Business Day after the last day of March,
June, September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a fronting fee in Dollars in respect of each Letter of Credit issued by such L/C
Issuer for the period from and including the date of issuance of such Letter of
Credit to and including the termination of such Letter of Credit, computed at a
rate equal to 1/4 of 1% per annum of the Dollar Equivalent of the daily stated
amount of such Letter of Credit), plus (y) in connection with the issuance,
amendment or transfer of any such Letter of Credit or any drawing thereunder,
such L/C Issuer’s customary documentary and processing fees and charges
(collectively, “L/C Issuer Fees”). All L/C Participation Fees and L/C Issuer
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days.

(c) The Borrower agrees to pay on the Closing Date to each Lender party to this
Agreement on the Closing Date with a Term Loan Commitment, as fee compensation
for the funding of such Lender’s Term Loan, a closing fee (the “Closing Fee”) in
an amount equal to 0.50% of the stated principal amount of such Lender’s Term
Loan. Such Closing Fee will be in all respects fully earned, due and payable on
the Closing Date and non-refundable and non-creditable thereafter and such
Closing Fee shall be netted against Term Loans made by such Lender.

(d) During the period commencing at the time any Lender became a Defaulting
Lender until such time, if any, as such Lender is no longer a Defaulting Lender,
no Commitment Fee shall accrue with respect to any of the applicable Revolving
Facility Commitments of such Defaulting Lender. Any Commitment Fees owing to any
Defaulting Lender which accrued during the period prior to the time such Lender
became a Defaulting Lender and unpaid at such time shall be deferred and shall
be payable only if and when such Lender is no longer a Defaulting Lender.

 

-74-



--------------------------------------------------------------------------------

(e) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

(f) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers and Administrative Agent Fees shall be for the account of the
Administrative Agent. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.14. Interest.

(a) The Revolving Facility Loans (including each Swingline Loan) and the Term B
Loans comprising each ABR Borrowing shall bear interest at (i) the ABR plus
(ii) the Applicable Margin.

(b) The Revolving Facility Loans and the Term B Loans comprising each
Eurocurrency Borrowing shall bear interest at (i) the Eurocurrency Rate for the
Interest Period in effect for such Borrowing plus (ii) the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided
that this paragraph (c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to Section 2.14(c) shall be
payable on demand, (B) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan (including any Swingline Loan) prior to
the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (C) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) Except as otherwise specifically provided for herein, all interest hereunder
shall be computed on the basis of a year of 360 days, except that (i) interest
computed by reference to the ABR at times when the ABR is based on the prime
rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and (ii) in the case of interest in respect of Eurocurrency Loans
denominated in Alternative Currencies as to which market practice (as reasonably
determined by the Administrative Agent) differs from the foregoing, such
interest will be calculated in accordance with such market practice, and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable ABR or Eurocurrency Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

 

-75-



--------------------------------------------------------------------------------

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the Revolving Facility that the Eurocurrency Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or electronic means as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
denominated in the applicable currency shall be ineffective and (A) in the case
of any Borrowing denominated in Dollars, on the last day of the Interest Period
applicable thereto such Borrowing shall be converted to or continued as an ABR
Borrowing and (B) in the case of any Borrowing denominated in an Alternative
Currency, such Borrowing shall be repaid at the end of the then current Interest
Period, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing.

Section 2.16. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Eurocurrency Rate) or L/C Issuer; or

(ii) subject such Lender (or its applicable lending office) or L/C Issuer to any
Tax (other than any Excluded Taxes or any Indemnified Tax or Other Tax that is
indemnifiable under Section 2.18); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; and

the result of any of the foregoing shall be to increase the cost to such Lender
of making, continuing, converting to or maintaining any Eurocurrency Loan (or
any Loan in the case of clause (ii) above) or of maintaining its obligation to
make any such Loan or to increase the cost to such Lender or L/C Issuer of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or L/C Issuer hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or L/C Issuer, as applicable, such additional amount or amounts as
will compensate such Lender or L/C Issuer, as applicable, for such additional
costs incurred or reduction suffered.

 

-76-



--------------------------------------------------------------------------------

(b) If any Lender or L/C Issuer determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
L/C Issuer, to a level below that which such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower shall pay
to such Lender or such L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or L/C Issuer, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any L/C Issuer has determined that it will make
a request for increased compensation pursuant to this Section 2.16, such Lender
or L/C Issuer shall notify the Borrower thereof. Failure or delay on the part of
any Lender or L/C Issuer to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or L/C Issuer’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or an L/C Issuer pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or L/C
Issuer, as applicable, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor; provided, further, that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan (including in connection with any Auction
Prepayment) other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.20, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
be the amount determined by such Lender (it being understood that the deemed
amount shall not exceed the actual amount) to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurocurrency Loan, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in dollars of a comparable amount and period from other banks in
the Eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

-77-



--------------------------------------------------------------------------------

Section 2.18. Taxes.

(a) Unless otherwise required by applicable laws, any and all payments by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Documents shall be made free and clear of and without deduction or withholding
for any Taxes; provided, that if any applicable withholding agent shall be
required to deduct any Taxes in respect of such payment (as determined in good
faith by such applicable withholding agent), then (i) if such Tax is an
Indemnified Tax or Other Tax, the sum payable by the applicable Loan Party shall
be increased as necessary so that after all required deductions (including
deductions applicable to additional sums payable under this Section 2.18) have
been made, each of the Administrative Agent, any Lender, any Swingline Lender or
any L/C Issuer receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender, each
Swingline Lender and each L/C Issuer, within 10 days after written demand
therefor or 5 Business Days before any such Indemnified Taxes or Other Taxes are
due (whichever is later), for the full amount of any Indemnified Taxes or Other
Taxes payable by the Administrative Agent, such Lender, such Swingline Lender or
such L/C Issuer, as applicable, with respect to any Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.18) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, a Swingline Lender or an L/C
Issuer, or by the Administrative Agent on its own behalf, on behalf of another
Agent or on behalf of a Lender, a Swingline Lender or an L/C Issuer, shall be
conclusive absent manifest error.

(d) As soon as practicable after any withholding and payment of Taxes by a Loan
Party or the Administrative Agent to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent, or the Administrative Agent shall
deliver to the Borrower, the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent or the Borrower (as applicable).

(e) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Loan Document
are subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of any payments to be made to such
Lender by any Loan Party pursuant to any Loan Document or otherwise to establish
such Lender’s status for withholding tax purposes in the applicable
jurisdiction. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Each Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required below in this Section 2.18(e)), obsolete, expired or
inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its legal ineligibility to do so.

 

-78-



--------------------------------------------------------------------------------

Without limiting the generality of Section 2.17(e),

(i) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement, executed originals of United States Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(ii) each Foreign Lender shall, to the extent it is legally eligible to do so:

(1) deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient), on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement, whichever of the
following is applicable:

(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed originals of United
States Internal Revenue Service Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to such tax treaty;

(B) executed originals of United States Internal Revenue Service Form W-8ECI;

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no interest payments to be made under
the Loan Documents will be effectively connected with a U.S. trade or business
of the Foreign Lender (a “Non-Bank Tax Certificate”) and (y) executed originals
of United States Internal Revenue Service Form W- 8BEN;

(D) to the extent a Foreign Lender is not the beneficial owner, executed
originals of United States Internal Revenue Service Form W-8IMY, accompanied by
United States Internal Revenue Service Form W-8ECI, United States Internal
Revenue Service Form W-8BEN, a Non-Bank Tax Certificate, United States Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and not a participating Lender, and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a Non-Bank Tax Certificate on behalf of such
direct and indirect partners;

(E) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made.

 

-79-



--------------------------------------------------------------------------------

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and, if necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.18(e); provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Person from which
the related participation shall have been purchased.

Notwithstanding any other provision of this Section 2.18(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(f) [Intentionally Omitted].

(g) If the Administrative Agent, a Lender, a Swingline Lender or an L/C Issuer
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.18, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.18 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender, such Swingline Lender or such L/C Issuer
(including any Taxes imposed with respect to such refund) as is determined by
the Administrative Agent, Lender, Swingline Lender or L/C Issuer in good faith
and in its sole discretion, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided,
that such Loan Party, upon the request of the Administrative Agent, such Lender,
such Swingline Lender or such L/C Issuer agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender, such Swingline Lender or such L/C Issuer in
the event the Administrative Agent, such Lender, such Swingline Lender or such
L/C Issuer is required to repay such refund to such Governmental Authority. This
Section shall not be construed to require the Administrative Agent or any
Lender, Swingline Lender or L/C Issuer to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the Loan
Parties or any other Person. Notwithstanding anything to the contrary in this
Section 2.18(g), in no event will the Administrative Agent, a Lender, a
Swingline Lender or an L/C Issuer be required to pay any amount to any Loan
Party pursuant to this Section 2.18(g) the payment of which would place the
Administrative Agent, such Lender, such Swingline Lender or such L/C Issuer (as
applicable) in a less favorable net after-Tax position than the Administrative
Agent, such Lender, such Swingline Lender or such L/C Issuer (as applicable)
would have been in if the Indemnified Taxes or Other Taxes giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Indemnified
Taxes or Other Taxes had never been paid.

 

-80-



--------------------------------------------------------------------------------

(h) Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of drawings under Letters
of Credit, or of amounts payable under Section 2.16, 2.17, or 2.18, or
otherwise) without condition or deduction for any defense, recoupment, set-off
or counterclaim. Except as otherwise expressly provided herein and except with
respect to principal of and interest on Revolving Facility Loans denominated in
an Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrower by the Administrative Agent, except payments
to be made directly to the applicable L/C Issuer or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.16,
2.17, 2.18 and 9.05 shall be made directly to the persons entitled thereto.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the continental
United States. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Except as otherwise expressly provided
herein, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments made under the Loan
Documents shall be made in the currency borrowed or as otherwise specified
herein. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
Unreimbursed Amounts, interest and fees then due from the Borrower hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal of Loans, and Unreimbursed Amounts
then due from the Borrower hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal, and Unreimbursed Amounts then due
to such parties.

 

-81-



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans, or participations in Letters of Credit
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans,
and participations in Letters of Credit and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender entitled to receive the
same proportion of such payment, then the Lender receiving such greater
proportion shall purchase participations in the Term Loans, Revolving Facility
Loans, and participations in Letters of Credit and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Term Loans, Revolving
Facility Loans, and participations in Letters of Credit and Swingline Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph (c) shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including, without
limitation, Sections 2.12(g), 2.23 and 2.25) or any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant. The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
L/C Issuer, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable L/C
Issuer, as applicable, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or L/C Issuer with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(c), 2.07 or 2.19(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

Section 2.20. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.16, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.16 or 2.18, as
applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

-82-



--------------------------------------------------------------------------------

(b) If any Lender makes a notification under Section 2.15 or requests
compensation under Section 2.16, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.18, or if any Lender is a Defaulting Lender or
makes a claim under Section 2.21, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if in respect of any Revolving
Facility Commitment or Revolving Facility Loan, the Swingline Lender and the L/C
Issuer), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, and participations in L/C Obligations and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it under the
Loan Documents, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments. Nothing in this Section 2.20 shall be deemed to prejudice any rights
that the Borrower may have against any Lender that is a Defaulting Lender. No
action by or consent of the removed Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price. In connection with any such assignment the
Borrower, Administrative Agent, such removed Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided that if such removed Lender
does not comply with Section 9.04 within one Business Day after the Borrower’s
request, compliance with Section 9.04 shall not be required to effect such
assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such
Non-Consenting Lender by deeming such Non-Consenting Lender to have assigned its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to (i) the Administrative Agent (unless, in the case of an assignment
of Term Loans, such assignee is a Lender, an Affiliate of a Lender or an
Approved Fund) and (ii) if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Swingline Lender and the L/C Issuer; provided that
(without duplication): such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, and funded participations in
L/C Obligations and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder including the amount equal to any
premium payable pursuant to Section 2.12(a) if such replacement of a
Non-Consenting Lender is in connection with a Repricing Transaction as if such
assignment were a prepayment, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts). No action by or consent of the Non-Consenting Lender
shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment the Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04; provided that if such Non-Consenting Lender does not comply with
Section 9.04 within one Business Day after the Borrower’s request, compliance
with Section 9.04 shall not be required to effect such assignment.

Section 2.21. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans in any currency, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans in such
currency or to convert ABR Borrowings to Eurocurrency Borrowings shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall upon demand from such Lender (with a
copy to the Administrative Agent), either (i) in the case of Loans denominated
in Dollars if the affected Lender may lawfully continue to maintain such Loans
as Eurocurrency Loans until the last day of such Interest Period, convert all
Eurocurrency Loans of such Lender to ABR Loans on the last day of such Interest
Period (or, otherwise, immediately convert such Eurocurrency Loans to ABR Loans)
or (ii) prepay such Eurocurrency Loans. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

-83-



--------------------------------------------------------------------------------

Section 2.22. Incremental Commitments.

(a) The Borrower may, by written notice to the Administrative Agent (the
“Incremental Request Notice”) from time to time, request Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments, as applicable, in
an amount not to exceed the Incremental Amount, in the aggregate, from one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders
(which may include any existing Lender) willing to provide such Incremental Term
Loans and/or Incremental Revolving Facility Commitments, as the case may be, in
their own discretion, provided that each Incremental Term Lender and/or
Incremental Revolving Facility shall be subject to the approval of (x) the
Administrative Agent (which approval shall not be unreasonably withheld) unless
no consent of the Administrative Agent would be required for an assignment to
such person pursuant to Section 9.04(b)(i)(B) and (y) the L/C Issuer and the
Swingline Lender (which approval shall not be unreasonably withheld) unless no
consent of the L/C Issuer and the Swingline Lender would be required for an
assignment to such person pursuant to Section 9.04(b)(i)(C); provided, further,
that any existing Lender approached to provide all or a portion of such
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments may elect or decline, in its sole discretion, to provide such
Commitments. The Incremental Request Notice shall set forth (i) the amount of
the Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments being requested (which shall be in minimum increments of $5 million
and a minimum amount of $25 million or equal to the remaining Incremental
Amount), (ii) the date on which such Incremental Term Loan Commitments and/or
Incremental Revolving Facility Commitments are requested to become effective
(the “Increased Amount Date”), and (iii) (a) in the case of Incremental Term
Loan Commitments, whether such Incremental Term Loan Commitments are to be Term
B Loan Commitments (the “Incremental Term B Loan Commitment”) or commitments to
make term loans with interest rates and/or amortization and/or maturity and/or
other terms different from the Term B Loans (“Other Term Loans”) and/or
(b) whether such Incremental Revolving Facility Commitments are to be Revolving
Facility Commitments or commitments to make revolving loans with pricing
different from the Revolving Facility Loans (“Other Revolving Loans”).

 

-84-



--------------------------------------------------------------------------------

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided that (i) except as to pricing, amortization and final maturity date
(which shall, subject to clause (ii) and (iii) of this proviso, be determined by
the Borrower and the Incremental Term Lenders in their sole discretion), the
Other Term Loans shall have (x) the same terms as the Term B Loans or (y) such
other terms as shall be reasonably satisfactory to the Administrative Agent,
(ii) the final maturity date of any Incremental Term B Loan or Other Term Loans
shall be no earlier than the Term B Facility Maturity Date, (iii) the Weighted
Average Life to Maturity of any Incremental Term B Loan or Other Term Loans
shall not be shorter than the remaining Weighted Average Life to Maturity of the
existing Term B Loans, and (iv) except as to pricing (which shall be determined
by the Borrower and the Incremental Revolving Facility Lenders in their sole
discretion), the Other Revolving Loans shall have (x) the same terms as the
Revolving Facility or (y) such other terms as shall be reasonably satisfactory
to the Administrative Agent and (v) until the date that is eighteen (18) months
after the Closing Date, in the event that the Applicable Margin (at any
analogous point in the Pricing Grid) for any Incremental Term B Loans or Other
Term Loans is greater than the Applicable Margin for the existing Term B Loans
by more than 50 basis points, then the Applicable Margin for the existing Term B
Loans shall be increased to the extent necessary so that the Applicable Margin
(at each analogous point in the Pricing Grid) for the Incremental Term B Loans
or Other Term Loans is 50 basis points higher than the Applicable Margin for the
existing Term B Loans; provided, further, that in determining the Applicable
Margin applicable to the existing Term B Loans and the Incremental Term B Loans
or Other Term Loans, (x) original issue discount or upfront or similar fees
(collectively, “OID”) payable by the Borrower to the Lenders of the existing
Term B Loans or the Incremental Term B Loans or Other Term Loans, in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity), (y) customary arrangement or
commitment fees payable to arrangers (or their respective affiliates) shall be
excluded; and (z) if the ABR or Eurocurrency Rate “floor” for the Incremental
Term B Loans or Other Term Loans is greater than the ABR or Eurocurrency Rate
“floor,” respectively, for the existing Term B Loans the difference between such
floor for the Incremental Term B Loans or Other Term Loans and the existing Term
B Loans shall be equated to an increase in the Applicable Margin for purposes of
this clause (v). The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Incremental Assumption Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(g). Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.22 unless on the date of such effectiveness, no Default or Event of
Default shall have occurred and be continuing or would result therefrom.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Term Loans) in the form of additional
Term B Loans, when originally made, are included in each Borrowing of
outstanding Term B Loans, as applicable, on a pro rata basis, and (ii) all
Revolving Facility Loans in respect of Incremental Revolving Facility
Commitments that are Revolving Facility Commitments, when originally made, are
included in each Borrowing of outstanding Revolving Facility Loans on a pro rata
basis. The Borrower agrees that Section 2.17 shall apply to any conversion of
Eurocurrency Loans to ABR Loans reasonably required by the Administrative Agent
to effect the foregoing.

(e) The Incremental Term Loans and Incremental Revolving Loans shall rank pari
passu or, in the case of Incremental Term Loans only, junior in right of payment
and of security with the Term Loans and Revolving Facility Loans.

Section 2.23. Refinancing Term Loans.

(a) The Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more additional tranches of term loans
denominated in Dollars under this Agreement (“Refinancing Term Loans”), which
Refinances any Term Loan under this Agreement. Each such notice shall specify
the date (each, a “Refinancing Effective Date”) on which the Borrower proposes
that the Refinancing Term Loans shall be made, which shall be a date not less
than five Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:

 

-85-



--------------------------------------------------------------------------------

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied;

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the Term Facility Maturity Date of the refinanced Term Loans;

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
not be shorter than the then remaining Weighted Average Life to Maturity of the
Term Loans so Refinanced at the time of such refinancing (or if longer, shall
have a minimum Weighted Average Life to Maturity required pursuant to any
previously established Refinancing Term Loan Amendment);

(iv) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees and interest rates
which shall be as agreed between the Borrower and the Lenders providing such
Refinancing Term Loans) shall be substantially identical to, or less favorable
to the Lenders providing such Refinancing Term Loans than, those applicable to
the then outstanding Term Loans so Refinanced except to the extent such
covenants and other terms apply solely to any period after the then Latest
Maturity Date. Each of the Administrative Agent and the Collateral Agent shall
have the right (but not the obligation) to seek the advice or concurrence of the
Required Lenders with respect to the manner in which the amendments contemplated
by this Section 2.23 are drafted and implemented and, if either the
Administrative Agent or the Collateral Agent seeks such advice or concurrence,
it shall be permitted to enter into such amendments with the Borrower in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrower unless and until it shall have received such advice or concurrence, it
being understood that this provision relates solely to the manner of
implementation; provided, however, that whether or not there has been a request
by the Administrative Agent or the Collateral Agent for any such advice or
concurrence, all such amendments entered into with the Borrower by the
Administrative Agent or the Collateral Agent hereunder shall be binding and
conclusive on the Lenders; and

(v) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Security Documents as may be requested by the Collateral Agent (which
shall not require any consent from any Lender) in order to ensure that the
Refinancing Term Loans are provided with the benefit of the applicable Security
Documents on a pari passu basis with the other Secured Obligations and shall
deliver such other documents, certificates and opinions of counsel in connection
therewith as may be reasonably requested by the Collateral Agent.

(b) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Lender”); provided that any Lender
offered or approached to provide all or a portion of the Refinancing Term Loans
may elect or decline, in its sole discretion, to provide a Refinancing Term
Loan. Any Refinancing Term Loans made on any Refinancing Effective Date shall be
designated a series (a “Series”) of Refinancing Term Loans for all purposes of
this Agreement; provided that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Term Loan Amendment, be designated as an
increase in any previously established Series of Refinancing Term Loans made to
the Borrower.

 

-86-



--------------------------------------------------------------------------------

(c) The Refinancing Term Loans shall be established pursuant to an amendment to
this Agreement among, Holdings, the Borrower, the Administrative Agent and the
Refinancing Term Lenders providing such Refinancing Term Loans (a “Refinancing
Term Loan Amendment”) which shall be consistent with the provisions set forth in
paragraph (a) above (for which the Administrative Agent may seek direction from
the Required Lenders but such Refinancing Term Loan Amendment shall not require
the consent of any other Lender). Each Refinancing Term Loan Amendment shall be
binding on the Lenders, the Loan Parties and the other parties hereto.

Section 2.24. [Reserved].

Section 2.25. Replacement Revolving Facility Commitments.

(a) The Borrower may by written notice to Administrative Agent elect to request
the establishment of one or more additional Facilities providing for revolving
commitments (“Replacement Revolving Facility Commitments” and the revolving
loans thereunder “Replacement Revolving Loans”). Each such notice shall specify
the date (each, a “Replacement Revolving Facility Effective Date”) on which the
Borrower proposes that the Replacement Revolving Facility Commitments shall
become effective, which shall be a date not less than ten Business Days after
the date on which such notice is delivered to the Administrative Agent; provided
that:

(i) before and after giving effect to the establishment of such Replacement
Revolving Facility Commitments on the Replacement Revolving Facility Effective
Date each of the conditions set forth in Section 4.01 shall be satisfied;

(ii) after giving effect to the establishment of any Replacement Revolving
Facility Commitments and the concurrent reduction in the aggregate amount of any
other Revolving Facility Commitments, the aggregate amount of Revolving Facility
Commitments shall not exceed the aggregate amount of the Revolving Facility
Commitments outstanding immediately prior to the establishment of such
Replacement Revolving Facility Commitments;

(iii) no Replacement Revolving Facility Commitments shall have a scheduled
termination date prior to Revolving Facility Maturity Date (or if later, the
date required pursuant to any Replacement Revolving Facility Amendment);

(iv) all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees and interest rates which shall be as agreed
between the Borrower and the Lenders providing such Replacement Revolving
Facility Commitments and (y) the amount of any letter of credit sublimit and
swingline commitment under such Replacement Revolving Facility which shall be as
agreed between the Borrower, the Lenders providing such Replacement Revolving
Facility Commitments, the Administrative Agent and the Replacement L/C Issuer
and Replacement Swingline Lender, if any, under such Replacement Revolving
Facility Commitments) shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Revolving Facility Commitments than,
those applicable to the Revolving Facility;

(v) there shall be no more than three Revolving Facilities in the aggregate of
the Borrower in effect at any time; and

(vi) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Security Documents as may be reasonably requested by the Collateral Agent
(which shall not require any consent from any Lender) in order to ensure that
the Replacement Revolving Loans are provided with the benefit of the applicable
Security Documents on a pari passu basis with the other Secured Obligations and
shall deliver such other documents, certificates and opinions of counsel in
connection therewith as may be reasonably requested by the Collateral Agent.

 

-87-



--------------------------------------------------------------------------------

(b) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
to provide all or a portion of the Replacement Revolving Facility Commitments (a
“Replacement Revolving Lender”); provided that any Lender offered or approached
to provide all or a portion of the Replacement Revolving Facility Commitments
may elect or decline, in its sole discretion, to provide a Replacement Revolving
Facility Commitment and the selection of Replacement Revolving Lender shall be
subject to any consent that would be required pursuant to Section 9.04. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated a series (a “Replacement Revolving
Commitment Series”) of Replacement Revolving Facility Commitments for all
purposes of this Agreement; provided that any Replacement Revolving Facility
Commitments may, to the extent provided in the applicable Replacement Revolving
Facility Amendment, be designated as an increase in any previously established
Replacement Revolving Commitment Series.

(c) The Replacement Revolving Facility Commitments shall be established pursuant
to an amendment to this Agreement among Holdings, the Borrower, the
Administrative Agent, the Replacement Revolving Lenders providing such
Replacement Revolving Loans and any Replacement L/C Issuer and/or Replacement
Swingline Lender thereunder (a “Replacement Revolving Facility Amendment”) which
shall be consistent with the provisions set forth in paragraph (a) above. Each
of the Administrative Agent and the Collateral Agent shall have the right (but
not the obligation) to seek the advice or concurrence of the Required Lenders
with respect to the manner in which the amendments contemplated by this
Section 2.25 are drafted and implemented and, if either the Administrative Agent
or the Collateral Agent seeks such advice or concurrence, it shall be permitted
to enter into such amendments with the Borrower in accordance with any
instructions actually received by such Required Lenders and shall also be
entitled to refrain from entering into such amendments with the Borrower unless
and until it shall have received such advice or concurrence, it being understood
that this provision relates solely to the manner of implementation; provided,
however, that whether or not there has been a request by the Administrative
Agent or the Collateral Agent for any such advice or concurrence, all such
amendments entered into with the Borrower by the Administrative Agent or the
Collateral Agent hereunder shall be binding and conclusive on the Lenders.

(d) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase (or
automatically be deemed to have purchased) from each of the other Lenders with
Replacement Revolving Facility Commitments of such Replacement Revolving
Commitment Series, at the principal amount thereof and in the applicable
currencies, such interests in the Replacement Revolving Loans and participations
in Letters of Credit under such Replacement Revolving Facility Series
outstanding on such Replacement Revolving Facility Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, the
Replacement Revolving Loans and participations of such Replacement Revolving
Facility Series will be held by Replacement Revolving Lenders thereunder ratably
in accordance with their Replacement Revolving Credit Percentages.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Event, each of Holdings and the Borrower represents
and warrants to each of the Lenders that:

 

-88-



--------------------------------------------------------------------------------

Section 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings, the Borrower and each of the Material Subsidiaries and, in the case
of clause (d) below, each of the Subsidiary Loan Parties (a) is a partnership,
limited liability company, unlimited liability company or corporation duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

Section 3.02. Authorization. The execution, delivery and performance by
Holdings, the Borrower and each of the Loan Parties of each of the Loan
Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, partnership, limited liability company or other
organizational action required to be obtained by Holdings, the Borrower and such
Loan Parties and (b) will not (i) violate (A) the certificate or articles of
incorporation or other constitutive documents (including any partnership,
limited liability company or operating agreements) or by-laws of Holdings, the
Borrower or any such Loan Party, (B) any provision of law, statute, rule or
regulation, or any applicable order of any court or any rule, regulation or
order of any Governmental Authority or (C) any provision of any indenture,
agreement or other instrument to which Holdings, the Borrower or any such Loan
Party is a party or by which any of them or any of their property is or may be
bound, (ii) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, give rise to a right of
or result in any cancellation or acceleration of any right or obligation
(including any payment) or to a loss of a material benefit under any such
indenture, agreement or other instrument, where any such conflict, violation,
breach or default (other than in respect of clause (b)(i)(A) of this
Section 3.02) would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings, the Borrower or any such Loan Party, other
than the Liens created by the Loan Documents and Permitted Liens.

Section 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

Section 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for (a) the filing of Uniform Commercial
Code financing statements, (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office, (c) recordation of the
Mortgages, (d) such as have been made or obtained and are in full force and
effect, (e) such actions, consents and approvals the failure of which to be
obtained or made would not reasonably be expected to have a Material Adverse
Effect and (f) filings or other actions listed on Schedule 3.04.

 

-89-



--------------------------------------------------------------------------------

Section 3.05. Financial Statements.

(a) The unaudited consolidated balance sheet of the Borrower as at March 31,
2013, and the related unaudited consolidated statements of income and cash flows
for the fiscal quarter ended March 31, 2013, present fairly in all material
respects and in accordance with GAAP consistently applied throughout the periods
covered thereby the consolidated financial position of the Borrower as at such
date and the consolidated results of operations and cash flows of the Borrower
for the fiscal quarter then ended, subject to year-end adjustments and the
absence of notes to accounts.

(b) The audited consolidated balance sheets of the Borrower as at December 31,
2011 and 2012, and the related audited consolidated statements of income,
stockholders’ equity and cash flows for the years ended December 31, 2010, 2011
and 2012, present fairly in all material respects and in accordance with GAAP
consistently applied throughout the periods covered thereby the consolidated
financial position of the Borrower as at such dates and the consolidated results
of operations, changes in stockholders’ equity and cash flows of the Borrower
for the years then ended.

Section 3.06. No Material Adverse Effect. Since December 31, 2012, there has
been no event or circumstance that, individually or in the aggregate with other
events or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07. Title to Properties; Possession Under Leases.

(a) Each of the Borrower and the Subsidiaries has valid fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its Real Properties (including all Mortgaged Properties) and has valid
title to its personal property and assets, in each case, except for Permitted
Liens and except for defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Permitted Liens.

(b) None of the Borrower or its Subsidiaries are in default under any leases to
which it is a party, except for such defaults as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All of the Borrower’s or Subsidiaries’ leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.07(b), the Borrower and each of the Subsidiaries enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed
to use, all patents, trademarks, service marks, trade names and copyrights, all
applications for any of the foregoing and all licenses and rights with respect
to the foregoing necessary for the present conduct of its business, without any
conflict (of which the Borrower has been notified in writing) with the rights of
others, and free from any burdensome restrictions on the present conduct of the
Borrower, except where such conflicts and restrictions would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
except as set forth on Schedule 3.07(c).

Section 3.08. Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of Holdings and,
as to each such subsidiary, the percentage of each class of Equity Interests
owned by Holdings or by any such subsidiary.

 

-90-



--------------------------------------------------------------------------------

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of the Borrower or any of the
Subsidiaries, except rights of employees to purchase Equity Interests as set
forth on Schedule 3.08(b).

Section 3.09. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.09(a), there are no actions, suits or
proceedings at law or in equity or by or on behalf of any Governmental Authority
or in arbitration now pending, or, to the knowledge of Holdings or the Borrower,
threatened in writing against or affecting Holdings, the Borrower or any of the
Subsidiaries or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b) Except as set forth on Schedule 3.09(b), none of Holdings, the Borrower, the
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any law (including the USA PATRIOT Act), rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are subject to
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 3.10. Federal Reserve Regulations.

(a) None of Holdings, the Borrower and the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.11. Investment Company Act. None of Holdings, the Borrower and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 3.12. Use of Proceeds. The Borrower will use the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Letters of Credit, solely for general corporate purposes (including, without
limitation, for Permitted Business Acquisitions) and, in the case of Revolving
Facility Loans made on the Closing Date, for the purposes set forth in the
following sentence. The Borrower will use the proceeds of the Term Loans made on
the Closing Date, to refinance the First Mortgage Notes and the Indebtedness
outstanding under the Concord Loan Agreement, for the payment of fees and
expenses payable in connection with the Transactions and for other general
corporate purposes.

Section 3.13. Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect:

 

-91-



--------------------------------------------------------------------------------

(a) Each of Holdings, the Borrower and each of the Subsidiaries (i) has filed or
caused to be filed all Tax returns required to have been filed by it and each
such Tax return is true and correct; and (ii) has timely paid or caused to be
timely paid all Taxes shown to be due and payable by it on such Tax returns and
all other Taxes (or made adequate provision in accordance with GAAP for the
payment of all Taxes not yet due), including in its capacity as a withholding
agent, except in each case for Taxes that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which Holdings,
the Borrower or any of the Subsidiaries, as the case may be, has set aside on
its books adequate reserves in accordance with GAAP; and

(b) As of the Closing Date, with respect to each of Holdings, the Borrower and
each of the Subsidiaries, there are no claims being asserted in writing with
respect to any Taxes.

Section 3.14. No Material Misstatements.

(a) All written information (other than the Projections, estimates and
information of a general economic nature or general industry nature) (the
“Information”) concerning Holdings, the Borrower, the Subsidiaries, the
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects, as
of the date such Information was furnished to the Lenders and as of the Closing
Date and did not, taken as a whole, as of any such date contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.

Section 3.15. Employee Benefit Plans.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance
with the applicable provisions of ERISA and the Code; (ii) no Reportable Event
has occurred during the past five years as to which Holdings, the Borrower, any
of their Subsidiaries or any ERISA Affiliate was required to file a report with
the PBGC, other than reports that have been filed; (iii) as of the most recent
valuation date preceding the date of this Agreement, no Plan has any Unfunded
Pension Liability; (iv) no ERISA Event has occurred or is reasonably expected to
occur; (v) none of Holdings, the Borrower, their Subsidiaries and the ERISA
Affiliates (A) has received any written notification that any Multiemployer Plan
is in reorganization or has been terminated within the meaning of Title IV of
ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to be
in reorganization or to be terminated or (B) has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan; and
(vi) none of Holdings, the Borrower or their Subsidiaries has engaged in a
“prohibited transaction” (as defined in Section 406 of ERISA and Code
Section 4975) in connection with any employee pension benefit plan (as defined
in Section 3(2) of ERISA) that would subject Holdings, the Borrower or any of
its Subsidiaries to tax.

 

-92-



--------------------------------------------------------------------------------

(b) Each of Holdings, the Borrower and its Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending or, to the knowledge of the Borrower, threatened
claims (other than claims for benefits in the normal course), sanctions, actions
or lawsuits, asserted or instituted against any Plan or any person as fiduciary
or sponsor of any Plan that would reasonably be expected to result in liability
to Holdings, the Borrower or any of its Subsidiaries.

Section 3.16. Environmental Matters. Except as set forth in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice has been
received by Holdings, Borrower or any of its Subsidiaries, and there are no
judicial, administrative or other actions, suits or proceedings pending or, to
Holdings’ or the Borrower’s knowledge, threatened which allege a violation of or
liability under any Environmental Laws, in each case relating to Holdings, the
Borrower or any of its Subsidiaries, (ii) each of Holdings, Borrower and its
Subsidiaries and their respective operations and properties are in compliance
with all applicable Environmental Laws and each of them has all environmental
permits, licenses and other approvals necessary for its operations to comply
with all applicable Environmental Laws and is in compliance with the terms of
such permits, licenses and other approvals, (iii) there has been no Release or
threat of Release of any Hazardous Material at, on, under or from any property
currently owned, operated or leased or, to Holdings or the Borrower’s knowledge,
formerly owned, operated or leased, by Holdings, Borrower or any of its
Subsidiaries that could reasonably be expected to give rise to any cost,
liability or obligation of Holdings, the Borrower or any of its Subsidiaries
under any Environmental Laws, and Holdings, the Borrower or any of its
Subsidiaries have not disposed of or arranged for disposal or treatment, or
arranged for transport for disposal or treatment, of any Hazardous Materials at
any location in a manner that would reasonably be expected to give rise to any
liability of Holdings, the Borrower or any of its Subsidiaries under any
Environmental Laws and (iv) none of Holdings, the Borrower nor any of its
Subsidiaries is a party or subject to any order, decree or agreement which
imposes any obligation or liability under any Environmental Laws.

Section 3.17. Security Documents.

(a) Each Security Document is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof to
the fullest extent permitted under applicable law. In the case of the Pledged
Collateral described in a Security Document and to the extent appropriate in the
applicable jurisdictions, when certificates or promissory notes, as applicable,
representing such Pledged Collateral are delivered to the Collateral Agent, and
in the case of the other Collateral described in such Security Document (other
than the Intellectual Property), except as otherwise provided in the Collateral
Agreement, when financing statements and other filings specified in the
Perfection Certificate are filed in the offices specified in the Perfection
Certificate, the Collateral Agent (for the benefit of the Secured Parties) shall
have a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and, subject to Section 9-315 of
the New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection in such Collateral can be obtained by
filing Uniform Commercial Code financing statements or possession, in each case
prior and superior in right to the Lien of any other person (except for
Permitted Liens).

 

-93-



--------------------------------------------------------------------------------

(b) When the Collateral Agreement or an appropriate short form covering the
grant of a security interest thereunder in Intellectual Property is properly
filed in the United States Patent and Trademark Office and the United States
Copyright Office, and, with respect to Collateral in which a security interest
cannot be perfected by such filings, upon the proper filing of the financing
statements referred to in paragraph (a) above, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in the Intellectual Property filed with the United States Patent and
Trademark Office and the United States Copyright Office, in each case prior and
superior in right to the Lien of any other person, except for Permitted Liens
(it being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the grantors after the
Closing Date).

(c) The Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 will be, effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a legal, valid and enforceable Lien on all
of the applicable Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof (to the extent feasible
in the applicable jurisdiction), and when such Mortgages are filed or recorded
in the proper real estate filing or recording offices, and all relevant mortgage
taxes and recording charges are duly paid, the Collateral Agent (for the benefit
of the Secured Parties) shall have a perfected Lien on, and security interest
in, all right, title, and interest of the applicable Loan Parties in such
Mortgaged Property and, to the extent applicable, subject to Section 9-315 of
the Uniform Commercial Code, the proceeds thereof (to the extent feasible in the
applicable jurisdiction), in each case prior and superior in right to the Lien
of any other person, except for Permitted Liens.

(d) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in a
pledge agreement (if any), neither the Borrower nor any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Subsidiary, or as to the rights and
remedies of the Agents or any Lender with respect thereto, under foreign law.

Section 3.18. Location of Real Property and Leased Premises.

(a) The Perfection Certificate completely and correctly identifies, in all
material respects, as of the Closing Date all material Real Property owned by
Holdings, the Borrower and the Subsidiary Loan Parties. As of the Closing Date,
Holdings, the Borrower and the Subsidiary Loan Parties own in fee simple title
all the Real Property set forth as being owned by them in the Perfection
Certificate.

(b) The Perfection Certificate lists correctly in all material respects, as of
the Closing Date, all material Real Property that is leased by Holdings, the
Borrower and the Subsidiary Loan Parties as the lessee and the addresses
thereof. As of the Closing Date, Holdings, the Borrower and the Subsidiary Loan
Parties have in all material respects valid leases in all the Real Property set
forth as being leased by them as the lessee in the Perfection Certificate.

 

-94-



--------------------------------------------------------------------------------

Section 3.19. Solvency.

(a) On the Closing Date, immediately after giving effect to the Transactions
that occur on the Closing Date, (i) the fair value of the assets of Holdings,
the Borrower and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of Holdings, the Borrower and its Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of Holdings, the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of Holdings, the
Borrower and its Subsidiaries on a consolidated basis on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) Holdings, the Borrower and
its Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) Holdings, the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) On the Closing Date, neither Holdings nor the Borrower intends to, or
believes that it or any of its Subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such Subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such Subsidiary.

Section 3.20. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect or except as set
forth on Schedule 3.20: (a) there are no strikes or other labor disputes pending
or threatened against Holdings, the Borrower or any of its Subsidiaries; (b) the
hours worked and payments made to employees of Holdings, the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable law dealing with such matters; and (c) all payments due from
Holdings, the Borrower or any of the Subsidiaries or for which any claim may be
made against Holdings, the Borrower or any of the Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Holdings, the Borrower or such
Subsidiary to the extent required by GAAP. Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which Holdings, the Borrower or any
of the Subsidiaries (or any predecessor) is a party or by which Holdings, the
Borrower or any of the Subsidiaries (or any predecessor) is bound.

Section 3.21. No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

Section 3.22. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule 3.22, (a) Holdings, the Borrower and each of its Subsidiaries owns,
or possesses the right to use, all Intellectual Property that is reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other person, (b) to the best knowledge of Holdings, the
Borrower and its Subsidiaries are not interfering with, infringing upon,
misappropriating or otherwise violating the Intellectual Property rights of any
person, and (c) no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrower, threatened.

Section 3.23. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the documentation governing any subordinated Indebtedness permitted
to be incurred hereunder or any Permitted Refinancing Indebtedness in respect
thereof constituting subordinated Indebtedness.

 

-95-



--------------------------------------------------------------------------------

Section 3.24. Insurance. Schedule 3.24 sets forth a true, complete and correct
description, in all material respects, of all material insurance maintained by
the Borrower as of the Closing Date. Except as would not reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect, all
insurance maintained by the Borrower is in full force and effect, all premiums
have been duly paid and the Borrower has not received notice of violation or
cancellation thereof.

Section 3.25. Anti-Money Laundering and Economic Sanctions Laws.

(a) As of the Closing Date, to the knowledge of senior management of each Loan
Party, no Loan Party, none of its Subsidiaries, none of its controlled
Affiliates and none of the respective officers, directors, brokers or agents of
such Loan Party, such Subsidiary or controlled Affiliate has violated or is in
violation of any applicable Anti-Money Laundering Law.

(b) To the knowledge of senior management of each Loan Party, no Loan Party,
none of its Subsidiaries, none of its controlled Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or such controlled Affiliate that is acting or benefiting in any
capacity in connection with the Loans (i) is an Embargoed Person or (ii) except
as otherwise authorized by OFAC, otherwise permitted for U.S. persons by a U.S.
Governmental Authority or by any rule, regulation or order of a U.S.
Governmental Authority, will use any proceeds of the Loans or Letters of Credit,
or lend, contribute or otherwise make available such proceeds to any Person for
the purpose of financing the activities of or with any Person or in any country
or territory that, at the time of funding or facilitation, is an Embargoed
Person.

Section 3.26. Anti-Corruption Laws. Neither Holdings nor any of its subsidiaries
nor any director, officer, agent, employee or controlled Affiliate thereof is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the FCPA or any other applicable anti-corruption
laws, including, without limitation, knowingly making use of the mails or any
means or instrumentality of interstate commerce corruptly in furtherance of an
illegal offer, payment, promise to pay or authorization or approval of the
payment of any money, or other property, gift, promise to give or authorization
of the giving of anything of value, directly or indirectly, to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office in
contravention of the FCPA or any other applicable anti-corruption laws. Holdings
and its subsidiaries and their respective controlled Affiliates have conducted
their businesses in compliance with applicable anti-corruption laws and the FCPA
and will maintain policies and procedures designed to promote and achieve
compliance with such laws and with the representation and warranty contained
herein.

ARTICLE IV

CONDITIONS OF LENDING

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any L/C Issuer to permit any L/C Credit Extension hereunder (each,
a “Credit Event”) are subject to the satisfaction of the following conditions:

Section 4.01. All Credit Events. On the date of each Borrowing (including the
Closing Date) and on the date of each L/C Credit Extension (including the
Closing Date):

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 or, in the case of an L/C Credit
Extension, the applicable L/C Issuer and the Administrative Agent shall have
received a Letter of Credit Application as required by Section 2.05(b).

 

-96-



--------------------------------------------------------------------------------

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or Material
Adverse Effect) as of such date, as applicable, with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or Material Adverse Effect) as of such earlier date).

(c) At the time of and immediately after such Borrowing or L/C Credit Extension,
as applicable, no Event of Default or Default shall have occurred and be
continuing.

Each such Borrowing (subject to the immediately preceding paragraph) and each
L/C Credit Extension shall be deemed to constitute a representation and warranty
by the Borrower on the date of such Borrowing or L/C Credit Extension as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.

Section 4.02. First Credit Event. On the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each L/C Issuer on the Closing Date, a written
opinion of (i) Akin Gump Strauss Hauer & Feld, LLP, counsel for the Loan
Parties, and (ii) each local counsel specified on Schedule 4.02(b), in each case
(A) dated the Closing Date, (B) addressed to each L/C Issuer on the Closing
Date, the Administrative Agent, the Collateral Agent and the Lenders and (C) in
form and substance reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii) and (iii) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent organizational
documents, including all amendments thereto, of each Loan Party, (A) in the case
of a corporation, certified as of a recent date by the Secretary of State (or
other similar official) of the jurisdiction of its organization, and a
certificate as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of each such Loan Party as
of a recent date from such Secretary of State (or other similar official) or
(B) in the case of a partnership or limited liability company, certified by the
Secretary or Assistant Secretary of each such Loan Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Closing Date and certifying

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in clause
(B) below,

 

-97-



--------------------------------------------------------------------------------

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party (or its managing general
partner, managing member or equivalent) authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date,

(C) that the certificate or articles of incorporation, certificate of limited
partnership, articles of incorporation, certificate of formation or other
equivalent organizational documents of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause
(i) above,

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party; and

(iii) a certificate of a director or an officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above and other Loan Documents
delivered on the Closing Date.

(d) Except for matters to be completed following the Closing Date in accordance
with Section 5.10(h), the elements of the Collateral Requirement required to be
satisfied on the Closing Date shall have been satisfied and the Administrative
Agent shall have received a completed Perfection Certificate dated the Closing
Date and signed by a Responsible Officer of the Borrower, together with all
attachments contemplated thereby, and the results of a search of the Uniform
Commercial Code (or equivalent), tax and judgment lien filings made with respect
to the Loan Parties in the jurisdictions contemplated by the Perfection
Certificate, lien searches with the United States Patent and Trademark Office,
United States Copyright Office and copies of the financing statements (or
similar documents) disclosed by such search and evidence reasonably satisfactory
to the Administrative Agent that the Liens indicated by such financing
statements (or similar documents) are Permitted Liens or have been released
concurrently with the closing of the Transactions on the Closing Date.

(e) All Indebtedness outstanding under the Concord Loan Agreement shall have
been repaid in full.

(f) All of the First Mortgage Notes shall have been called for redemption, the
redemption price therefor shall have been, or shall be substantially
concurrently with the initial borrowing hereunder, deposited with the Trustee
for the First Mortgage Notes and the First Mortgage Notes Indenture shall have
been, or shall be substantially concurrently with the initial borrowing
hereunder, defeased, and the Administrative Agent shall have received or shall
substantially concurrently with the initial borrowing hereunder receive evidence
of such defeasance.

 

-98-



--------------------------------------------------------------------------------

(g) The Lenders shall have received a customary solvency certificate signed by
the Chief Financial Officer of the Borrower confirming the solvency of the
Borrower and its Subsidiaries on a consolidated basis after giving effect to the
Transactions on the Closing Date.

(h) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Cahill Gordon & Reindel llp) required to be reimbursed or paid by the Loan
Parties hereunder or under any Loan Document.

(i) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act that has been requested not less than five
(5) Business Days prior to the Closing Date.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full and all Letters of Credit
have been canceled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will, and will cause each of the Subsidiaries to:

Section 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary,
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect, and except as otherwise permitted under Section 6.05; provided
that the Borrower may liquidate or dissolve one or more Subsidiaries if the
assets of such Subsidiaries (to the extent they exceed estimated liabilities)
are acquired by the Borrower or a Wholly-Owned Subsidiary of the Borrower in
such liquidation or dissolution, except that Subsidiary Loan Parties may not be
liquidated into Subsidiaries that are not Loan Parties (except in each case as
otherwise permitted under Section 6.05).

 

-99-



--------------------------------------------------------------------------------

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, Intellectual Property, licenses and
rights with respect thereto necessary to the normal conduct of its business, and
(ii) at all times maintain and preserve all property necessary to the normal
conduct of its business and keep such property in good repair, working order and
condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith, if any,
may be properly conducted at all times (in each case except as expressly
permitted by this Agreement).

Section 5.02. Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations and cause the Borrower and the Subsidiary Loan Parties to be listed as
insured and the Collateral Agent to be listed as a co-loss payee on property and
property casualty policies and as an additional insured on liability policies.
Notwithstanding the foregoing, the Borrower and the Subsidiaries may self-insure
with respect to such risks with respect to which companies of established
reputation engaged in the same general line of business in the same general area
usually self-insure.

(b) If any portion of any Mortgaged Property is at any time located in an area
specifically identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause each applicable Subsidiary Loan Party to (i) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to Flood Insurance Laws and
(ii) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the L/C Issuer and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any L/C Issuer or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then the Borrower, on behalf of itself
and behalf of each of its Subsidiaries, hereby agrees, to the extent permitted
by law, to waive, and further agrees to cause each of their Subsidiaries to
waive, its right of recovery, if any, against the Administrative Agent, the
Lenders, any L/C Issuer and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the Borrower
and the Subsidiaries or the protection of their properties.

 

-100-



--------------------------------------------------------------------------------

Section 5.03. Taxes. Pay and discharge promptly when due all Taxes imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful claims which, if
unpaid, might give rise to a Lien (other than a Permitted Lien) upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, (b) Holdings, the Borrower
or the affected Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP with respect thereto, and (c) the failure to
make such payment and discharge could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 120 days following the end of each fiscal year (commencing with the
fiscal year ending December 31, 2013), a consolidated balance sheet and related
statements of operations, cash flows and stockholders’ equity showing the
financial position of Borrower and its subsidiaries as of the close of such
fiscal year and the consolidated results of its operations during such year and
setting forth in comparative form the corresponding figures for the prior fiscal
year, which consolidated balance sheet and related statements of operations,
cash flows and stockholders’ equity shall be audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which shall not be qualified as to scope of audit or as to the
status of the Borrower or any Material Subsidiary as a going concern) to the
effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of Borrower
and its subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by Borrower of annual reports on Form 10-K of
Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such annual reports include the information
specified herein);

(b) Within 60 days, following the end of each of the first three fiscal quarters
of each fiscal year (commencing with the fiscal quarter ending June 30, 2013), a
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of the Borrower and its subsidiaries as of the
close of such fiscal quarter and the consolidated results of its operations
during such fiscal quarter and the then-elapsed portion of the fiscal year and
setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower as fairly presenting, in all material respects, the financial position
and results of operations of the Borrower and its subsidiaries on a consolidated
basis in accordance with GAAP (subject to normal year-end audit adjustments and
the absence of footnotes) (it being understood that the delivery by the Borrower
of quarterly reports on Form 10-Q of Borrower and its consolidated subsidiaries
shall satisfy the requirements of this Section 5.04(b) to the extent such
quarterly reports include the information specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) commencing with the first full fiscal quarter ending after the
Closing Date, setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the Financial Performance
Covenant, (y) concurrently with any delivery of financial statements under
paragraph (a) above, if the accounting firm is not restricted from providing
such a certificate by its policies, a certificate of the accounting firm opining
on or certifying such statements stating whether they obtained knowledge during
the course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations) and (z) concurrently with any delivery
of financial statements under paragraphs (a) or (b) above, a copy of
management’s discussion and analysis with respect to such financial statements,
all of which shall be in form and detail reasonably satisfactory to the
Administrative Agent (it being understood that the delivery by the Borrower of
reports on Form 10-Q or Form 10-K of the Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(c)(z) to the
extent such reports include such management’s discussion and analysis) and
(iii) setting forth the calculation of Excess Cash Flow for Applicable Period
then ended and the Applicable Percentage of such Excess Cash Flow and any
changes in the Cumulative Credit since the last delivery of a certificate under
this paragraph (c) or since the Closing Date in the case of the first such
certificate;

 

-101-



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by the Borrower
with the SEC or distributed to its stockholders generally; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this paragraph (d) shall be deemed delivered for purposes
of this Agreement when posted to the website of the Borrower;

(e) within 75 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries, and the related
consolidated statements of projected cash flow and projected income), including
a description of underlying assumptions with respect thereto (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of the Borrower to the effect that, the Budget is based on
assumptions believed by such Financial Officer to be reasonable as of the date
of delivery thereof;

(f) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries (including without limitation with respect to
compliance with the USA PATRIOT Act), or compliance with the terms of any Loan
Document, as in each case the Administrative Agent may reasonably request (for
itself or on behalf of the Lenders); and

(h) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 5.04(a) and 5.04(b) above the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements; provided that, no statements of stockholders’ equity shall
be required.

Section 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

 

-102-



--------------------------------------------------------------------------------

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Borrower or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect; and

(d) the development or occurrence of any ERISA Event that, together with all
other ERISA Events that have developed or occurred, would reasonably be expected
to have a Material Adverse Effect.

Section 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (including
the Economic Sanctions Laws), except that the Borrower and its Subsidiaries need
not comply with any laws, rules, regulations and orders of any Governmental
Authority then being contested by any of them in good faith by appropriate
proceedings, and except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided that this Section 5.06 shall not apply to Environmental Laws,
which are the subject of Section 5.09, or to laws related to Taxes, which are
the subject of Section 5.03.

Section 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of the Borrower or any of the Subsidiaries
at reasonable times, upon reasonable prior notice to the Borrower, and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Borrower to discuss the affairs, finances
and condition of the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract).

Section 5.08. Use of Proceeds. Use the proceeds of the Loans in the manner set
forth in Section 3.12.

Section 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.10. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that the Collateral
Agent may reasonably request, to satisfy the Collateral Requirement and to cause
the Collateral Requirement to be and remain satisfied, all at the expense of the
Loan Parties and provide to the Collateral Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Collateral Agent as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents, subject in each case to paragraph (g) below. If the
Administrative Agent or the Collateral Agent reasonably determines (in
consultation with the Borrower) that it is a requirement of applicable law to
have appraisals prepared in respect of the Mortgaged Property of any Loan Party
that is located in the United States, the Borrower shall provide to the
Administrative Agent such appraisals to the extent required by, and in
reasonably satisfactory compliance with, any applicable requirements of the Real
Estate Appraisal Reform Amendments of FIRREA.

 

-103-



--------------------------------------------------------------------------------

(b) If any asset (other than Real Property which is covered by paragraph
(c) below) that has an individual fair market value (as determined in good faith
by the Borrower) in an amount greater than $5.0 million is acquired by Holdings,
the Borrower or any Subsidiary Loan Party after the Closing Date (in each case
other than (x) assets constituting Collateral under a Security Document that
become subject to the Lien of such Security Document upon acquisition thereof,
or (y) assets that are not required to become subject to Liens in favor of the
Collateral Agent pursuant to Section 5.10(g) or the Security Documents) will
(i) promptly as practicable (and in any event within 60 days of their
acquisition) notify the Collateral Agent thereof and (ii) take or cause the
Subsidiary Loan Parties to take such actions as shall be reasonably requested by
the Collateral Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section 5.10, all at the expense of the Loan
Parties, subject to paragraph (g) below.

(c) Promptly notify the Administrative Agent of the acquisition (which for this
clause (c) shall include the improvement of any Real Property that was not Owned
Real Property that results in it qualifying as Owned Real Property) of and
within 60 days after such acquisition will grant and cause each of the
Subsidiary Loan Parties to grant to the Collateral Agent security interests and
mortgages in such Owned Real Property of the Borrower or any such Subsidiary
Loan Parties as are not covered by any then-existing Mortgages (other than
assets that (i) are subject to permitted secured financing arrangements
containing restrictions permitted by Section 6.09(c), pursuant to which a Lien
on such assets securing the Obligations is not permitted or (ii) are not
required to become subject to the Liens of the Collateral Agent pursuant to
Section 5.10(g) or the Security Documents), to the extent acquired after the
Closing Date and having a value or purchase price at the time of acquisition in
excess of $10 million, pursuant to a Mortgage constituting valid and enforceable
Liens subject to no other Liens except Permitted Liens at the time of perfection
thereof, record or file, and cause each such Subsidiary Loan Party to record or
file, the Mortgage or instruments related thereto in such manner and in such
places as is required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Mortgages and pay, and cause each such Subsidiary Loan Party to pay, in full,
all Taxes, fees and other charges payable in connection therewith, in each case
subject to paragraph (g) below. Unless otherwise waived by the Collateral Agent,
with respect to each such Mortgage, the Borrower shall comply with the
Collateral Requirements applicable to Mortgages and Mortgaged Property.

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Wholly-Owned Subsidiary
that is a Domestic Subsidiary or is a Subsidiary acquired pursuant to a
Permitted Business Acquisition (in each case, other than, at the Borrower’s
option, any Immaterial Subsidiary or any Excluded Subsidiary), within ten
(10) Business Days after the date such Subsidiary is formed or acquired, notify
the Collateral Agent thereof and, within sixty (60) days after the date such
Subsidiary is formed or acquired or such longer period as the Collateral Agent
shall agree, cause the Collateral Requirement to be satisfied with respect to
such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of the Borrower or any Subsidiary Loan
Party, subject in each case to paragraph (g) below.

 

-104-



--------------------------------------------------------------------------------

(e) [Reserved].

(f) Furnish to the Collateral Agent promptly (and in any event within 30 days
after such change) written notice of any change (A) in any Loan Party’s
corporate or organization name, (B) in any Loan Party’s identity or
organizational structure, (C) in any Loan Party’s organizational identification
number, or (D) in any Loan Party’s jurisdiction of organization; provided, that
the Borrower shall not effect or permit any such change unless all filings have
been made, or will have been made within any statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral for the benefit of the Secured
Parties with the same priority as prior to such change.

(g) The Collateral Requirement and the other provisions of this Section 5.10 and
the other provisions of the Loan Documents with respect to Collateral need not
be satisfied with respect to (i) any Real Property held by the Borrower or any
of its Subsidiaries as a lessee under a lease or any Real Property owned in fee
that is not Owned Real Property, (ii) any vehicle subject to a certificate of
title, (iii) cash, deposit accounts and securities accounts (it being understood
and agreed that (1) the Lien of the Collateral Agent may extend to such assets
pursuant to the terms of the Collateral Agreement, but that such Lien need not
be perfected to the extent perfection requires any action other than the filing
of customary financing statements (and all representations, warranties,
covenants and other terms of the Loan Documents with respect to Collateral shall
be construed accordingly), (2) there shall be no lockbox arrangements nor any
control agreements relating to the Borrower’s and its subsidiaries’ bank
accounts) and (3) this exclusion shall not affect the grant of the security
interest under any of the Security Documents in proceeds of Collateral as set
forth therein and all proceeds of Collateral shall be Collateral, (iv) any
Equity Interests owned on or acquired after the Closing Date (other than, in the
case of shareholder agreements or other contractual obligations, (x) Equity
Interests in the Borrower or (y) in the case of any person which is a
Wholly-Owned Subsidiary, Equity Interests in such person) in accordance with
this Agreement if, and to the extent that, and for so long as doing so would
violate applicable law or regulation or a shareholder agreement or other
contractual obligation (in each case, after giving effect to Section 9-406(d),
9-407(a), 9-408 or 9-409 of the Uniform Commercial Code in effect in the State
of New York and other applicable law or similar provisions in similar codes,
statutes or laws in other jurisdictions (the “Anti-Non-Assignment Clauses”))
binding on such Equity Interests, (v) to the extent that, and for so long as,
taking such actions would violate applicable law or regulation or, in the case
of assets acquired after the Closing Date, an enforceable contractual obligation
binding on such assets that existed at the time of the acquisition thereof and
was not created or made binding on such assets in contemplation or in connection
with the acquisition of such assets (except in the case of assets acquired after
the Closing Date with Indebtedness of the type permitted pursuant to
Section 6.01(i) that is secured by a Permitted Lien) permitted by this
Agreement, in each case, after giving effect to the Anti-Non-Assignment Clauses,
(vi) any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto (other than the Borrower or a Subsidiary),
after giving effect to the Anti-Non-Assignment Clauses, other than proceeds and
receivables thereof or (vii) those assets as to which the Borrower and the
Administrative Agent shall reasonably determine in writing that the costs of
obtaining or perfecting such a security interest are excessive in relation to
the value of the security to be afforded thereby. Notwithstanding anything to
the contrary in this Agreement, the Collateral Agreement, or any other Loan
Document, (i) the Administrative Agent may grant extensions of time and/or waive
the requirement for the creation or perfection of security interests in or the
obtaining of insurance (including title insurance) or surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense on the terms or by the time or times at which it would
otherwise be required by this Agreement or the other Loan Documents, and
(ii) Liens required to be granted from time to time pursuant to, or any other
requirements of, the Collateral Requirement and the Security Documents shall be
subject to exceptions and limitations set forth in the Security Documents.

 

-105-



--------------------------------------------------------------------------------

(h) The Borrower shall or shall cause the applicable Subsidiary Loan Party to
take such actions set forth on Schedule 5.10(h) within the timeframes set forth
for the taking of such actions on Schedule 5.10(h) (or within such longer
timeframes as the Administrative Agent shall permit in its reasonable
discretion) (it being understood and agreed that all representations, warranties
and covenants of the Loan Documents with respect to the taking of such actions
are qualified by the non-completion of such actions until such time as they are
completed or required to be completed in accordance with this Section 5.10(h)).

Section 5.11. Rating. Exercise commercially reasonable efforts to maintain
ratings from each of Moody’s and S&P for the Term B Loans.

ARTICLE VI

NEGATIVE COVENANTS

Each of Holdings (solely with respect to Section 6.08(b) and Section 6.09) and
the Borrower covenants and agrees with each Lender that, on and after the
Closing Date, so long as this Agreement shall remain in effect (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made) and until the Commitments have been terminated and
the principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full and all Letters
of Credit have been canceled or have expired and all amounts drawn thereunder
have been reimbursed in full, unless the Required Lenders shall otherwise
consent in writing, each of Holdings (solely with respect to Section 6.08(b) and
Section 6.09) and the Borrower will not, and will not permit any of its
Subsidiaries to:

Section 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness existing on the Closing Date (provided that any
Indebtedness that is in excess of $2.0 million individually or $10.0 million in
the aggregate shall only be permitted under this clause (a)(i) to the extent
such Indebtedness is set forth on Schedule 6.01) and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness (other than intercompany
indebtedness Refinanced with Indebtedness owed to a person not affiliated with
Holdings, the Borrower or any Subsidiary) and (ii) intercompany Indebtedness
existing on the Closing Date; provided that any Indebtedness of the Borrower or
a Subsidiary Loan Party to any Subsidiary that is not a Subsidiary Loan Party
shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent;

 

-106-



--------------------------------------------------------------------------------

(b) Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements
not entered into for speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Holdings, the Borrower or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case in the ordinary course of business; provided, that upon the
incurrence of Indebtedness with respect to reimbursement obligations regarding
workers’ compensation claims, such obligations are reimbursed not later than
30 days following such incurrence;

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
Holdings, the Borrower or any other Subsidiary; provided, that other than in the
case of intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management, tax and accounting operations
of Holdings, the Borrower and the Subsidiaries, (i) Indebtedness of any
Subsidiary that is not the Borrower or a Subsidiary Loan Party owing to
Holdings, the Borrower or any Subsidiary Loan Party shall be subject to
Section 6.04(b) or (bb) and (ii) Indebtedness of the Borrower to any Subsidiary
and Indebtedness of the Borrower or any Subsidiary Loan Party to any Subsidiary
that is not a Subsidiary Loan Party (the “Subordinated Intercompany Debt”) shall
be subordinated to the Secured Obligations on terms reasonably satisfactory to
the Administrative Agent;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
outstanding on the Closing Date or otherwise provided in the ordinary course of
business (whether or not consistent with past practices) of the Borrower,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness assumed in connection with the acquisition of
assets after the Closing Date, which Indebtedness in each case exists at the
time of such acquisition, merger, consolidation or amalgamation and is not
created in contemplation of such event and where such acquisition, merger,
consolidation or amalgamation is permitted by this Agreement and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided, (X) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (Y) after giving effect to the
incurrence or assumption of such Indebtedness, the Senior Secured Leverage Ratio
on a Pro Forma Basis would not exceed 7.00 to 1.00;

(i) mortgage financings and other purchase money Indebtedness incurred by the
Borrower or any Subsidiary prior to or within 270 days after the acquisition,
lease, construction, repair, replacement or improvement of the respective
property (real or personal, and whether through the direct purchase of property
or the Equity Interests of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease, construction, repair,
replacement or improvement and Capital Lease Obligations of the Borrower or any
Subsidiary, in each case, so long as (A) no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (B) after giving
effect to the incurrence or assumption of such Indebtedness, the Senior Secured
Leverage Ratio on a Pro Forma Basis would not exceed 7.00 to 1.00;

 

-107-



--------------------------------------------------------------------------------

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary in an aggregate
principal amount at any time outstanding that does not exceed the greater of
(X) $100 million and (Y) at the time of any incurrence under this paragraph (k),
100% of the EBITDA on a Pro Forma Basis for the Test Period most recently ended;

(l) [Reserved];

(m) Guarantees (i) by the Borrower or any Subsidiary Loan Party of any
Indebtedness of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by the Borrower or any Subsidiary Loan Party
of Indebtedness otherwise permitted hereunder of any Subsidiary that is not the
Borrower or a Subsidiary Loan Party to the extent such Guarantees are permitted
by Section 6.04 (other than Section 6.04(u)), and (iii) by any Subsidiary that
is not a Subsidiary Loan Party of Indebtedness of another Subsidiary that is not
a Subsidiary Loan Party; provided, that Guarantees by the Borrower or any
Subsidiary Loan Party under this paragraph (m) of any other Indebtedness of a
person that is subordinated to other Indebtedness of such person shall be
subordinated to the Secured Obligations to at least the same extent such other
Indebtedness is so subordinated;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with any
Permitted Business Acquisition or the disposition of any business, assets or a
Subsidiary not prohibited by this Agreement, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, that in respect of the disposition of any business, assets or a
Subsidiary, such Indebtedness shall not exceed the proceeds of such disposition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practice;

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) other Indebtedness of the Borrower or any Subsidiary so long as (A) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (B) after giving effect to the issuance, incurrence or
assumption of such Indebtedness, the Total Secured Leverage Ratio on a Pro Forma
Basis shall not be greater than 6.25 to 1.00;

 

-108-



--------------------------------------------------------------------------------

(s) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate amount not to exceed at any time outstanding the greater of (X) $40
million and (Y) at the time of any incurrence under this paragraph (s), 4.0% of
the Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

(t) unsecured Indebtedness constituting obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 90
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees of Holdings,
the Borrower or any Subsidiary incurred in the ordinary course of business;

(v) [Reserved];

(w) (i) Specified Prepayment Debt the Net Proceeds of which are applied solely
to the prepayment of Loans in accordance with Section 2.12(b) and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(x) Indebtedness of Excluded Subsidiaries;

(y) Indebtedness consisting of Indebtedness issued by the Borrower or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings or any Parent permitted by
Section 6.06;

(z) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Acquisition, the Transactions and Permitted
Business Acquisitions or any other Investment permitted hereunder;

(aa) Indebtedness of the Borrower or any Subsidiary to any joint venture
(regardless of the form of legal entity) that is not a Subsidiary arising in the
ordinary course of business in connection with the cash management operations
(including with respect to intercompany self-insurance arrangements) of
Holdings, the Borrower and its Subsidiaries;

(bb) Indebtedness incurred by the Borrower or any Subsidiary Loan Party that is
either unsecured or secured by Liens ranking junior to or pari passu with the
Liens securing the Secured Obligations and the aggregate principal amount of
which does not exceed the Incremental Amount available at the time of such
incurrence and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; provided that

(i) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower stating that other than in the case of any
such Permitted Refinancing Indebtedness, the Borrower has elected to decrease
the Incremental Amount as a result of the incurrence of such Indebtedness as
contemplated by the definition of Incremental Amount; and

 

-109-



--------------------------------------------------------------------------------

(ii) (1) the terms of such Indebtedness do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the date
that is six months following the then Latest Maturity Date (other than customary
offers to repurchase upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default) and (2) the covenants,
events of default, guarantees and other terms of such Indebtedness (other than
pricing (provided that the “most-favored nation” provisions set forth in
Section 2.22(a)(b)(v) in respect of any Incremental Term Loans or Other Term
Loans shall be applicable to any Indebtedness bank loans incurred under this
Section 6.01(bb) whose security ranks pari passu with the Term Loans and
Revolving Facility Loans), redemption premiums and maturity), taken as a whole,
are not more restrictive to the Borrower and the Subsidiaries than those set
forth in this Agreement; provided that a certificate of the Chief Financial
Officer of the Borrower delivered to the Administrative Agent in good faith at
least three Business Days (or such shorter period as the Administrative Agent
may reasonably agree) prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement;

(cc) to the extent constituting Indebtedness, (i) customary non-recourse
carve-out guarantees or indemnities, (iii) completion guarantees and
(iii) environmental guarantees or indemnities;

(dd) (x) Indebtedness of joint ventures and/or, without duplication,
Indebtedness incurred on behalf of, or representing guarantees of Indebtedness
of, joint ventures, of the Borrower or any Subsidiary not in excess, at any one
time outstanding, of the greater of (X) $100 million and (Y) at the time of any
incurrence pursuant to this paragraph (dd), 100% of the EBITDA on a Pro Forma
Basis for the Test Period most recently ended;

(ee) Indebtedness, the proceeds of which are used to Refinance the Poconos
Mortgage Loan and/or the TC/KC Mortgage Loans and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness; provided that, (x) in the
event that the Poconos Mortgage Loan is so Refinanced, (i) the amount of
Indebtedness incurred to Refinance the Poconos Mortgage Loan shall not exceed
$91 million and (ii) Poconos becomes a Subsidiary Loan Party and (y) in the
event that the TC/KC Mortgage Loans are so Refinanced, (i) the amount of
Indebtedness incurred to Refinance the TC/KC Mortgage Loans shall not exceed $63
million and (ii) TC and/or KC, as applicable, become Subsidiary Loan Parties;

(ff) [Reserved];

(gg) Indebtedness or Disqualified Stock of the Borrower or any Subsidiaries not
otherwise permitted hereunder in an aggregate principal amount or liquidation
preference not greater than 100.0% of the net cash proceeds received by the
Borrower from (x) the issuance or sale of its Qualified Equity Interests or
(y) a contribution to its common equity by Holdings or a Parent with the net
cash proceeds from the issuance and sale by Holdings or a Parent of its
Qualified Equity Interests or a contribution to its common equity (in each case,
other than proceeds from the sale of Equity Interests to, or contributions from,
the Borrower or any of its Subsidiaries), to the extent such net cash proceeds
are not included in the Cumulative Credit, are not used for exercise of the Cure
Rights, are not used for purposes of clause (a) of the definition of Capital
Expenditures, do not constitute Excluded Contributions, are not included in net
proceeds for purposes of Section 6.06(c) and are not used to finance the
payments or distributions in respect of any Junior Financing pursuant to
Section 6.09(b)(i)(C);

 

-110-



--------------------------------------------------------------------------------

(hh) Customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business; and

(ii) all premium (if any, including tender premiums), expenses, defeasance
costs, interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs
(a) through (hh) above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

Section 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except the following (collectively, “Permitted
Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (provided that any Liens securing Indebtedness in excess of
$2.0 million individually or $10.0 million in the aggregate shall only be
permitted under this paragraph (a) to the extent such Lien is set forth on
Schedule 6.02(a)), and any modifications, replacements, renewals or extensions
thereof; provided, that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 6.01(a)) and shall not
subsequently apply to any other property or assets of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;

(b) (i) Liens securing the Secured Obligations and (ii) Liens on Collateral
securing Indebtedness permitted by Section 6.01(b) or (bb); provided that the
Liens permitted by clause (ii) shall be either (A) pari passu with the Liens
securing the Secured Obligations and subject to the First Lien Intercreditor
Agreement or (B) Junior Liens;

 

-111-



--------------------------------------------------------------------------------

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset and accessions and additions
thereto and proceeds and products thereof (other than after acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such date and which Indebtedness and other obligations are permitted
hereunder and require a pledge of after acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition) and (ii) such
Lien is not created in contemplation of or in connection with such acquisition;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens,
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, the Borrower or any Subsidiary shall have set aside on its books
reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings, the Borrower or any
Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations (other than any Lien imposed pursuant to Section 303(k) or
4068 of ERISA or Section 430(k) of the Code), surety and appeal bonds,
performance and return of money bonds, bids, leases, government contracts, trade
contracts, agreements with utilities, and other obligations of a like nature
(including letters of credit in lieu of any such bonds or to support the
issuance thereof) outstanding on the Closing Date or incurred in the ordinary
course of business (whether or not consistent with past practices), including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business;

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of Holdings, the Borrower or any Subsidiary;

(i) Liens securing Indebtedness and Permitted Refinancing Indebtedness permitted
by Section 6.01(i) (in each case limited to the assets financed with such
Indebtedness and any accessions thereto and the proceeds and products thereof
and related property; provided that individual financings provided by one lender
may be cross-collateralized to other financings provided by such lender and
incurred under Sections 6.01(i));

 

-112-



--------------------------------------------------------------------------------

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds and products
thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings;

(l) Liens not securing borrowed money disclosed by the title insurance policies,
title opinions or equivalent foreign documentation delivered pursuant to
Section 5.10 and any replacement, extension or renewal of any such Lien;
provided that such replacement, extension or renewal Lien shall not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided, further, that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of Holdings,
the Borrower or any Subsidiary, including with respect to credit card
chargebacks and similar obligations or (iii) relating to purchase orders and
other agreements entered into with customers, suppliers or service providers of
the Borrower or any Subsidiary in the ordinary course of business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(p) Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
Intellectual Property) granted to others in the ordinary course of business not
interfering in any material respect with the business of Holdings, the Borrower
and its Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing Indebtedness of a Subsidiary that is not a Loan Party
permitted under Section 6.01;

 

-113-



--------------------------------------------------------------------------------

(u) other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that (i) at the time of the incurrence of such Lien and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (ii) the Indebtedness or other
obligations secured by such Lien are otherwise permitted by this Agreement, and
(iii) if such Liens extend to all or any portion of the Collateral, such Liens
shall be Junior Liens;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(aa) Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums;

(bb) Liens in favor of the Borrower or any Subsidiary Loan Party; provided, that
if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in the
form and substance reasonably satisfactory to the Administrative Agent;

(cc) Liens securing Specified Prepayment Debt permitted by Section 6.01(w) and
any Permitted Refinancing Indebtedness in respect thereof; provided that, (i) if
such Liens are (or are intended to be) junior to the Liens securing the Secured
Obligations, such Liens shall be Junior Liens and (ii) if such Liens are (or are
intended to be) pari passu with the Liens securing the Secured Obligations, such
Liens shall be Other First Liens;

(dd) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $90.0 million; provided that if such Liens extend to all
or any portion of the Collateral, such Liens shall be Junior Liens;

(ee) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of the Borrower or any
Subsidiary;

(ff) Liens on cash and Permitted Investments on deposit with Lenders and
Affiliates of Lenders securing obligations owing to such Persons under any
treasury, depository, overdraft or other cash management services agreements or
arrangements with Holdings, the Borrower or any of its Subsidiaries;

 

-114-



--------------------------------------------------------------------------------

(gg) Liens securing Indebtedness permitted pursuant to Section 6.01(ee), which
may be Other First Liens or Junior Liens, so long as the Secured Obligations
have security on at least a pari passu basis;

(hh) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code in effect in the State of New York or similar provisions in
similar codes, statutes or laws in other jurisdictions on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business, and (iii) in
favor of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

(ii) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(jj) [Reserved];

(kk) Liens with respect to property or assets of any Excluded Subsidiary and
Equity Interests of any Excluded Subsidiary securing Indebtedness of an Excluded
Subsidiary permitted under Section 6.01;

(ll) non-consensual Liens (not incurred in connection with borrowed money) on
equipment of the Borrower or any of its Subsidiaries granted in the ordinary
course of business to the Borrower’s or such Subsidiary’s client at which such
equipment is located;

(mm) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business; and

(nn) Liens securing obligations in respect of cash management services or cash
pooling arrangements in the ordinary course of business in an aggregate
principal amount outstanding at any time not to exceed $10.0 million.

Notwithstanding anything to the contrary, no Loan Party shall create, incur,
assume or permit to exist any Lien pursuant to clauses (b), (u), (x) (to the
extent securing borrowed money), (cc) or (dd) of this Section 6.02 (other than
Liens securing Indebtedness not in excess of $30.0 million in the aggregate) on
any property or assets of such Loan Party a security interest in which is not
granted to secure the Secured Obligations or a security interest therein to
secure the Secured Obligations is not perfected or not first priority.

Section 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell, transfer or
otherwise dispose of any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided that a Sale and Lease-Back Transaction shall
be permitted (a) with respect to property owned (i) by the Borrower or any
Subsidiary Loan Party that is acquired after the Closing Date so long as such
Sale and Lease-Back Transaction is consummated within 270 days of the
acquisition of such property or (ii) by any Subsidiary that is not a Subsidiary
Loan Party regardless of when such property was acquired and (b) with respect to
any property owned by the Borrower or any Subsidiary Loan Party, (i) if at the
time the lease in connection therewith is entered into, (A) no Default or Event
of Default shall have occurred and be continuing or would result therefrom and
(B) after giving effect to the entering into of such lease, the Borrower shall
be in Pro Forma Compliance, and (ii) if such Sale and Lease-Back Transaction is
of property owned by the Borrower or any Subsidiary Loan Party as of the Closing
Date, the Net Proceeds therefrom are used to prepay the Term Loans to the extent
required by Section 2.12(b); provided, further, that the Borrower or the
applicable Subsidiary Loan Party shall receive at least fair market value (as
determined by the Borrower in good faith) for any property disposed of in any
Sale and Lease-Back Transaction pursuant to clause (a)(i) or (b) of this
Section 6.03 (as approved by the Board of Directors of Holdings or the Borrower
in any case of any property with a fair market value in excess of $20 million).

 

-115-



--------------------------------------------------------------------------------

Section 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly-Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) the Transactions;

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary; provided that, if the Total Leverage Ratio exceeds
6.00:1.00, no further Investments by the Borrower or any Subsidiary Loan Party
pursuant to clause (i) in Subsidiaries that are not Subsidiary Loan Parties,
intercompany loans made after the Closing Date by the Borrower or any Subsidiary
Loan Party to Subsidiaries that are not Subsidiary Loan Parties pursuant to
clause (ii) and Guarantees after the Closing Date by the Borrower or any
Subsidiary Loan Party of Indebtedness of Subsidiaries that are not Subsidiary
Loan Parties pursuant to clause (iii) shall be permitted to the extent that the
aggregate amount of Investments made after the Closing Date, and outstanding at
such time, by the Borrower or any Subsidiary Loan Party pursuant to clause
(i) in Subsidiaries that are not Subsidiary Loan Parties, intercompany loans
made after the Closing Date, and outstanding at such time, by the Borrower or
any Subsidiary Loan Party to Subsidiaries that are not Subsidiary Loan Parties
pursuant to clause (ii) and Guarantees after the Closing Date, and outstanding
at such time, by the Borrower or any Subsidiary Loan Party of Indebtedness of
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (iii) would
exceed the greater of (X) $75 million and (Y) at the time of any incurrence
under this clause (b), 7.5% of the Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05 (other
than Section 6.05(g));

(e) loans and advances to officers, directors, employees or consultants of
Holdings, the Borrower or any Subsidiary (i) in the ordinary course of business
not to exceed $15 million in the aggregate at any time outstanding (calculated
without regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of Holdings, the Borrower or any
Parent solely to the extent that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity;

 

-116-



--------------------------------------------------------------------------------

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements that are not entered into for speculative purposes;

(h) Investments existing on, or contractually committed as of, the Closing Date
consisting of intercompany loans or as set forth on Schedule 6.04 and any
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this paragraph (h) is not increased at any time
above the amount of such Investment existing or committed on the Closing Date
(other than pursuant to an increase as required by the terms of any such
Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), and (s);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) the greater of (X) $125
million and (Y) at the time of any Investment pursuant to this paragraph (j),
125% of the EBITDA on a Pro Forma Basis for the Test Period most recently ended
(plus any returns actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (j)) plus (ii) the
portion, if any, of the Cumulative Credit on the date of such election that the
Borrower elects to apply to this Section 6.04(j)(ii), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied; provided
that if any Investment pursuant to this paragraph (j) is made in any person that
is not a Subsidiary of the Borrower at the date of the making of such Investment
and such person becomes a Subsidiary Loan Party after such date, such Investment
shall thereafter be deemed to have been made pursuant to paragraph (b) above and
shall cease to have been made pursuant to this paragraph (j) for so long as such
person continues to be a Subsidiary Loan Party;

(k) Investments constituting Permitted Business Acquisitions;

(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or a Subsidiary as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(m) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent such acquisition, merger or
consolidation was or is permitted under this Section 6.04 or Section 6.05 and
(ii) to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, consolidation or amalgamation and were
in existence on the date of such acquisition, merger, consolidation or
amalgamation;

 

-117-



--------------------------------------------------------------------------------

(n) acquisitions by the Borrower of obligations of one or more officers or other
employees of any Parent, Holdings, the Borrower or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
any Parent or Holdings, so long as no cash is actually advanced by the Borrower
or any of the Subsidiaries to such officers or employees in connection with the
acquisition of any such obligations;

(o) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(p) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of any Parent;

(q) Investments acquired as result of capital contributions by a Parent of the
Borrower;

(r) Investments consisting of Restricted Payments permitted by Section 6.06;

(s) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(t) non-cash contributions of services to joint ventures and Investments
consisting of purchases and acquisitions of inventory, supplies, material or
equipment or licensing or contribution of Intellectual Property pursuant to
joint marketing, joint development or similar arrangements with other Persons;

(u) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(v) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(w) Investments by the Borrower and its Subsidiaries, including loans and
advances to any direct or indirect parent of Holdings, the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate paragraph of Section 6.06 for all
purposes of this Agreement);

(x) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other persons;

(y) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of Intellectual Property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

 

-118-



--------------------------------------------------------------------------------

(z) Investments received substantially contemporaneously in exchange for
Qualified Equity Interests of Holdings, the Borrower or any Parent Entity;
provided that such Investments are not included in any determination of the
Cumulative Credit;

(aa) Investments in joint ventures; provided that, if the Total Leverage Ratio
exceeds 6.00:1.00, no further Investments in joint ventures pursuant to this
clause (aa) shall be permitted to the extent that the aggregate amount of
Investments in joint ventures made pursuant to this clause (aa) outstanding at
that time would exceed (1) the greater of (X) $75 million and (Y) at the time of
any incurrence under this clause (aa), 7.5% of the Consolidated Total Assets as
of the end of the fiscal quarter immediately prior to the date of such
incurrence for which financial statements have been delivered pursuant to
Section 5.04;

(bb) any Investment (i) deemed to exist as a result of a Subsidiary that is not
a Loan Party distributing a note or other intercompany debt to a parent of such
Subsidiary that is a Loan Party (to the extent there is no cash consideration or
services rendered for such note), and (ii) consisting of intercompany current
liabilities in connection with the cash management, tax and accounting
operations of Holdings, the Borrower and the Subsidiaries;

(cc) Investments in a Similar Business in an aggregate amount (valued at the
time of the making thereof, and without giving effect to any write downs or
write offs thereof) not to exceed (A) the sum of the greater of (X) $75 million
and (Y) at the time of any Investment pursuant to this paragraph (cc), 7.5% of
the Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any returns actually received by the
respective investor in respect of investments theretofore made by it pursuant to
this paragraph (cc)), plus (B) the portion, if any, of the Cumulative Credit on
the date of such election that the Borrower elects to apply to this paragraph
6.04(cc); provided that if any Investment pursuant to this paragraph (cc) is
made in any person that is not a Subsidiary of Holdings at the date of the
making of such Investment and such person becomes a Subsidiary Loan Party after
such date, such Investment shall thereafter be deemed to have been made pursuant
to paragraph (b) above and shall cease to have been made pursuant to this
paragraph (cc) for so long as such person continues to be a Subsidiary Loan
Party; and

(dd) other Investments up to $40,000,000 in the aggregate in a Similar Business
to finance the construction or renovation of a project or facility within 12
months of the Closing Date.

Any Investment in any person other than the Borrower or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above.

Section 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of any Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person,
except that this Section shall not prohibit:

 

-119-



--------------------------------------------------------------------------------

(a) (i) the purchase and sale of inventory, or the sale of receivables pursuant
to non-recourse factoring arrangements, in each case in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the Borrower or any Subsidiary or, with respect to operating leases,
otherwise for fair market value on market terms (as determined in good faith by
the Borrower), (iii) the sale of surplus, obsolete, damaged or worn out
equipment or other property in the ordinary course of business by the Borrower
or any Subsidiary or (iv) the sale or disposition of Permitted Investments in
the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary into or with the
Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or amalgamation of any Subsidiary into or with any
Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is or becomes a Subsidiary Loan Party and, in the case of each of clauses
(i) and (ii), no person other than the Borrower or a Subsidiary Loan Party
receives any consideration, (iii) the merger, consolidation or amalgamation of
any Subsidiary that is not a Subsidiary Loan Party into or with any other
Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation or
dissolution or change in form of entity of any Subsidiary if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders or (v) any Subsidiary may merge, consolidate or amalgamate into or
with any other person in order to effect an Investment permitted pursuant to
Section 6.04 so long as the continuing or surviving person shall be a
Subsidiary, which shall be a Loan Party if the merging, consolidating or
amalgamating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with the requirements of Section 5.10;

(c) Sale and Lease-Back Transactions permitted by Section 6.03;

(d) Investments permitted by Section 6.04, Permitted Liens, and Restricted
Payments permitted by Section 6.06;

(e) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(f) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided, that (1) no Default or Event
of Default exists or would result therefrom, (2) immediately after giving effect
thereto, the Borrower shall be in Pro Forma Compliance and EBITDA determined for
the Test Period most recently ended as of such date determined on a Pro Forma
Basis shall be at least $50,000,000, and (3) the Net Proceeds thereof are
applied in accordance with Section 2.12(b);

(g) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving the
Borrower, the Borrower is the surviving entity, as applicable;

(h) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(i) sales, leases or other dispositions of inventory of the Borrower and its
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

 

-120-



--------------------------------------------------------------------------------

(j) [Reserved];

(k) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $20 million,
the Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower with respect to such fair market value and (iii) in the
event of a swap with a fair market value (as determined in good faith by the
Borrower) in excess of $50 million, such exchange shall have been approved by at
least a majority of the Board of Directors of the Borrower or Holdings;
provided, further, that (A) no Default or Event of Default exists or would
result therefrom, (B) immediately after giving effect thereto, the Borrower
shall be in Pro Forma Compliance, and (C) the Net Proceeds, if any, thereof are
applied in accordance with Section 2.12(b);

(l) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and its
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;

(m) [Reserved]; and

(n) any disposition in the ordinary course of business, including dispositions
of Investments in joint ventures to the extent required by, or made pursuant to
buy/sell arrangements between the joint venture parties set forth in joint
venture arrangements and similar binding arrangements.

Notwithstanding anything to the contrary contained above in this Section 6.05,
(i) no sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties or pursuant to Section 6.05(d)) unless such
disposition is for fair market value (as determined in good faith by the
Borrower), and (ii) no sale, transfer or other disposition of assets in excess
of $10 million shall be permitted by paragraph (a), (c) or (f) of this
Section 6.05 (except to Loan Parties) unless such disposition is for at least
75% cash consideration; provided, that for purposes of clause (ii), (a) the
amount of any liabilities (as shown on the Borrower’s or any Subsidiary’s most
recent balance sheet or in the notes thereto) the Borrower or any Subsidiary
(other than liabilities that are by their terms subordinated to the Secured
Obligations) that are assumed by the transferee of any such assets, (b) any
notes or other obligations or other securities or assets received by the
Borrower or such Subsidiary from such transferee that are converted by the
Borrower or such Subsidiary into cash within 180 days of the receipt thereof (to
the extent of the cash received), (c) any Designated Non-Cash Consideration
received by the Borrower or any of its Subsidiaries in such Asset Sale having an
aggregate fair market value (as determined in good faith by the Borrower), taken
together with all other Designated Non-Cash Consideration received pursuant to
this paragraph (c) that is at that time outstanding, not to exceed, at the time
of receipt of such consideration, 3.75% of the Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date of such receipt for
which financial statements have been delivered pursuant to Section 5.04 (with
the fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value) and (d) with respect to any lease of assets by the Borrower or a
Subsidiary that constitutes a disposition, receipt of lease payments over time
on market terms (as determined in good faith by the Borrower) where the payment
consideration is at least 75% cash consideration shall, in each case, be deemed
to be cash. To the extent any Collateral is sold or disposed of in a transaction
expressly permitted by this Section 6.05 to any person other than the Borrower
or any Subsidiary Loan Party, such Collateral shall be sold or disposed of free
and clear of the Liens created by the Loan Documents (provided that, for the
avoidance of doubt, with respect to any disposal consisting of an operating
lease or license, the underlying property retained by the Borrower or such
Subsidiary Loan Party will not be so released), and the Administrative Agent
shall take, and is hereby authorized by each Lender to take, any actions
reasonably requested by the Borrower in order to evidence the foregoing.

 

-121-



--------------------------------------------------------------------------------

Section 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly-Owned Subsidiary of the Borrower (or, in the case of
non-Wholly-Owned Subsidiaries, to the Borrower or any Subsidiary that is a
direct or indirect parent of such Subsidiary and to each other owner of Equity
Interests of such Subsidiary on a pro rata basis (or more favorable basis from
the perspective of the Borrower or such Subsidiary) based on their relative
ownership interests);

(b) (x) the Borrower may make Restricted Payments in respect of (i) overhead,
legal, accounting and other professional fees and expenses of Holdings or any
Parent, (ii) fees and expenses related to any public offering or private
placement of debt or equity securities of Holdings or any Parent whether or not
consummated, (iii) franchise taxes and similar taxes, fees or expenses, in
connection with the maintenance of its (and any Parent’s) existence,
(iv) payments permitted by Section 6.07(b) (other than clauses (vii), (xxii)(2)
and (xxiv) thereof), and (v) customary salary, bonus and other benefits payable
to, and indemnities provided on behalf of, officers, directors and employees of
Holdings or any Parent, in each case in order to permit Holdings or any Parent
to make such payments; provided, that in the case of clauses (i), (ii) and
(iii), the amount of such Restricted Payments shall not exceed the portion of
any amounts referred to in such clauses (i), (ii) and (iii) that are allocable
to the Borrower and its Subsidiaries;

(c) the Borrower may make Restricted Payments to Holdings or any Parent the
proceeds of which are used to purchase or redeem the Equity Interests of
Holdings or any Parent (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of any Parent, Holdings, the Borrower or any of the Subsidiaries or by
any Plan or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this paragraph (c) shall not exceed in any fiscal year (1) $15
million, plus (2) (x) the amount of net proceeds contributed to Holdings that
were received by Holdings or any Parent during such calendar year from sales of
Equity Interests of Holdings or any Parent to directors, consultants, officers
or employees of Holdings, any Parent, the Borrower or any Subsidiary in
connection with permitted employee compensation and incentive arrangements, and
(y) the amount of net proceeds of any key-man life insurance policies received
during such calendar year which, if not used in any year, may be carried forward
to any subsequent calendar year, subject, with respect to unused amounts from
clause (1) of this proviso that are carried forward, to an overall limit in any
fiscal year of $25 million; and provided, further, that cancellation of
Indebtedness owing to Holdings, the Borrower or any Subsidiary from members of
management of Holdings or any Parent, the Borrower or its Subsidiaries in
connection with a repurchase of Equity Interests of Holdings or any Parent will
not be deemed to constitute a Restricted Payment for purposes of this
Section 6.06;

 

-122-



--------------------------------------------------------------------------------

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) Restricted Payments may be made in an aggregate amount equal to the portion,
if any, of the Cumulative Credit on such date that the Borrower elects to apply
to this Section 6.06(e), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided, that no Default or Event of Default shall
exist or shall result therefrom;

(f) the Borrower may make Restricted Payments to Holdings or any Parent in an
amount necessary to enable Holdings or any Parent to pay taxes of a
consolidated, combined, unitary or affiliated tax group of which Holdings, the
Borrower and the Subsidiaries are members (“Parent group”) to the extent such
taxes are attributable to the operations of the Borrower and the Subsidiaries,
provided that the amount of such Restricted Payments shall not exceed the lesser
of (i) the tax liabilities that the Borrower and/or the applicable Subsidiaries
would have been required to pay in respect of such taxes had the Borrower and/or
the applicable Subsidiaries paid such taxes as stand-alone taxpayers less any
tax payable directly by the Borrower or any Subsidiary or (ii) the actual
liabilities of the Parent group less any tax payable directly by the Borrower or
any Subsidiary; provided further, any Restricted Payment made by the Borrower
with respect to tax attributable to any Unrestricted Subsidiary shall be limited
to the actual payment of tax paid by such Unrestricted Subsidiary to the
Borrower or any Subsidiary;

(g) the Borrower may make Restricted Payments to Holdings or any Parent to make
payments in cash, in lieu of the issuance of fractional shares, upon the
exercise of warrants or upon the conversion or exchange of Equity Interests of
any such person;

(h) after a Qualified IPO, the Borrower may make Restricted Payments to its
equity holders in an amount per annum not to exceed 6% of the Market
Capitalization; provided that no Default or Event of Default shall have occurred
and be continuing or would result therefrom;

(i) the Borrower may make additional Restricted Payments, after the Closing
Date, in an aggregate amount with all other Restricted Payments made pursuant to
this Section 6.06(i) not to exceed $50.0 million; provided that no Default or
Event of Default shall exist or shall result therefrom;

(j) the Borrower may make Restricted Payments to Holdings or any Parent to
finance any Investment permitted to be made pursuant to Section 6.04; provided
that (A) such Restricted Payment shall be made substantially concurrently with
the closing of such Investment and (B) such parent shall, immediately following
the closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or a Subsidiary Loan Party (or, to
the extent permitted by Section 6.04, a Subsidiary) or (2) the merger,
consolidation or amalgamation (to the extent permitted in Section 6.05) of the
person formed or acquired into the Borrower or a Subsidiary in order to
consummate such Permitted Business Acquisition or Investment, in each case, in
accordance with the requirements of Section 5.10;

 

-123-



--------------------------------------------------------------------------------

(k) the payment of Restricted Payments within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Section 6.06;

(l) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Borrower or any of its Subsidiaries
issued or incurred in accordance with Section 6.01;

(m) Restricted Payments that are made with Excluded Contributions; and

(n) Restricted Payments in amounts required for any direct or indirect parent of
the Borrower to pay interest and/or principal on Indebtedness the proceeds of
which have been contributed to the common equity of Borrower and that has been
guaranteed by, or is otherwise considered Indebtedness of, the Borrower incurred
in accordance with Section 6.01.

Section 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests of Holdings in a transaction involving aggregate
consideration in excess of $20 million or make payment of, monitoring,
consulting, management, transaction, advisory or similar fees to any Sponsor,
unless such transaction is (i) otherwise required under this Agreement or
(ii) upon terms no less favorable to the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate. For purposes of this Section 6.07, any
transaction with any Affiliate or any such 10% holder shall be deemed to have
satisfied the standard set forth in clause (ii) of the immediately preceding
sentence if such transaction is so determined and approved by a majority of the
Disinterested Directors of the Board of Directors of Holdings or the Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) any issuance of Qualified Equity Interests, or other payments, awards or
grants in cash, Qualified Equity Interests or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans approved by the Board of Directors of Holdings or the
Borrower;

(ii) loans or advances to employees or consultants of Holdings, any Parent, the
Borrower or any of the Subsidiaries in accordance with Section 6.04(e);

(iii) transactions among Holdings, the Borrower or any Subsidiary or any entity
that becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity);

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent, the
Borrower and the Subsidiaries in the ordinary course of business (limited, in
the case of any Parent, to the portion of such fees and expenses that are
allocable to the Borrower and its Subsidiaries);

 

-124-



--------------------------------------------------------------------------------

(v) subject to the limitations set forth in Section 6.07(b)(xiv), if applicable,
transactions pursuant to agreements and arrangements in existence on the Closing
Date or any amendment thereto to the extent such amendment is not adverse to the
Lenders when taken as a whole in any material respect (as determined in good
faith by the Borrower) and other transactions, agreements and arrangements
described on Schedule 6.07 (provided that any transactions involving aggregate
consideration in excess of $5 million shall only be permitted under this clause
(v) to the extent such transaction is described on Schedule 6.07), and any
amendment thereto or similar transactions, agreements or arrangements entered
into by Holdings, the Borrower or any of the Subsidiaries to the extent such
amendment is not adverse to the Lenders when taken as a whole in any material
respect (as determined in good faith by the Borrower);

(vi) (A) any employment agreements entered into by Holdings, the Borrower or any
of the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto;

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity);

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Collateral Agreement;

(ix) payments by the Borrower or any of the Subsidiaries to any Sponsor made for
any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by the majority of the
Board of Directors of the Borrower, or a majority of the Disinterested Directors
of the Borrower, in good faith;

(x) transactions with Wholly-Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice;

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that (i) such transaction is on terms that are no less favorable to the Borrower
or such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate or (ii) such
transaction is fair to the Borrower or such Subsidiary, as applicable, from a
financial point of view;

(xii) payments to or from, and transactions with, any joint venture in the
ordinary course of business;

(xiii) if applicable, the payment of all fees, expenses, bonuses and awards
related to the Acquisition and the Transactions, including fees to the Sponsor;

 

-125-



--------------------------------------------------------------------------------

(xiv) any agreement to pay, and the payment of, monitoring, management,
transaction, advisory or similar fees payable to the Sponsor (A) in an aggregate
amount in any fiscal year not to exceed the sum of (1) the greater of $2 million
and 2% of EBITDA for such fiscal year (provided that any payment not made in any
fiscal year may be carried forward and paid in the following two fiscal years),
plus reasonable out of pocket costs and expenses in connection therewith and
unpaid amounts accrued for prior periods; plus (2) any deferred fees (to the
extent such fees were within such amount in clause (A) (1) above originally),
plus (B) 2% of the value of transactions with respect to which the Sponsor
provides any transaction, advisory or other services, plus (C) so long as no
Event of Default has occurred and is continuing, the present value of all future
amounts payable pursuant to any agreement referred to in clause (A) above in
connection with the termination of such agreement with the Sponsor; provided,
that if any such payment pursuant to clause (C) is not permitted to be paid as a
result of an Event of Default, such payment shall accrue and may be payable when
no Events of Default are continuing to the extent no further Event of Default
would result therefrom;

(xv) [Reserved];

(xvi) [Reserved];

(xvii) [Reserved];

(xviii) [Reserved];

(xix) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Disinterested Directors of the Board
of Directors of Holdings or the Borrower in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement;

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries in the good faith determination of the board of
directors or senior management of the Borrower;

(xxi) transactions between Holdings, the Borrower or any of the Subsidiaries and
any person, a director of which is also a director of the Borrower or any
Parent, provided, however, that (A) such director abstains from voting as a
director of the Borrower or such Parent, as the case may be, on any matter
involving such other person and (B) such person is not an Affiliate of Holdings,
the Borrower for any reason other than such director’s acting in such capacity;

(xxii) transactions permitted by, and complying with, the provisions of
(1) Section 6.04(b), 6.04(h), 6.04(n), 6.04(w) or 6.05(b) or (2) Section 6.06;

(xxiii) transactions undertaken in good faith (in the reasonable opinion of the
Borrower) for the purpose of improving the consolidated tax efficiency of the
Borrower and the Subsidiaries (provided that such transactions, taken as a
whole, are not materially adverse to Holdings, the Borrower and the
Subsidiaries);

(xxiv) investments by the Sponsor in securities of Holdings, the Borrower or any
of the Subsidiaries so long as (A) the investment is being offered generally to
other investors on the same or more favorable terms and (B) the investment
constitutes less than 5.0% of the outstanding issue amount of such class of
securities; and

 

-126-



--------------------------------------------------------------------------------

(xxv) the formation and maintenance of any consolidated group or subgroup for
tax, accounting or cash pooling or management purposes in the ordinary course of
business.

Section 6.08. Business of Holdings, the Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than: (a) in the case of the Borrower or any
Subsidiary, any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto; and (b) in the case of Holdings, (i) ownership of the Equity Interests
in the Borrower, together with activities directly related thereto,
(ii) performance of its obligations under and in connection with the Loan
Documents and the agreements entered into in connection with the Acquisition,
(iii) issuance of Equity Interests, (iv) as otherwise required by law and
(v) holding any cash received in accordance with the terms hereof and investing
such proceeds in Permitted Investments. Holdings shall (x) own no assets other
than the Equity Interests of the Borrower, its books and records, deposit
accounts of Holdings, all cash deposits held therein and cash paid to Holdings
in accordance with the terms hereof, (y) incur no Indebtedness for borrowed
money other than guarantees of Indebtedness of the Borrower and Subsidiaries
permitted hereunder and (z) grant no Lien on any of its assets other than Liens
created pursuant to the Loan Documents and ordinary course Liens incurred under
customary deposit account agreements entered into by Holdings with respect to
deposit accounts.

Section 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders taken as a
whole (as determined in good faith by the Borrower), or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders taken as a whole (as determined in good
faith by the Borrower)), the articles or certificate of incorporation, by-laws,
limited liability company operating agreement, partnership agreement or other
organizational documents of any Loan Party.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the loans under any Indebtedness of
the Borrower or any Subsidiary that is expressly subordinate to the Obligations
or any Indebtedness that refinances the foregoing pursuant to subclause
(A) below (“Junior Financing”), or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination in respect of any Junior Financing except for
(A) Refinancings with Permitted Refinancing Indebtedness permitted by
Section 6.01, (B) payments of regularly scheduled interest and fees due
thereunder, other non-accelerated and non-principal payments thereunder,
scheduled payments thereon necessary to avoid the Junior Financing to constitute
“applicable high yield discount obligations” within the meaning of
Section 163(i)(1) of the Code, and payment of principal on the scheduled
maturity date of any Junior Financing, (C) payments or distributions in respect
of all or any portion of the Junior Financing with the proceeds contributed to
the Borrower by Holdings or any Parent Entity from the issuance, sale or
exchange by Holdings or any Parent Entity of Qualified Equity Interests made
within twelve months prior thereto, (D) the conversion or exchange of any Junior
Financing to Equity Interests (other than Disqualified Stock) of Holdings or to
Equity Interests of any Parent Entity, and (E) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, payments or
distributions in respect of Junior Financings prior to their scheduled maturity
made, in an aggregate amount, not to exceed (x) $100 million plus (y) the
portion, if any, of the Cumulative Credit on the date of such election that the
Borrower elects to apply to this Section 6.09(b)(i)(E), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be applied; or

 

-127-



--------------------------------------------------------------------------------

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing that constitutes Material Indebtedness or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not materially adverse to Lenders taken as a whole
(as determined in good faith by the Borrower) and that do not affect the
subordination or payment provisions thereof (if any) in a manner adverse to the
Lenders taken as a whole (as determined in good faith by the Borrower) or
(B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness.”

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by Holdings,
the Borrower or such Material Subsidiary pursuant to the Security Documents, in
each case other than those arising under any Loan Document, except, in each
case, restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not materially expand the scope of any such
encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(k) or 6.01(r) or Permitted Refinancing Indebtedness in
respect thereof, in each case, to the extent such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in the Loan
Documents;

(G) customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

 

-128-



--------------------------------------------------------------------------------

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Holdings, the Borrower or any Subsidiary so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of Holdings, the Borrower and its Subsidiaries to
meet their ongoing obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of Holdings that is not a Subsidiary Loan Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) [Reserved];

(R) restrictions contained in any agreements related to a Project Financing;

(S) restrictions in Specified Prepayment Debt so long as such restrictions are
not more onerous, taken as a whole, to Holdings, the Borrower and its
Subsidiaries (as determined in good faith by the Borrower) than the terms of
this Agreement; or

(T) any encumbrances or restrictions of the type referred to in
Sections 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (S) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

Section 6.10. Financial Performance Covenant. With respect to Revolving Facility
Loans only, permit the Senior Secured Leverage Ratio on the last day of any
fiscal quarter (beginning with the first full fiscal quarter ending after the
Closing Date) to exceed 7.00 to 1.00; provided that the provisions of this
Section 6.10 shall not be applicable with respect to any such last day if on
such day the Outstanding Amount of Revolving Facility Loans and Swing Line Loans
and the aggregate Outstanding Amount of the L/C Obligations (excluding such
Outstanding Amount of the L/C Obligations with respect thereto that have been

cash collateralized at 102% of the maximum amount available to be drawn
thereunder) is equal to or less than 35% of the Revolving Facility Commitments
of all Revolving Facility Lenders.

 

-129-



--------------------------------------------------------------------------------

Section 6.11. [Reserved].

Section 6.12. No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in any indenture governing any senior subordinated notes
permitted to be incurred hereunder that constitute Material Indebtedness other
than (a) the Obligations under this Agreement and the other Loan Documents,
(b) any Permitted Refinancing Indebtedness thereof and (c) any series of Other
First Lien Debt.

Section 6.13. Changes in Fiscal Year. Permit the fiscal year of the Borrower to
end on a day other than December 31; provided, however, that the Borrower may,
upon written notice to the Administrative Agent, change its fiscal year to end
on any other day reasonably acceptable to the Administrative Agent, in which
either case, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or any certificate or document delivered pursuant
hereto or thereto shall prove to have been false or misleading in any material
respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Obligation or in the payment of any Fee or
any other amount (other than an amount referred to in (b) above) due under any
Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower of any covenant, condition or agreement contained in 5.01(a), 5.05(a)
or 5.08 or in Article VI; provided, further, that any Event of Default under
Section 6.10 shall not constitute an Event of Default with respect to the Term B
Loans (unless Revolving Facility Loans have been accelerated and the Revolving
Facility Commitments have been terminated);

(e) default shall be made in the due observance or performance by the Borrower
or any other Loan Party of any covenant, condition or agreement contained in any
Loan Document (other than those specified in paragraphs (b), (c) and (d) above)
and such default shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower;

 

-130-



--------------------------------------------------------------------------------

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness or the Revolving Facility becoming due prior to its scheduled
maturity or (B) enables or permits (with all applicable grace periods having
expired) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof prior
to its scheduled maturity; provided that with respect to the Financial Covenant
and any acceleration arising therefrom, such circumstances shall only result in
an Event of Default with respect to the Term Facility upon the Lenders under the
Revolving Facility having accelerated any Revolving Loans, Swingline Loans or
Letters of Credit then outstanding; or (ii) the Borrower or any of the Material
Subsidiaries shall fail to pay the principal of any Material Indebtedness at the
stated final maturity thereof; provided that this clause (f) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness if such Indebtedness is promptly paid or such requirement to pay is
promptly waived;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any Material Subsidiary, or of a
substantial part of the property or assets of Holdings, the Borrower or any
Material Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any Material Subsidiary or for a substantial part of
the property or assets of Holdings, the Borrower or any Material Subsidiary or
(iii) the winding-up or liquidation of Holdings, the Borrower or any Material
Subsidiary (other than as permitted hereunder); and such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) Holdings, the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any Material Subsidiary or for a substantial part of
the property or assets of Holdings, the Borrower or any Material Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable or admit in writing its inability or fail
generally to pay its debts as they become due;

(j) the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $50 million (to the extent not covered
by insurance), which judgments are not discharged or effectively waived or
stayed for a period of 60 consecutive days, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such judgment;

 

-131-



--------------------------------------------------------------------------------

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings, the Borrower, any of its Subsidiaries or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA or (v) Holdings, the Borrower or any of its
Subsidiaries shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan that would
subject Holdings, the Borrower or any of its Subsidiaries to tax; and in each
case in clauses (i) through (v) above, such event or condition, together with
all other such events or conditions, if any, would reasonably be expected to
have a Material Adverse Effect; or

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by Holdings, the Borrower or any Loan Party not to be a
legal, valid and binding obligation of any party thereto, (ii) any security
interest purported to be created by any Security Document and to extend to
assets of Holdings, the Borrower and the other Loan Parties with a fair market
value, individually or in the aggregate, in excess of $50 million shall cease to
be, or shall be asserted in writing by Holdings, the Borrower or any other Loan
Party not to be, a valid and perfected security interest (perfected as or having
the priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Subsidiaries or the application thereof, or except from the failure
of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Agreement
or (iii) any Guarantee Agreement or, if entered into, the First Lien
Intercreditor Agreement shall cease to be in full force and effect (other than
in accordance with the terms thereof), or shall be asserted in writing by any
Loan Party not to be in effect or not to be legal, valid and binding obligations
(other than in accordance with the terms thereof);

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders (or, in the case of an Event of Default under Section 6.10, by
the Majority Covenant Lenders), shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate
forthwith the Commitments, (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding and
(iii) if the Loans have been declared due and payable pursuant to clause
(ii) above, demand cash collateral pursuant to Section 2.05(g); and in any event
with respect to the Borrower described in paragraph (h) or (i) above, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for Cash Collateral to the full
extent permitted under Section 2.05(g), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

-132-



--------------------------------------------------------------------------------

Section 7.02. Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails (or, but for the operation
of this Section 7.02, would fail) to comply with the Financial Performance
Covenant as of the last day of any fiscal quarter, at any time after such last
day until the day that is 20 days after the date the certificate calculating the
Financial Performance Covenant for such fiscal quarter is required to be
delivered pursuant to Section 5.04(c), any Parent Entity and/or Holdings shall
have the right to issue Permitted Cure Securities for cash or otherwise receive
cash contributions to the capital of any Parent Entity and/or Holdings
(collectively, the “Cure Right”), which cash shall be contributed as common
equity to the Borrower (such contributed amount, the “Cure Amount”), such
Financial Performance Covenant shall be recalculated by increasing EBITDA with
respect to such fiscal quarter and any four-quarter period that contains such
fiscal quarter, solely for the purpose of measuring the Financial Performance
Covenant and not for any other purpose under this Agreement (including any
“baskets” or the Pricing Grid), by an amount equal to the Cure Amount; provided,
that, (i) in each four-fiscal-quarter period there shall be at least two fiscal
quarters in which the Cure Right is not exercised, (ii) no more than five Cure
Rights will be exercised in the aggregate during the term of this Agreement,
(iii) for purposes of this Section 7.02, the Cure Amount shall be no greater
than the amount required for purposes of complying with the Financial
Performance Covenant and (iv) for the avoidance of doubt, in recalculating the
Financial Performance Covenant by increasing EBITDA as set forth above, there
shall be no pro forma effect given to any reduction of Indebtedness with the
Cure Amount in such recalculation of the Financial Performance Covenant. If,
after giving effect to the adjustments in this paragraph, the Borrower shall
then be in compliance with the requirements of the Financial Performance
Covenant, the Borrower shall be deemed to have satisfied the requirements of the
Financial Performance Covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Performance Covenant
that had occurred shall be deemed cured for the purposes of this Agreement.

Section 7.03. Treatment of Certain Payments. After the exercise of remedies
provided for in Section 7.01 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 7.01),
any amounts received on account of the Secured Obligations shall be applied by
the Administrative Agent in the following order (to the fullest extent permitted
by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including costs payable under Sections 2.15, 2.16, 2.17, 2.18, 2.20, 2.21 and
9.05) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
costs payable under Sections 2.15, 2.16, 2.17, 2.18, 2.20, 2.21 and 9.05),
ratably among the Secured Parties in proportion to the amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and L/C Borrowings, and any fees,
premiums and scheduled periodic payments due under Swap Agreements or Cash
Management Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and L/C Borrowings (including to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit), and any breakage, termination or other payments
under Swap Agreements or Cash Management Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

 

-133-



--------------------------------------------------------------------------------

Fifth, to the payment of all other Secured Obligations of the Borrower that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Secured Obligations owing to the Administrative Agent and the other Secured
Parties on such date; and

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.05(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above and, if no
Secured Obligations remain outstanding, to the Borrower as applicable.

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a Qualified Eligible Contract Participant Guarantor shall
not be applied to the Secured Obligations that are Excluded Swap Obligations (it
being understood, that in the event that any amount is applied to Secured
Obligations other than Excluded Swap Obligations as a result of this this clause
(a), the Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause Third and Fourth above from amounts received
from Qualified Eligible Contract Participant Guarantors to ensure, as nearly as
possible, that the proportional aggregate recoveries with respect to Secured
Obligations described in clause Third and Fourth above by the holders of any
Excluded Swap Obligations are the same as the proportional aggregate recoveries
with respect to other Secured Obligations pursuant to clause Third and Fourth
above) and (b) Secured Obligations arising under Cash Management Agreements and
Swap Agreements shall be excluded from the application described above if the
Agent has not received written notice thereof, together with such supporting
documentation as the Agent may request, from the secured counterparty under the
Cash Management Agreement or Swap Agreement. Each such secured counterparty not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Agent pursuant to the terms of Article VIII of
this Agreement for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE VIII

THE AGENTS

Section 8.01. Appointment.

(a) Each Lender (on behalf of itself and its Affiliates as potential secured
counterparties to Cash Management Agreements and Swap Agreements), the Swingline
Lender and each L/C Issuer (on behalf of itself and its Affiliates as potential
secured counterparties to Cash Management Agreements and Swap Agreements) hereby
irrevocably designates and appoints the Administrative Agent as the agent of
such Lender under this Agreement and the other Loan Documents and irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than the United States, each of the Lenders, the Swingline Lender and the L/C
Issuers hereby grants to the Collateral Agent any powers of attorney required to
execute any Security Document governed by the laws of such jurisdiction on such
Lender’s, the Swingline Lender’s or such L/C Issuer’s behalf. Notwithstanding
any provision to the contrary elsewhere in this Agreement, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.

 

-134-



--------------------------------------------------------------------------------

(b) The Administrative Agent, each Lender (on behalf of itself and its
Affiliates as potential secured counterparties to Cash Management Agreements and
Swap Agreements), the Swingline Lender and each L/C Issuer (on behalf of itself
and its Affiliates as potential secured counterparties to Cash Management
Agreements and Swap Agreements) hereby irrevocably designate and appoint the
Collateral Agent as the agent with respect to the Collateral, and each of the
Administrative Agent, each Lender (on behalf of itself and its Affiliates as
potential secured counterparties to Cash Management Agreements and Swap
Agreements), the Swingline Lender and each L/C Issuer (on behalf of itself and
its Affiliates as potential secured counterparties to Cash Management Agreements
and Swap Agreements) irrevocably authorizes the Collateral Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Collateral Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any of the Administrative Agent, the Lenders, the Swingline
Lender or any L/C Issuers, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Collateral
Agent.

Section 8.02. Delegation of Duties. Each Agent may each execute any of its
duties under this Agreement and the other Loan Documents by or through agents,
sub-agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care. The exculpatory provisions of this Article shall apply
to any such sub-agent and to the Related Parties of each Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

Section 8.03. Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
of percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents, or as such Agent shall believe in good faith shall be
necessary under the circumstances as provided in Sections 7.01 and 9.08),
provided that such Agent shall not be required to take any action that, in its
judgment or the judgment of its counsel, may expose such Agent to liability or
that is contrary to any Loan Document or applicable Law; and

 

-135-



--------------------------------------------------------------------------------

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 7.01 and 9.08) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment. No Agent shall be deemed to have knowledge of any
Default unless and until written notice describing such Default is given to such
Agent by the Borrower, a Lender or an L/C Issuer.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent. Without limiting the generality of the foregoing, the use of the term
“agent” in this Agreement with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Section 8.04. Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in, and shall not incur any liability for, relying
upon, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, facsimile or electronic message, statement, order or other
document or instruction believed by it to be genuine and correct and to have
been signed, sent or made by the proper person or persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by such Agent. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper person or persons, and shall not incur any liability for
relying thereon. Each Agent may deem and treat the Lender specified in the
Register with respect to any amount owing hereunder as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all or other
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all or other Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans. In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit.

 

-136-



--------------------------------------------------------------------------------

Section 8.05. Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that an Agent receives such a
notice, the Agent shall give notice thereof to the Lenders and the Collateral
Agent. An Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders (or, if so
specified by this Agreement, all or other Lenders), provided that unless and
until the Agent shall have received such directions, such Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders except to the extent that this Agreement requires
that such action be taken only with the approval of the Required Lenders or each
of the Lenders, as applicable.

Section 8.06. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that no Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the any Agent
hereinafter taken, including any review of the affairs of the Borrower or any
other Loan Party, shall be deemed to constitute any representation or warranty
by such Agent to any Lender, the Swingline Lender or any L/C Issuer. Each
Lender, the Swingline Lender and each L/C Issuer represents to such Agent that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of an investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and other
Loan Parties and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and the other Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, assets, operations, properties, financial condition, prospects or
creditworthiness of the Borrower or any other Loan Party that may come into the
possession of any Agent any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

Section 8.07. Indemnification. The Lenders agree to indemnify each Agent, each
in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective portions of the total Term Loans and Revolving Facility
Commitments (or, if the Revolving Facility Commitments shall have terminated, in
accordance the Revolving Facility Commitments in effect immediately prior to
such termination; provided that the aggregate principal amount of L/C
Disbursements owing to any Issuing Bank shall be considered owed only by the
Revolving Facility Lenders (and not the Term Lenders) ratably) held on the date
on which indemnification is sought, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents, or any documents
(including any intercreditor agreement) contemplated by or referred to herein or
therein, the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction. The failure of any Lender to reimburse any Agent or
any L/C Issuer, as the case may be, promptly upon demand for its ratable share
of any amount required to be paid by the Lenders to such Agent or such L/C
Issuer, as the case may be, as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse such Agent or such L/C Issuer,
as the case may be, for its ratable share of such amount, but no Lender shall be
responsible for the failure of any other Lender to reimburse such Agent or such
L/C Issuer, as the case may be, for such other Lender’s ratable share of such
amount. The agreements in this Section 8.07 shall survive the payment of the
Loans and all other amounts payable hereunder.

 

-137-



--------------------------------------------------------------------------------

Section 8.08. Agents in their Individual Capacity. Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Borrower and any other Loan Party as though such persons were
not an Agent hereunder and under the other Loan Documents. With respect to the
Loans made by it, each Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent and the Collateral Agent in their individual
capacities.

Section 8.09. Successor Agents. Each Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, subject
to the reasonable consent of the Borrower so long as no Event of Default under
Section 7.01(h) or (i) is continuing, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
retiring Agent shall notify the Borrower and the Lenders that no qualifying
person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except in the case of the Collateral Agent holding collateral
security on behalf of any Secured Parties, the retiring Collateral Agent shall
continue to hold such collateral security as nominee until such time as a
successor Collateral Agent is appointed) and (2) all payments, communications
and determinations provided to be made by, to or through such Agent shall
instead be made by or to each Lender and the L/C Issuer directly, until such
time as the Required Lenders appoint a successor Agent as provided for above in
this Section. Upon the acceptance of a successor’s appointment as an Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower (following
the effectiveness of such appointment) to such Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article VIII and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as an Agent.

 

-138-



--------------------------------------------------------------------------------

Any resignation by Deutsche Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swingline
Lender. The retiring L/C Issuer and Swingline Lender shall be discharged from
all of their respective duties and obligations under the Loan Documents. Upon
such resignation, Deutsche Bank shall retain all the rights, powers, privileges
and duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.05(c)).Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swingline Lender and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

Section 8.10. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

Section 8.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Article II or Section 9.05) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Article II and Section 9.05.

 

-139-



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

Section 8.12. Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Collateral Agent, at its option and in its discretion,
(a) to release (i) any Guarantor from its obligations under the Guarantee
Agreement and (ii) any Lien on any property granted to or held by the Collateral
Agent under any Loan Document if approved, authorized or ratified in writing in
accordance with Section 9.08, or pursuant to Section 9.18, and (b) to
subordinate any Lien on any property granted to or held by the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(i) or (j). Upon request by the Collateral Agent at any
time, the Required Lenders will confirm in writing the Collateral Agent’s
authority to release a Guarantor from the Guarantee Agreement or its interest in
particular types or items of property in accordance with this Section. The
Lenders and the L/C Issuer irrevocably agree that (x) the Collateral Agent may,
without any further consent of any Lender, enter into or amend (i) the First
Lien Intercreditor Agreement and/or (ii) any intercreditor agreement with the
collateral agent or other representatives of the holders of Indebtedness that is
permitted to be secured by a Junior Lien on the Collateral that is permitted
under this Agreement, (y) the Collateral Agent may rely exclusively on a
certificate of a Responsible Officer of the Borrower as to whether any such
other Liens are permitted and (z) any such intercreditor agreement referred to
in clause (x) above, entered into by the Collateral Agent, shall be binding on
the Secured Parties.

Section 8.13. Additional Agents. None of the Additional Agents shall have any
duties or responsibilities hereunder in its capacity as such, but shall be
entitled to the indemnities and exculpatory provisions of the Administrative
Agent set forth in Section 8.03, 8.06, 8.07 and 8.08 as if such provisions
referred to the Additional Agents mutatis mutandis. The Additional Agents are
express third party beneficiaries of the Loan Documents to the extent
applicable.

Section 8.14. Intercreditor Agreements and Collateral Matters. The Lenders
hereby agree that Deutsche Bank (and any successor Collateral Agent under the
Security Documents) shall be permitted to serve as Collateral Agent for both the
Secured Parties and the Other First Lien Secured Parties under the Security
Documents and the First Lien Intercreditor Agreement. Each Lender hereby
consents to Deutsche Bank and any successor serving in such capacity and agrees
not to assert any claim (including as a result of any conflict of interest)
against Deutsche Bank, or any such successor, arising from the role of the
Collateral Agent under the Security Documents or the First Lien Intercreditor
Agreement so long as the Collateral Agent is either acting in accordance with
the express terms of such documents or otherwise has not engaged in gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment.

Section 8.15. Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender, Swingline
Lender or L/C Issuer an amount equivalent to any applicable withholding Tax.
Without limiting or expanding the provisions of Section 2.18(a) or (c), each
Lender, Swingline Lender and L/C Issuer shall indemnify the Administrative Agent
against, and shall make payable in respect thereof within 15 days after demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of any Lender, Swingline Lender or L/C Issuer for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender, Swingline Lender or
L/C Issuer failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender, Swingline Lender or L/C Issuer by the Administrative Agent shall be
conclusive absent manifest error. Each Lender, Swingline Lender and L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, Swingline Lender or L/C Issuer under
this Agreement or any other Loan Document against any amount due the
Administrative Agent under this Section 8.15. The agreements in this
Section 8.15 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, Swingline Lender or L/C Issuer, the termination of the Commitments and
the repayment, satisfaction or discharge of all other Secured Obligations.

 

-140-



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.01. Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or other electronic means as follows, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such person on Schedule 9.01; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices or communications (i) sent to an e-mail address shall be
deemed received when delivered and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefore.

 

-141-



--------------------------------------------------------------------------------

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Documents required to be delivered pursuant to Section 5.04 may be delivered
electronically (including as set forth in Section 9.17) and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 9.01, or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (A) the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it and maintaining its copies of such documents.

Section 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Administrative Agent, the Lenders and
each L/C Issuer and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and notwithstanding that the Administrative Agent, the L/C Issuer or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or L/C Obligation or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.16, 2.18, 8.07 and 9.05) shall survive the payment in
full of the principal and interest hereunder, any assignment of rights by, or
the replacement of, a Lender, or the resignation or replacement of any Agent,
the expiration of the Letters of Credit and the termination of the Commitments
or this Agreement.

Section 9.03. Effectiveness. This Agreement shall become effective when it shall
have been executed by the parties hereto and when the Administrative Agent shall
have received copies hereof which, when taken together, bear the signatures of
each of the other parties hereto.

 

-142-



--------------------------------------------------------------------------------

Section 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto, the Indemnitees and their respective successors
and assigns permitted hereby (including any Affiliate of the L/C Issuer that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, each L/C Issuer and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 9.04.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the L/C Issuer that issues
any Letter of Credit), Participants (to the extent provided in clause (c) of
this Section 9.04), and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents, the L/C Issuer and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Section 7.01(b), (c), (h) or
(i) has occurred and is continuing, any other person; provided, further that
notwithstanding anything in this Section 9.04 to the contrary, if the Borrower
has not given the Administrative Agent written notice of its objection to such
assignment within ten (10) Business Days after written notice to the Borrower,
the Borrower shall be deemed to have consented to such assignment;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Revolving
Facility Commitment to a Revolving Facility Lender, an Affiliate of a Revolving
Facility Lender or an Approved Fund or a Term Loan to a Lender, an Affiliate of
a Lender or an Approved Fund; and

(C) the L/C Issuer and the Swingline Lender; provided, that no consent of the
L/C Issuer and the Swingline Lender shall be required for an assignment of all
or any portion of a Revolving Facility Commitment to a Revolving Facility
Lender, an Affiliate of a Revolving Facility Lender or an Approved Fund or a
Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1.0 million in the case of Term Loans (and shall be in an amount of an
integral multiple thereof) and (y) $5.0 million in the case of Revolving
Facility Loans or Revolving Facility Commitments, unless each of the Borrower
and the Administrative Agent otherwise consent; provided, that (1) no such
consent of the Borrower shall be required if an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Related Funds
shall be treated as one assignment), if any;

 

-143-



--------------------------------------------------------------------------------

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if required by the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.18;

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to the Swingline Lender’s rights and obligations in respect
of Swingline Loans;

(E) no assignment to Holdings or any of its subsidiaries or to a natural person
shall be permitted; and

(F) if the assignment is to any Affiliated Lender or a person that upon
effectiveness of such assignment would be an Affiliated Lender, such Affiliated
Lender shall, as a condition to such assignment, give notice to the
Administrative Agent in the form of Exhibit F-2 pursuant to which such
Affiliated Lender shall waive any right to bring any action (in its capacity as
a Lender) in connection with such Term Loans against any Agent, in its capacity
as such.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 9.05 (subject to the limitations and requirements of those
Sections). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (c) of this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the L/C Issuer and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by any Lender (with respect to such
Lender’s own interests only), the Borrower and the L/C Issuer at any reasonable
time and from time to time upon reasonable prior notice.

 

-144-



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in clause
(b)(ii)(B) of this Section and any written consent to such assignment required
by clause (b)(i) of this Section, the Administrative Agent promptly shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (b)(v).

(c) (i) Any Lender, the L/C Issuer or the Swingline Lender may, without the
consent of the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities other than Holdings or any of its subsidiaries
or any natural person (a “Participant”) in all or a portion of such Lender’s,
L/C Issuer’s or Swingline Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the L/C Issuer and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided, that (x) such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to clause (i), (ii) or (iii) of the first
proviso to Section 9.08(b) and (2) directly affects such Participant (but, for
the avoidance of doubt, not any waiver of any Default or Event of Default other
than any payment Default or Event of Default) and (y) no other agreement with
respect to amendment, modification or waiver may exist between such Lender and
such Participant. Subject to paragraph (c)(ii) of this Section 9.04, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17 and 2.18 (subject to the limitations and requirements of
those Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.04. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender; provided such Participant shall be
subject to Section 2.19(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16, 2.17 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed). Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal and interest amounts of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of a Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, Loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary in connection with a Tax audit or other Tax proceeding
to establish that such commitment, Loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in a Participant Register shall be conclusive absent
manifest error, and each party hereto shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary

 

-145-



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(e) The Borrower, at its expense and upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(g) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(a). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit B, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(h) Notwithstanding anything to the contrary herein, no assignment may be made
or, to the extent a list of Ineligible Institutions has been made available to
all Lenders, participation sold to an Ineligible Institution. Notwithstanding
anything to the contrary contained herein, neither the Administrative Agent nor
any Additional Agent shall have any responsibility or liability for monitoring
the list of or processing assignments to Ineligible Institutions or compliance
with the terms of any of the provisions set forth herein with respect to
Ineligible Institutions.

 

-146-



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans hereunder to any Non-Debt Fund
Affiliate; provided that:

(A) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(B) the assigning Lender and Non-Debt Fund Affiliate purchasing such Lender’s
Term Loans, as applicable, shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit F-1 hereto (a
“Non-Debt Fund Affiliate Assignment and Acceptance”) in lieu of an Assignment
and Acceptance;

(C) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Facility Commitments or Revolving Facility Loans to any Non-Debt Fund
Affiliate;

(D) no Term Loan may be assigned to a Non-Debt Fund Affiliate pursuant to this
Section 9.04(i) if, after giving effect to such assignment, Non-Debt Fund
Affiliates in the aggregate would own Term Loans with a principal amount in
excess of 30% of the principal amount of all Term Loans then outstanding; and

(E) the Non-Debt Fund Affiliate purchasing such Term Loans represents and
covenants as of the date of any assignment to such Non-Debt Fund Affiliate that
it does not have any material non-public information with respect to the
Borrower that (a) has not been disclosed to the Lenders (other than Lenders that
do not wish to receive material non-public information with respect to Holdings,
the Borrower, any of its Subsidiaries or Affiliates) prior to such time and
(b) could reasonably be expected to have a material effect upon, or otherwise be
material, (i) to a Lender’s decision to participate in any assignment pursuant
to this Section 9.04(i) or (ii) to the market price of the Term Loans.

Non-Debt Fund Affiliates will be subject to the restrictions specified in
Section 9.22.

Section 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable documented out-of-pocket
expenses (including Other Taxes) incurred by the Administrative Agent, the
Collateral Agent and the Joint Lead Arrangers in connection with the preparation
of this Agreement and the other Loan Documents, or, with respect to the
Administrative Agent and the Collateral Agent, in connection with the
syndication of commitments or administration of this Agreement and any
amendments, modifications or waivers of the provisions hereof or thereof,
including expenses incurred in connection with due diligence, the reasonable
fees, charges and disbursements of Cahill Gordon & Reindel llp, counsel for the
Administrative Agent, the Collateral Agent and the Joint Lead Arrangers, and the
reasonable fees, charges and disbursements of one local counsel per
jurisdiction, (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses (including Other Taxes) incurred by the Agents or any
Lender in connection with the enforcement of this Agreement and the other Loan
Documents in connection with the Loans made or Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of counsel
for the Agents and the Lenders (including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel llp, counsel for the Agents and the
Joint Lead Arrangers, and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction and one additional counsel
of each type for the affected persons, taken as a whole, to the extent of any
actual or perceived conflict of interest).

 

-147-



--------------------------------------------------------------------------------

The Borrower agrees to indemnify the Agents, the Additional Agents, each L/C
Issuer, each Lender, each of their respective Affiliates and each of their
respective directors, partners, officers, employees, agents, trustees,
controlling persons, member and advisors (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (limited to one counsel to the Agents
and their Related Parties and one local counsel to the Agents and their Related
Parties in each applicable jurisdiction and, solely in the event of an actual or
perceived conflict of interest, one additional counsel in each applicable
material jurisdiction to the other Indemnitees) (except the allocated costs of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (i) the execution or delivery
of this Agreement or any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of or
otherwise relating to the Transactions and the other transactions contemplated
hereby and the administration of the Loan Documents, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party or by Holdings, the Borrower or any of their subsidiaries or Affiliates;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from (1) the gross negligence or willful
misconduct of such Indemnitee (for purposes this proviso only, each Agent, each
Additional Agent, any L/C Issuer or any Lender shall be treated as several and
separate Indemnitees, but each of them together with its respective Related
Parties (other than advisors), shall be treated as a single Indemnitee) or
(2) any material breach of any Loan Document by such Indemnitee. Subject to and
without limiting the generality of the foregoing sentence, the Borrower agrees
to indemnify each Indemnitee against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel or consultant fees, charges and disbursements (limited to one
counsel to the Agents and their Related Parties and one local counsel to the
Agents and their Related Parties in each applicable jurisdiction and, solely in
the event of an actual or perceived conflict of interest, one additional counsel
in each applicable material jurisdiction to the other Indemnitees) (except the
allocated costs of in-house counsel), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (A) any
claim, cost or liability related in any way to Environmental Laws and Holdings
or any of its subsidiaries, or (B) any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on, from or to any property
currently or formerly owned, operated or leased by any of them; provided, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from (1) the gross negligence or willful misconduct of such Indemnitee
or any of its Related Parties (for purposes this proviso only, each Agent, each
Additional Agent, any L/C Issuer or any Lender shall be treated as several and
separate Indemnitees, but each of them together with its respective Related
Parties (other than advisors), shall be treated as a single Indemnitee) or
(2) any material breach of any Loan Document by such Indemnitee. None of the
Indemnitees (or any of their respective affiliates) shall be responsible or
liable to the Sponsor, Holdings, the Borrower or any of their respective
subsidiaries, Affiliates or stockholders or any other person or entity for any
special, indirect, consequential or punitive damages, which may be alleged as a
result of the Facilities or the Transactions. The provisions of this
Section 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Secured
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of any Agent, any Additional Agent, any L/C Issuer or any Lender. All amounts
due under this Section 9.05 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested. Indemnitees are express third party
beneficiaries of this Section 9.05.

 

-148-



--------------------------------------------------------------------------------

(b) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative of any amounts paid pursuant to Section 2.18,
this Section 9.05 shall not apply to Taxes, except Taxes that represent damages
or losses resulting from a non-Tax claim.

(c) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(d) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the Collateral Agent, any L/C Issuer, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Secured Obligations and the termination of this
Agreement.

(e) All amounts due under this Section shall be payable as promptly as
practicable.

Section 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each L/C Issuer is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such L/C Issuer to or for the credit or the account of Holdings, the Borrower
or any Subsidiary against any of and all the obligations of Holdings or the
Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such L/C Issuer, irrespective of whether or not
such Lender or such L/C Issuer shall have made any demand under this Agreement
or such other Loan Document and although the obligations may be unmatured;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with this
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Secured Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender and each L/C Issuer under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such L/C Issuer may have.

Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (OTHER THAN LETTERS OF CREDIT AND OTHER THAN AS
EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

-149-



--------------------------------------------------------------------------------

Section 9.08. Waivers; Amendment.

(a) No failure or delay of any Agent, any L/C Issuer or any Lender in exercising
any right or power hereunder or under any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of each Agent, each L/C Issuer and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by Holdings, the Borrower or any other Loan Party therefrom
shall in any event be effective unless the same shall be permitted by clause
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
Holdings, the Borrower or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the L/C
Issuer may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in Sections
2.22, 2.23, 2.25 and 6.13, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Holdings, the Borrower and
the Administrative Agent (and consented to by the Required Lenders or, in the
case of a waiver of the Financial Covenant, the Majority Covenant Lenders or, in
the case of an amendment or modification of the Financial Covenant as it applies
to any Facility, the Majority Lenders of such Facility) and (z) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by each Loan Party party thereto and the Administrative Agent and
consented to by the Required Lenders; provided, however, that no such agreement
shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Obligation, extend
the stated expiration of any Letter of Credit beyond the Revolving Facility
Maturity Date or reduce the premium payable in the event of a Repricing
Transaction, without the prior written consent of each Lender directly adversely
affected thereby (which, notwithstanding the foregoing, such consent of such
Lender directly adversely affected thereby shall be the only consent required
hereunder to make such modification); provided, that any amendment to the
financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i),

(ii) (x) increase or extend the Commitment of any Lender or (y) decrease the
Commitment Fees or L/C Participation Fees or other fees of any Lender without
the prior written consent of such Lender (which, notwithstanding the foregoing,
in the case of clause (y), such consent of such Lender shall be the only consent
required hereunder to make such modification) (it being understood that waivers
or modifications of conditions precedent, covenants, Defaults or Events of
Default shall not constitute an increase of the Commitments of any Lender),

(iii) extend or waive any Term Loan Installment Date, reduce the amount due on
any Term Loan Installment Date, or extend any date on which payment of interest
on any Loan or any L/C Obligation or any Fees is due, without the prior written
consent of each Lender adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification),

 

-150-



--------------------------------------------------------------------------------

(iv) amend the provisions of Section 7.03 of this Agreement, or any analogous
provision of any other Security Document, in a manner that would by its terms
alter the pro rata sharing of payments required thereby, without the prior
written consent of each Lender adversely affected thereby,

(v) reduce the voting rights of any Lender under this Section 9.08 or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of such Lender (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

(vi) release all or substantially all the Collateral or release all or
substantially all of the value of the guarantees by the Subsidiary Loan Parties
under the Guarantee Agreements, unless, in each case, to the extent sold or
otherwise disposed of in a transaction permitted by this Agreement or the other
Loan Documents, without the prior written consent of each Lender, or

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or commitment reduction required by
Section 2.12 so long as the application of any prepayment or commitment
reduction still required to be made is not changed);

provided, further, that (A) no such amendment shall amend, modify or otherwise
affect the rights or duties of any Agent, Swingline Lender or an L/C Issuer
hereunder without the prior written consent of such Agent, Swingline Lender or
such L/C Issuer acting as such at the effective date of such amendment, as
applicable and (B) no amendment, waiver or consent shall amend, modify or waive
any condition precedent to any extension of credit under the Revolving Facility
set forth in Section 4.01 without the written consent of the Majority Lenders
under such Revolving Facility (it being understood that (i) amendments,
modifications or waivers of any other provision of any Loan Document, including
any representation or warranty, any covenant or any Default or Event of Default,
shall be deemed to be effective for purposes of determining whether the
conditions precedent set forth in Section 4.01 have been satisfied regardless of
whether the Majority Lenders under the Revolving Facility shall have consented
to such amendment, modification or waiver and (ii) such consent of the Majority
Lenders under the applicable Revolving Facility shall be the only consent
required hereunder to make such modifications to the conditions precedent set
forth in Section 4.01 for extensions of credit under the Revolving Facility).
Notwithstanding the foregoing, no consent of any Defaulting Lender shall be
required for any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender unless such waiver, amendment or modification by
its terms would affect such Defaulting Lender differently than other affected
Lenders. The Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender, and no principal or interest owing
to any Defaulting Lender may be reduced, or the date on which payment of such
principal or interest is due extended, without the consent of such Lender. Each
Lender shall be bound by any waiver, amendment or modification authorized by
this Section 9.08 and any consent by any Lender pursuant to this Section 9.08
shall bind any successor or assignee of such Lender.

 

-151-



--------------------------------------------------------------------------------

(c) Without the consent of any Lender or L/C Issuer, the applicable Loan Parties
and the Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
to include the Other First Lien Secured Parties in the benefit of the Security
Documents in connection with the incurrence of any Other First Lien Debt, or as
required by local law to give effect to, or protect any security interest for
the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or to otherwise
enhance the rights or benefits of any Lender under any Loan Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Collateral Agent (if applicable), Holdings and the Borrower (but
without the consent of any other party) (i) to add one or more additional credit
or debt facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and the Revolving Facility Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit or debt facilities in any determination of the
Required Lenders or Majority Lenders.

(e) [Reserved].

(f) Notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Borrower, the Administrative Agent and the Lenders
providing the relevant Replacement Term B Loans (as defined below, but without
the consent of any other party) to permit or the refinancing of all outstanding
Term B Loans (“Replaced Term B Loans”) with one or more replacement “B” term
loan tranche(s) hereunder (“Replacement Term B Loans”), provided that (a) the
aggregate principal amount of such Replacement Term B Loans shall not exceed the
aggregate principal amount of such Replaced Term Loans, (b) the Applicable
Margin for such Replacement Term B Loans shall not be higher than the Applicable
Margin for such Replaced Term B Loans, (c) the weighted average life to maturity
of such Replacement Term B Loans shall not be shorter than the weighted average
life to maturity of such Replaced Term B Loans at the time of such refinancing
and (d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term B Loans than, those applicable to such Replaced Term B Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.

(g) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of Holdings, the Borrower and the
Administrative Agent (but without the consent of any other party) to the extent
necessary (A) to integrate any Incremental Term Loans, any Incremental Revolving
Loans, any Refinancing Term Loans or any Replacement Revolving Loans on
substantially the same basis as the Term Loans or Revolving Facility Loans, as
applicable, (B) to integrate any Other First Lien Debt or (C) to cure any
ambiguity, omission, defect or inconsistency.

(h) Notwithstanding the foregoing, this Agreement may be amended, with the
written consent of only each Revolving Facility Lender, the Administrative
Agent, Holdings and the Borrower to the extent necessary to integrate any
Alternative Currency.

 

-152-



--------------------------------------------------------------------------------

Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any L/C Issuer, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender or such L/C Issuer in accordance with applicable law,
the rate of interest payable hereunder, together with all Charges payable to
such Lender or such L/C Issuer, shall be limited to the Maximum Rate; provided,
that such excess amount shall be paid to such Lender or such L/C Issuer on
subsequent payment dates to the extent not exceeding the legal limitation.

Section 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto and the Indemnitees any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY
OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.

Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

Section 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15. Jurisdiction; Consent to Service of Process.

 

-153-



--------------------------------------------------------------------------------

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of any New York State court or
federal court of the United States of America sitting, in each case state or
federal, in New York City in the borough of Manhattan, and any appellate court
from any thereof (collectively, “New York Courts”), in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents (other
than as expressly set forth in other Loan Documents), or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction, except
that each of the Loan Parties agrees that (a) it will not bring any such action
or proceeding in any court other than New York Courts (it being acknowledged and
agreed by the Loan Parties that any other forum would be inconvenient and
inappropriate in view of the fact that more of the Lenders who would be affected
by any such action or proceeding have contacts with the State of New York than
any other jurisdiction), and (b) in any such action or proceeding brought
against any Loan Party in any other court, it will not assert any cross-claim,
counterclaim or set-off, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Loan Party from
asserting or seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York Court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) By the execution and delivery of this Agreement, each Loan Party (i) submits
to the jurisdiction of New York Courts in connection with any suit or proceeding
arising out of or relating to this Agreement and (ii) agrees that service of
process upon such Loan Party and written notice of said service to any Loan
Party in accordance with the manner provided for notices in Section 9.01 shall
be deemed in every respect effective service of process upon such Loan Party, in
any such suit or proceeding. To the extent that any Loan Party has or hereafter
may acquire any immunity from jurisdiction of any court of (i) any jurisdiction
in which it owns or leases property or assets, or (ii) the United States or the
State of New York or any political subdivision thereof or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its property
and assets or this Agreement or any of the other Loan Documents or actions to
enforce judgments in respect of any thereof, such Loan Party hereby irrevocably
waives such immunity in respect of its obligations under the above-referenced
documents, to the extent permitted by law. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

-154-



--------------------------------------------------------------------------------

Section 9.16. Confidentiality. Each of the Lenders, each L/C Issuer and each of
the Agents agrees that it shall maintain in confidence any information relating
to any Parent, Holdings, the Borrower and any Subsidiary furnished to it by or
on behalf of any Parent, Holdings, the Borrower or any Subsidiary (other than
information that (a) has become available to the public other than as a result
of a disclosure by such party in breach of this Section 9.16, (b) has been
independently developed by such Lender, such L/C Issuer or such Agent without
violating this Section 9.16 or (c) was or becomes available to such Lender, such
L/C Issuer or such Agent from a third party which, to such person’s knowledge,
had not breached an obligation of confidentiality to any Parent, Holdings, the
Borrower or any other Loan Party) and shall not reveal the same other than to
its affiliates, directors, trustees, officers, employees and advisors with a
need to know or to any person that approves or administers the Loans on behalf
of such Lender (so long as each such person shall have been instructed to keep
the same confidential), except: (A) to the extent necessary to comply with law
or any legal process or the requirements of any Governmental Authority, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (B) as part of normal reporting or review procedures
to, or examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the Financial
Industry Regulatory Authority, (C) in order to enforce its rights under any Loan
Document in a legal proceeding, (D) to any pledgee under Section 9.04(d) or any
other prospective assignee of, or prospective Participant in, any of its rights
under this Agreement (so long as such person shall have been instructed to keep
the same confidential in accordance with this Section 9.16 or terms
substantially similar to this Section), (E) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (F) to any direct or indirect
contractual counterparty in Swap Agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.16 or terms substantially similar to this Section), (G) if
required by any rating agency; provided that prior to any such disclosure, such
rating agency shall have agreed to maintain the confidentiality of such
Information, (H) to the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Loans on a
confidential basis, (I) to any other party hereto and (J) with the consent of
Borrower. In addition, each Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents.

Section 9.17. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Joint Lead Arrangers will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks®, SyndTrak® or
another similar electronic system (the “Platform”), and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to Holdings any of its subsidiaries
or any of their respective securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the L/C Issuer and the Lenders to treat such
Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to
Holdings, any of its subsidiaries or any of their respective securities for
purposes of United States Federal and state securities laws, (iii) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor” and (iv) the Administrative Agent
and the Joint Lead Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”

 

-155-



--------------------------------------------------------------------------------

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

Section 9.18. Release of Liens, Guarantees and Pledges. In the event that any
Loan Party conveys, sells, leases, assigns, transfers or otherwise disposes of
all or any portion of any Equity Interests or assets to a person that is not
(and is not required to become) a Loan Party in a transaction not prohibited by
Section 6.05, any Liens created by any Loan Document in respect of such Equity
Interests or assets shall be automatically released (provided that, for the
avoidance of doubt, with respect to any disposal consisting of an operating
lease or license, the underlying property retained by such Loan Party will not
be so released) and each Agent shall promptly (and the Lenders hereby authorize
each Agent to) take such action and execute any such documents as may be
reasonably requested by Holdings or the Borrower and at the Borrower’s expense
in connection with the release of any Liens created by any Loan Document in
respect of such Equity Interests or assets, and, in the case of a disposition of
the Equity Interests of any Subsidiary Loan Party in a transaction not
prohibited by Section 6.05 and as a result of which such Subsidiary Loan Party
would cease to be a Subsidiary, such Subsidiary Loan Party’s obligations under
the Loan Documents shall be automatically terminated and each Agent shall
promptly (and the Lenders hereby authorize each Agent to) take such action and
execute any such documents as may be reasonably requested by Holdings or the
Borrower to terminate such Subsidiary Loan Party’s obligations under the Loan
Documents. In addition, the Administrative Agent agrees to take such actions as
are reasonably requested by Holdings or the Borrower and at the Borrower’s
expense to terminate the Liens and security interests created by the Loan
Documents when all the Obligations (other than contingent indemnification
Obligations and expense reimbursement claims to the extent no claim therefor has
been made) are paid in full, all Commitments have been terminated and all
Letters of Credit have been terminated or expired (excluding such Letters of
Credit that have been cash collateralized or backstopped pursuant to
Section 2.05(a)(ii)(B)).

Section 9.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

 

-156-



--------------------------------------------------------------------------------

Section 9.20. USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

Section 9.21. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, Holdings and the Borrower
acknowledge and agree that: (i) the credit facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, the other Loan Parties and their respective Affiliates, on the one
hand, and the Agents, the Additional Agents and the Lenders, on the other hand,
and the Borrower and the other Loan Parties are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, each Agent, each Additional Agent
and each Lender is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower, any Loan Party or any
of their respective Affiliates, stockholders, creditors or employees or any
other person; (iii) none of the Agents, any Additional Agent or any Lender has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Agent, any Additional Agent or any Lender has
advised or is currently advising the Borrower or any other Loan Party or their
respective Affiliates on other matters) and none of the Agents, any Additional
Agent or any Lender has any obligation to the Borrower, the other Loan Parties
or their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Agents, the Additional Agents, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and the other Loan
Parties and their respective Affiliates, and none of the Agents, any Additional
Agent or any Lender has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the Agents,
the Additional Agents and the Lenders have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower and the
other Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they deemed appropriate. Holdings and the Borrower
each hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Agents, the Additional Agents and the
Lenders with respect to any breach or alleged breach of agency or fiduciary
duty.

Secured Obligations of any Loan Party or any of their respective Subsidiaries
under Cash Management Agreements and Swap Agreements (after giving effect to all
netting arrangements) shall be secured and guaranteed pursuant to the Security
Documents only to the extent that, and for so long as, the Loans are so secured
and guaranteed. No person shall have any voting rights under any Loan Document
solely as a result of the existence of Secured Obligations owed to it under any
such Cash Management Agreement or Swap Agreement. For the avoidance of doubt, no
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall require the consent of any holder of Secured Obligations under
Cash Management Agreements and Swap Agreements.

 

-157-



--------------------------------------------------------------------------------

Section 9.22. Affiliated Lenders.

(a) Subject to clause (b) below, each Non-Debt Fund Affiliate, in connection
with any (i) consent (or decision not to consent) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by an Loan Party therefrom, (ii) other
action on any matter related to any Loan Document or (iii) direction to any
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, agrees that, except with respect to
any amendment, modification, waiver, consent or other action described in clause
(i), (ii) or (iii) of the first proviso of Section 9.08(b) or that adversely
affects such Non-Debt Fund Affiliate in any material respect as compared to
other Lenders, shall be deemed to have voted its interest as a Lender without
discretion in such proportion as the allocation of voting with respect to such
matter by Lenders who are not Non-Debt Fund Affiliates. Subject to clause
(b) below, the Borrower and each Non-Debt Fund Affiliate hereby agrees that if a
case under Title 11 of the United States Code is commenced against the Borrower,
the Borrower, with respect to any plan of reorganization that does not adversely
affect any Non-Debt Fund Affiliate in any material respect as compared to other
Lenders, shall seek (and each Non-Debt Fund Affiliate shall consent) to
designate the vote of any Non-Debt Fund Affiliate and the vote of any Non-Debt
Fund Affiliate with respect to any such plan of reorganization of the Borrower
or any Affiliate of the Borrower shall not be counted. Subject to clause
(b) below, each Non-Debt Fund Affiliate hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Non-Debt Fund Affiliate’s attorney-in-fact, with full authority in the place and
stead of such Non-Debt Fund Affiliate and in the name of such Non-Debt Fund
Affiliate, from time to time in the Administrative Agent’s discretion to take
any action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Non-Debt Fund
Affiliate shall have any right to (i) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrower are not then present,
(ii) receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives, or (iii) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against any Agent, any
L/C Issuer or any other Lender with respect to any duties or obligations or
alleged duties or obligations of such Agent, such L/C Issuer or any other such
Lender under the Loan Documents.

 

-158-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

GREAT WOLF RESORTS, INC. By:   /s/ William Robinson Name:   William Robinson
Title:   Secretary GREAT WOLF RESORTS INTERMEDIATE HOLDINGS, LLC By:   /s/
William Robinson Name:   William Robinson Title:   Secretary



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent,
Swingline Lender and L/C Issuer By:   /s/ Mary Cay Coyle Name:   Mary Cay Coyle
Title:   Managing Director By:   /s/ Michael Winters Name:   Michael Winters
Title:   Vice President DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:   /s/
Mary Cay Coyle Name:   Mary Cay Coyle Title:   Managing Director By:   /s/
Michael Winters Name:   Michael Winters Title:   Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:   /s/ Noam Azachi Name:   Noam Azachi Title:   Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:   /s/ Charles D. Johnson Name:   Charles D. Johnson Title:   Authorized
Signatory